Exhibit 10.1

 

Certain portions of this dcoument have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made.  The confidential material has been
filed separately with the Securities and Exchange Commission.

__________________________________________________________________________

CREDIT AGREEMENT

dated as of March 3, 2015

among

VIVINT SOLAR, INC.,
as Borrower,

EACH GUARANTOR FROM TIME TO TIME PARTY HERETO,

EACH LENDER FROM TIME TO TIME PARTY HERETO,

GOLDMAN SACHS LENDING PARTNERS LLC,
as Administrative Agent and Collateral Agent

and

_________________________________________

GOLDMAN SACHS LENDING PARTNERS LLC,
CREDIT SUISSE SECURITIES (USA) LLC,
BARCLAYS BANK PLC,
CITIBANK, N.A.
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01

Defined Terms

1

Section 1.02

Other Interpretive Provisions

45

Section 1.03

Accounting Terms and Determinations

46

Section 1.04

Rounding

46

Section 1.05

Times of Day

47

Section 1.06

Letter of Credit Amounts

47

Section 1.07

Timing of Payment or Performance

47

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01

The Loans

47

Section 2.02

Borrowings, Conversions and Continuations of Loans

47

Section 2.03

Letters of Credit

49

Section 2.04

Swing Line Loans

59

Section 2.05

Prepayments

62

Section 2.06

Termination or Reduction of Commitments

64

Section 2.07

Repayment of Loans

65

Section 2.08

Interest

65

Section 2.09

Fees

66

Section 2.10

Computation of Interest and Fees

66

Section 2.11

Evidence of Debt

66

Section 2.12

Payments Generally; Administrative Agent’s Clawback

67

Section 2.13

Sharing of Payments by Lenders

71

Section 2.14

Increase in Revolving Credit Facility

72

Section 2.15

[Reserved]

73

Section 2.16

Defaulting Lenders

73

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01

Taxes

76

Section 3.02

Illegality

79

Section 3.03

Inability to Determine Rates

79






-i-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 3.04

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

79

Section 3.05

Funding Losses

81

Section 3.06

Matters Applicable to All Requests for Compensation

81

Section 3.07

Replacement of Lenders under Certain Circumstances

82

Section 3.08

Survival

84

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01

Conditions to Closing and Initial Credit Extension

84

Section 4.02

Conditions to All Credit Extensions

86

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.01

Existence, Qualification and Power; Compliance with Laws

87

Section 5.02

Authorization; No Contravention

87

Section 5.03

Governmental Authorization; Other Consents

88

Section 5.04

Binding Effect

88

Section 5.05

Financial Statements; No Material Adverse Effect

88

Section 5.06

Litigation

89

Section 5.07

[Reserved]

89

Section 5.08

Ownership of Property; Liens

89

Section 5.09

Environmental Matters

89

Section 5.10

Taxes

90

Section 5.11

ERISA Compliance

90

Section 5.12

Subsidiaries; Equity Interests

91

Section 5.13

Margin Regulations; Investment Company Act

91

Section 5.14

Disclosure

92

Section 5.15

Labor Matters

92

Section 5.16

[Reserved]

92

Section 5.17

Intellectual Property; Licenses, Etc

92

Section 5.18

Solvency

93

Section 5.19

Eligible Project Back-Log

93

Section 5.20

OFAC; FCPA

93

Section 5.21

Security Documents

93

 




-ii-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

ARTICLE VI

AFFIRMATIVE COVENANTS

Section 6.01

Financial Statements; Reports

94

Section 6.02

Certificates; Other Information

96

Section 6.03

Notices

98

Section 6.04

Payment of Obligations

99

Section 6.05

Preservation of Existence, Etc

99

Section 6.06

Maintenance of Properties

99

Section 6.07

Maintenance of Insurance

99

Section 6.08

Compliance with Laws

100

Section 6.09

Books and Records

100

Section 6.10

Inspection Rights

100

Section 6.11

Additional Subsidiaries; Information Regarding Collateral

101

Section 6.12

Compliance with Environmental Laws

102

Section 6.13

Further Assurances

102

Section 6.14

Project Subsidiaries

102

ARTICLE VII

NEGATIVE COVENANTS

Section 7.01

Liens

103

Section 7.02

Investments

106

Section 7.03

Indebtedness

108

Section 7.04

Fundamental Changes

111

Section 7.05

Dispositions

112

Section 7.06

Restricted Payments

114

Section 7.07

Change in Nature of Business

115

Section 7.08

Transactions with Affiliates

115

Section 7.09

Burdensome Agreements

116

Section 7.10

Use of Proceeds

116

Section 7.11

Unencumbered Liquidity

117

Section 7.12

Accounting Changes

117

Section 7.13

Prepayments, Etc. of Indebtedness

117

Section 7.14

Permitted Activities of the Borrower and VS Holdings

117

Section 7.15

Amendment of Material Documents

118

Section 7.16

Disqualified Person under Tax Equity Documents

118

Section 7.17

Tax Equity Documents and Backleverage Financing Documents

118

 




-iii-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01

Events of Default

119

Section 8.02

Remedies Upon Event of Default

121

Section 8.03

[Reserved]

122

Section 8.04

Application of Funds

122

ARTICLE IX

AGENTS

Section 9.01

Appointment and Authority

123

Section 9.02

Rights as a Lender

123

Section 9.03

Exculpatory Provisions

124

Section 9.04

Reliance by Administrative Agent

124

Section 9.05

Delegation of Duties

125

Section 9.06

Resignation of Administrative Agent

125

Section 9.07

Non-Reliance on Administrative Agent and Other Lenders

126

Section 9.08

No Other Duties, Etc

126

Section 9.09

Administrative Agent May File Proofs of Claim

126

Section 9.10

Collateral and Guaranty Matters

127

Section 9.11

Cash Management Agreements and Secured Hedge Agreements

128

Section 9.12

Withholding Tax

129

 




-iv-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

ARTICLE X

MISCELLANEOUS

Section 10.01

Amendments, Etc

129

Section 10.02

Notices; Effectiveness; Electronic Communication

132

Section 10.03

No Waiver; Cumulative Remedies; Enforcement

134

Section 10.04

Expenses; Indemnity; Damage Waiver

134

Section 10.05

Payments Set Aside

136

Section 10.06

Successors and Assigns

137

Section 10.07

Treatment of Certain Information; Confidentiality

142

Section 10.08

Right of Setoff

143

Section 10.09

Interest Rate Limitation

144

Section 10.10

Counterparts; Integration; Effectiveness

144

Section 10.11

Survival of Representations and Warranties

144

Section 10.12

Severability

144

Section 10.13

[Reserved]

145

Section 10.14

Governing Law; Jurisdiction Etc

145

Section 10.15

[Reserved]

146

Section 10.16

Waiver of Jury Trial

146

Section 10.17

No Advisory or Fiduciary Responsibility

146

Section 10.18

Electronic Execution of Assignments and Certain Other Documents

147

Section 10.19

USA PATRIOT Act Notice

147

ARTICLE XI

GUARANTY

Section 11.01

The Guaranty

148

Section 11.02

Obligations Unconditional

148

Section 11.03

Reinstatement

149

Section 11.04

Subrogation; Subordination

149

Section 11.05

Remedies

150

Section 11.06

Instruments for the Payment of Money

150

Section 11.07

Continuing Guaranty

150

Section 11.08

General Limitation on Guarantee Obligations

150

Section 11.09

Information

150

Section 11.10

Release of Subsidiary Guarantors

151

Section 11.11

Right of Contribution

151

Section 11.12

Cross-Guaranty

151

 




-v-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Schedules:

Schedule 2.01

Revolving Credit Lenders; Revolving Credit Commitments; Applicable Percentage

Schedule 5.05

Certain Liabilities

Schedule 5.06

Litigation

Schedule 5.08

Ownership of Property

Schedule 5.09

Environmental Matters

Schedule 5.10

Taxes

Schedule 5.11(a)

ERISA Compliance

Schedule 5.12

Subsidiaries and Other Equity Investments

Schedule 6.01

Borrower’s Website

Schedule 7.01(b)

Existing Liens

Schedule 7.02(f)

Existing Investments

Schedule 7.03(b)

Existing Indebtedness

Schedule 7.08

Transactions with Affiliates

Schedule 7.09

Certain Contractual Obligations

Section 7.14(a)(i)

Permitted Activities of VS Holdings

Schedule 10.02

Administrative Agent’s Office

Schedule 10.02(a)

Certain Addresses for Notices

Exhibits:

Exhibit A-1

Form of Committed Loan Notice

Exhibit A-2

Form of Swing Line Loan Notice

Exhibit B-1

Form of Revolving Credit Note

Exhibit B-2

Form of Swing Line Note

Exhibit C-1

Form of Assignment and Assumption

Exhibit C-2

Form of Administrative Questionnaire

Exhibit D

Form of Compliance Certificate

Exhibit E

[Reserved]

Exhibit F

Form of Intercompany Note

Exhibit G-1

Form of Security Agreement

Exhibit G-2

Form of Perfection Certificate

Exhibit H

Form of Solvency Certificate

Exhibit I

Form of Borrowing Base Certificate

Exhibit J

Form of United States Tax Compliance Certificate

Exhibit K

Form of Back-Log Spreadsheet

Exhibit L

Form of Take-Out Spreadsheet

Exhibit M

Form of Counterpart Agreement

Exhibit N

Form of Payment Direction Letter

 

 

-vi-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”) is entered into as of March 3, 2015, among
VIVINT SOLAR, INC., a Delaware corporation (the “Borrower”), each Guarantor from
time to time party hereto, GOLDMAN SACHS LENDING PARTNERS LLC (“Goldman Sachs”),
as Administrative Agent and Collateral Agent, each L/C Issuer from time to time
party hereto, Goldman Sachs, as Swing Line Lender and each Revolving Credit
Lender from time to time party hereto.

The Borrower has requested and the Lenders have agreed to extend to the Borrower
$131,000,000 in aggregate principal amount of Revolving Credit Commitments,
which amount may be increased by the Facility Increase as described herein.

The Lenders have indicated their willingness to lend and the L/C Issuers have
indicated their willingness to issue Letters of Credit, in each case, on the
terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01Defined Terms

.  As used in this Agreement, the following terms shall have the meanings set
forth below.  Unless otherwise defined herein, all terms defined in the UCC and
used but not defined in this Agreement have the meanings specified in the UCC:

“ACH” means automated clearing house transfers.

“Additional L/C Issuers” means Lenders, in addition to Citibank, which have been
approved by the Administrative Agent (such approval not to be unreasonably
withheld) and the Borrower and that have agreed (each in its sole discretion) in
writing to act as an “L/C Issuer” hereunder.

“Additional Revolving Credit Lender” means a Person that is an Eligible Assignee
and that becomes a Lender and provides a Revolving Credit Commitment comprising
all or a portion of the Facility Increase, in each case, pursuant to
Section 2.14 and a Facility Increase Joinder Agreement; provided that such
Person is subject to the approval of the Administrative Agent, each L/C Issuer
and the Swing Line Lender (which approvals shall not be unreasonably withheld,
conditioned or delayed).

“Adjusted Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the quotient obtained (expressed as a decimal, carried out
five decimal places) by dividing (i) the applicable Eurodollar Rate for such
Interest Period by (ii) 1.00 minus the Eurodollar Reserve Percentage.

-1-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Administrative Agent” means Goldman Sachs, in its capacity as administrative
agent under the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit C-2 or in any other form approved by the
Administrative Agent.

“Advance Rates” has the meaning specified in the definition of the term
“Eligible Project Back-Log”.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

“Agency Fee Letter” means the Agency Fee Letter dated as of March 3, 2015,
between the Borrower and Goldman Sachs.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Commitments” means the Revolving Credit Commitments of all the
Lenders.

“Aggregation Facility” means the Loan Agreement dated as of September 12, 2014,
among VS Financing I, VS Holdings, the other guarantors party thereto, the
lenders party thereto and Bank of America, N.A., as administrative agent and
collateral agent thereunder.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Applicable Adjusted Percentage” has the meaning specified in Section 2.12(a).

“Applicable Percentage” means, for any Revolving Credit Lender, with respect to
payments, computations and other matters relating to the Revolving Credit
Commitments, Revolving Credit Loans, L/C Obligations or Swing Line Loans, a
percentage equal to a fraction (i) the numerator of which is the Revolving
Credit Commitment of such Revolving Credit Lender and (ii) the denominator of
which is the Aggregate Commitments (or, if the Aggregate Commitments have
terminated or expired, the Applicable Percentage shall be determined based upon
such Revolving Credit Lender’s share of the Total Revolving Credit
Outstandings).

“Applicable Rate” means, with respect to any Loan, (a) 3.25% per annum, in the
case of a Eurodollar Rate Loan, and (b) 2.25% per annum, in the case of a Base
Rate Loan.

-2-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Appraisal” means an appraisal (including any bringdown thereof) that (a) is
prepared and delivered by Marshall & Stevens, Inc. or another nationally
recognized third-party appraiser that is qualified to appraise solar electric
generating assets, (b) is in a form and substance that has been presented to and
accepted by Tax Equity Investors or, if delivered pursuant to Section
6.01(e)(i)(A)(2) or 6.01(e)(i)(B), the Administrative Agent (unless such
appraisal is in a form and substance that has been presented to and accepted by
Tax Equity Investors) and (c) shows the fair market value of new photovoltaic
systems in a State of the United States in which Projects are to be Tranched (or
a more specific Project location described in such Appraisal), expressed in
terms of dollars per watt of installed capacity.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arm’s Length Terms” means, with respect to any Person, terms and conditions not
less favorable to such Person than those that would prevail in an arm’s-length
transaction with an unrelated thirty party.

“Arrangers” means Goldman Sachs, Credit Suisse Securities (USA) LLC, Barclays
Bank PLC, Citibank and Morgan Stanley Senior Funding, Inc., each in its capacity
as a joint lead arranger for the credit facilities provided for herein.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit C-1.

“Assignment Taxes” has the meaning specified in Section 3.01(b).

“Attributable Indebtedness” means, on any date in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Attrition Rate” means, as of any date of determination in respect of any
Project Status, the number of the Projects of such Project Status that are not
reasonably expected to be Tranched as a percentage of the total Projects of such
Project Status, as reasonably determined by Borrower (or the Administrative
Agent in the circumstances described in the definition of “Eligible Project
Back-Log”) having regard to all relevant information including (i) historical
attrition during the six (6) month period immediately prior to such date of
determination, (ii) prevailing market conditions, (iii) the status of Customer
accounts and (iv) the terms of the applicable Customer Agreements.

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Subsidiaries as of each of December 31, 2013 and 2012 and
the audited consolidated statements of operations, redeemable preferred stock,
redeemable non-controlling

-3-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

interests and equity, and cash flows of the Borrower and its Subsidiaries for
the fiscal year ended December 31, 2013, for the period from November 17, 2012
through December 31, 2012 and for the period from January 1, 2012 through
November 16, 2012.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Conditions” shall, at any time, be satisfied only if:

(i)with respect to each Revolving Credit Lender, the Revolving Credit Exposure
of such Revolving Credit Lender at such time does not exceed such Revolving
Credit Lender’s Revolving Credit Commitment; and

(ii)the Total Revolving Credit Outstandings at such time does not exceed the
lesser of (a) the Aggregate Commitments at such time and (b) the Borrowing Base
at such time.

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date and (ii) the date of termination of the
Revolving Credit Commitments of all Revolving Credit Lenders pursuant to
Section 2.06 or 8.02.

“Available Commitments” means, at any time, an amount equal to (i) the lesser of
(a) the Aggregate Commitments at such time and (b) the Borrowing Base at such
time minus (ii) the Total Revolving Credit Outstandings.

“Backleverage Financing” means Indebtedness for borrowed money provided by a
Backleverage Financing Provider and incurred by a Financing Subsidiary, the
proceeds of which shall be used, directly or indirectly, to make payments to a
Loan Party in respect of Residential Projects that have been Tranched.

“Backleverage Financing Commitment” means, with respect to any Backleverage
Financing Provider, such Backleverage Financing Provider’s legally valid and
binding commitment to provide Backleverage Financing.  The amount of any
Backleverage Financing Provider’s Backleverage Financing Commitment is the
amount of Backleverage Financing that such Backleverage Financing Provider has
made a legally valid and binding commitment to provide in cash.

“Backleverage Financing Document” means an agreement or instrument entered into
by the Borrower or a Subsidiary and a Backleverage Financing Provider that
evidences such Backleverage Financing Provider’s Backleverage Financing
Commitment.

“Backleverage Financing Provider” means a Person that has provided a
Backleverage Financing Commitment.

“Back-Log Spreadsheet” means a spreadsheet, substantially in the form of
Exhibit K, listing the Eligible Projects and providing the Project Status and
Project Values thereof.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Rate in effect on such date plus 1/2 of 1.00%, (ii) the
rate of interest in effect for

-4-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

such day as publicly announced from time to time by Citibank as its “prime rate”
and (iii) the Eurodollar Rate for deposits in Dollars for a one-month Interest
Period plus 1.00% (or, if such day is not a Business Day, the immediately
preceding Business Day).  The “prime rate” is a rate set by Citibank based upon
various factors including Citibank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Citibank shall take effect at the opening of business
on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Base Retained Value” means, as of any date of determination, the present value
(calculated at a discount rate of 6% per annum) of (a) the aggregate cash flows
that the Subsidiaries (including Investment Fund Subsidiaries) then expect to
receive from Customers pursuant to all Customer Agreements to which such
Subsidiaries are party during the initial term of such Customer Agreements (for
the avoidance of doubt, excluding any possible renewal period of such Customer
Agreements), net of (b) the sum of the estimated (i) cash distributions to Tax
Equity Investors or other third-party investors in such Subsidiaries, plus
(ii) operations, maintenance and administrative expenses for all Projects as to
which cash flows are included under clause (a).  For the avoidance of doubt,
Base Retained Value as used herein will be determined in the manner described in
the section of the Registration Statement captioned “Management’s Discussion and
Analysis of Financial Condition and Results of Operations—Key Operating
Metrics—Estimated Retained Value,” as such manner of determination (including as
to the discount rate) shall be updated from time to time by the Borrower
consistently with filings by the Borrower with the SEC, except that the
“estimated retained value of renewal” described therein shall not be taken into
account in the determination of Base Retained Value.

“Basel III” means, collectively, those certain agreements on capital
requirements, a leverage ratio and liquidity standards contained in “Basel
III:  A Global Regulatory Framework for More Resilient Banks and Banking
Systems,” “Basel III:  International Framework for Liquidity Risk Measurement,
Standards and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time).

“Bookrunner” means Goldman Sachs, Credit Suisse Securities (USA) LLC, Barclays
Bank PLC, Citibank and Morgan Stanley Senior Funding, Inc., each in its capacity
as a joint bookrunner for the credit facilities provided for herein.

“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means (i) a Revolving Credit Borrowing or (ii) a Swing Line Loan.

-5-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Borrowing Base” means, at any time, an amount (calculated based on the most
recent Borrowing Base Certificate delivered to the Administrative Agent in
accordance with this Agreement) equal to the Project Formula Amount at such
time.

“Borrowing Base Certificate” has the meaning specified in Section 6.01(d).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
and:

(a)when used in Section 2.03 with respect to any action taken by or with respect
to any L/C Issuer, the term “Business Day” shall not include any day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where such L/C Issuer’s Lending Office is located;
and

(b)if such day relates to any interest rate settings as to a Eurodollar Rate
Loan, any fundings, disbursements, settlements and payments in respect of any
such Eurodollar Rate Loan, or any other dealings to be carried out pursuant to
this Agreement in respect of any such Eurodollar Rate Loan, “Business Day” means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market.

“CAD Project” means, at any time, an Eligible Project (i) the PV System related
to which has not been installed as of such time, (ii) with respect to which a
Loan Party has (A) entered into a Customer Agreement that satisfies the Customer
Agreement Requirements and (B) completed a system design, in each case, at such
time, (iii) with respect to which the Loan Parties have not received all
necessary permits from any Governmental Authority required to be obtained prior
to installation of the related PV System and (iv) that has not been Tranched as
of such time.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on a balance sheet in
accordance with GAAP; provided, further, that for purposes of calculations made
pursuant to the terms of this Agreement, GAAP will be deemed to treat leases in
a manner consistent with its current treatment under generally accepted
accounting principles as of the Closing Date, notwithstanding any modifications
or interpretive changes thereto that may occur thereafter.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Subsidiary:

(1)Dollars;

(2)any local currency held by the Borrower or any Subsidiary from time to time
in the ordinary course of business;

-6-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(3)securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of the U.S. government with maturities of 24 months or less from the
date of acquisition;

(4)certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250.0 million in the case of U.S. banks
and $100.0 million (or the Dollar equivalent as of the date of determination) in
the case of non-U.S. banks;

(5)repurchase obligations for underlying securities of the types described in
clauses (3), (4), (7) and (8) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause (4)
above;

(6)commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) and in each case maturing within 24 months
after the date of creation thereof;

(7)marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency);

(8)readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of 24 months or less from the date of acquisition;

(9)readily marketable direct obligations issued by any foreign government or any
political subdivision or public instrumentality thereof, in each case having an
investment grade rating from either Moody’s or S&P (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another nationally recognized statistical rating agency) with maturities
of 24 months or less from the date of acquisition;

(10)Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

-7-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(11)securities with maturities of 12 months or less from the date of acquisition
backed by standby letters of credit issued by any financial institution or
recognized securities dealer meeting the qualifications specified in clause (4)
above;

(12)Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and

(13)investment funds investing at least 90% of their assets in securities of the
types described in clauses (1) through (12) above.

In the case of Investments by any Foreign Subsidiary or Investments made in a
country outside the United States, Cash Equivalents shall also include
(a) investments of the type and maturity described in clauses (1) through
(8) and clauses (10), (11), (12) and (13) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (b) other short-term investments utilized by such Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
analogous to the foregoing investments in clauses (1) through (13) and in this
paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes regardless of
the treatment of such items under GAAP.

“Cash Grant” means any grant under Section 1603 of the American Recovery and
Reinvestment Act of 2009 or any similar provision concerning a refundable tax
credit or a grant in lieu of tax credits that replaces such grant program.

“Cash Management Agreement” means any agreement to provide Cash Management
Services.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is the Administrative Agent, a Lender or an Affiliate of
the Administrative Agent or a Lender or any Person that was the Administrative
Agent, a Lender or an Affiliate of the Administrative Agent or the Lender at the
Closing Date, in each case in its capacity as a party to such Cash Management
Agreement, in each case in respect of services provided under such Cash
Management Agreement to a Loan Party.

“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person under or in respect
of a Cash Management Agreement.

-8-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by a Cash Management
Bank:  (i) ACH transactions, (ii) treasury and/or cash management services,
including controlled disbursement services, (iii) foreign exchange facilities,
(iv) credit or debit cards (including commercial cards (including so-called
“purchase cards,” procurement cards,” or “p-cards”)), (v) credit card processing
services, (vi) stored value cards, (vii) deposit and other accounts and
(viii) merchant services (other than those constituting a line of credit).

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or Real Property (including any improvements
thereon) to replace or repair such equipment or to compensate such Person for
the taking thereof, fixed assets or Real Property.

“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each Subsidiary of any such controlled foreign
corporation.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (i) the adoption or taking effect of any law, rule,
regulation or treaty; (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority; or (iii) the compliance by any Lender or L/C Issuer with any written
request, guideline or directive (whether or not having the force of law, but if
not having force of law, then being one with which the relevant party would
customarily comply) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 (Pub. L. No. 111-203) and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued and with
respect to any Lender claiming increasing costs or charges pursuant to
Section 3.01 or 3.04, only to the extent such Lender imposes the same charges on
other similarly situated borrowers under comparable facilities.

“Change of Control” shall be deemed to occur if:

(i)any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any combination of
the Investors or any “group” including any Permitted Holders, shall have
acquired beneficial ownership of 35% or more on a fully diluted basis of the
voting interest in the Borrower’s Equity Interests and the Permitted Holders
shall own, directly or indirectly, less than such person or “group” on a fully
diluted basis of the voting interest in Holdings’ Equity Interests;

(ii)a “change of control” (or similar event) shall occur under any Indebtedness
in an outstanding aggregate principal amount in excess of the Threshold Amount;
or

-9-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(iii)(A) the Borrower shall cease to own directly 100% of the Equity Interests
of VS Holdings or (B) VS Holdings shall cease to (1) own directly 100% of the
Equity Interests of VS Financing I or (2) own directly or indirectly 100% of the
Equity Interests of VS Operations, VS Developer or VS Provider.

“Citibank” means Citibank, N.A.

“Closing Date” means the date on which all conditions precedent to the
effectiveness of this Agreement in Section 4.01 have been satisfied or waived
pursuant to the terms hereof, which date shall be March 3, 2015.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” of the Loan Parties referred to in
the Collateral Documents and all of the other property of the Loan Parties that
is or is intended under the terms of the Collateral Documents to be subject to
Liens in favor of the Collateral Agent for the benefit of the Secured Parties.

“Collateral Agent” means Goldman Sachs, in its capacity as collateral agent with
respect to the Collateral under any of the Loan Documents, or any successor
collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)the Administrative Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of the Security Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Closing Date, a Security
Agreement Supplement, duly executed and delivered on behalf of such Person,
together with such legal opinions and resolutions in connection therewith with
respect to such Designated Subsidiary as the Administrative Agent shall have
reasonably requested;

(b)the Administrative Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of this Agreement duly executed
and delivered on behalf of such Person as a “Guarantor” or (ii) in the case of
any Person that becomes a Designated Subsidiary after the Closing Date, a
Counterpart Agreement duly executed and delivered on behalf of such Person,
together with such legal opinions and resolutions in connection therewith with
respect to such Designated Subsidiary as the Administrative Agent shall have
reasonably requested;

(c)all Equity Interests of each Subsidiary Guarantor and each other Subsidiary
that is not an Excluded Subsidiary shall have been pledged pursuant to the
Security Agreement (provided that the Loan Parties shall not be required to
pledge more than 65% of the outstanding voting Equity Interests in any CFC), and
the Administrative Agent shall, to the extent required by the Security
Agreement, have received certificates or other instruments representing all such
Equity Interests, together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank;

-10-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(d)(i) all Indebtedness of the Borrower or any Subsidiary and (ii) all
Indebtedness of any other Person in a principal amount of $100,000 or more that,
in each case, is owing to any Loan Party shall be evidenced by a promissory note
and shall have been pledged pursuant to the Security Agreement, and the
Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;

(e)the Administrative Agent shall have received a counterpart, duly executed and
delivered by the applicable Loan Party and the applicable depositary bank or
securities intermediary, as the case may be, of a Control Agreement with respect
to (i) each deposit account maintained by any Loan Party with any depositary
bank and (ii) each securities account maintained by any Loan Party with any
securities intermediary, in the case of each of clauses (i) and (ii), other than
Excluded Accounts;

(f)all documents and instruments, including Uniform Commercial Code financing
statements (or similar documents) and filings with the United States Patent and
Trademark Office and United States Copyright Office, required by the Collateral
Documents or applicable Law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Collateral Documents and perfect such Liens to the extent required by,
and with the priority required by, the Collateral Documents, shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or recording; and

(g)each Loan Party shall have obtained all consents and approvals required to be
obtained by it in connection with the execution and delivery of all Collateral
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A)the foregoing definition shall not require, unless otherwise stated in this
clause (A), the creation or perfection of pledges of or security interests in,
or the obtaining of legal opinions or other deliverables with respect to, the
following (collectively, “Excluded Assets”):  (i) any property or assets owned
by any CFC, (ii) any lease, license, contract or agreement (other than any
Customer Agreement or contract or agreement for the sale or other transfer of
SRECs) to which a Loan Party is a party or any of its rights or interests
thereunder if and for so long as a grant of a security interest therein would
constitute or result in (x) the unenforceability of any right of such Loan Party
therein or (y) a breach or termination pursuant to the terms of, or a default
under, such lease, license, contract or agreement (other than to the extent that
any such term would be rendered ineffective pursuant to the Uniform Commercial
Code or other applicable Law), other than, to the extent such lease, license,
contract or agreement is severable, any portion of such lease, license, contract
or agreement that does not result in any of the consequences specified in
sub-clause (x) or (y) of this clause (ii), including any proceeds and
receivables of such lease, license, contract or agreement, (iii) any interest in
real property, (iv) motor vehicles and other goods covered by a certificate of
title (other

-11-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

than inventory), except to the extent that the creation and/or perfection of a
security interest therein may be achieved by the filing of financing statements
in appropriate form in the applicable jurisdiction under the Uniform Commercial
Code, (v) Equity Interests of any Person other than each Subsidiary Guarantor
and each other Subsidiary that is not an Excluded Subsidiary, (vi) any trademark
application filed in the United States Patent and Trademark Office on the basis
of any Loan Party’s “intent to use” such mark and for which a form evidencing
use of the mark has not yet been filed with the United States Patent and
Trademark Office, to the extent that the creation and/or perfection of a
security interest in such trademark application prior to such filing would
impair the enforceability or validity of such trademark application or any
registration that issues therefrom under applicable federal Law, (vii) any
commercial tort claim in an amount reasonably estimated to be less than
$100,000, (viii) letter-of-credit rights in respect of any letter of credit with
a face amount less than $100,000, other than letter-of-credit rights that
constitute supporting obligations for other Collateral, (ix) any SREC that
(x) has been sold pursuant to a forward purchase contract or a payment upon
delivery contract and (y) is subject to the interest of a third party in
connection with the monetization of such SREC, (x) any property encumbered by
Liens permitted by Section 7.01(u) if and for so long as such property is so
encumbered, (xi) any property if and for so long as a grant of a security
interest therein would violate applicable Law and (xii) other particular assets
if, and for so long as, the Administrative Agent, in consultation with the
Borrower, determines that the burden, cost or consequence of creating or
perfecting such pledges of or security interests in such assets (taking into
account any adverse tax consequences to the Borrower and its Affiliates), or
obtaining legal opinions or other deliverables with respect to such assets, is
excessive in relation to the benefits to be obtained therefrom by the Lenders;

(B)the Administrative Agent may grant extensions of time for the creation or
perfection of security interests in or the obtaining of legal opinions or other
deliverables with respect to, particular assets (including extensions beyond the
Closing Date) where it determines, in consultation with the Borrower, that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Agreement or the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Control Agreements, each of the
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Collateral Agent
and the Lenders pursuant to Section 4.01, 6.11 or 6.13, the Guaranty and each of
the other agreements, instruments or documents that creates or purports to
create a Lien or Guarantee in favor of the Administrative Agent or the
Collateral Agent for the benefit of the Secured Parties.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Committed Loan Notice” means a notice of (i) a Borrowing, (ii) a conversion of
Revolving Credit Loans from one Type to the other or (iii) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A-1.

-12-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Loan Party, a control agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by such Loan Party and the depositary bank or the securities intermediary, as
the case may be, with which such account is maintained.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit M.

“Credit Extension” means each of the following:  (i) a Borrowing, and (ii) an
L/C Credit Extension.

“Customer Agreement” means a Power Purchase Agreement or a Customer Lease
Agreement.

“Customer Agreement Requirements” means, with respect to a Customer Agreement,
the following requirements:

(a)the FICO score of the Host Customer party thereto is equal to or greater than
650;

(b)such Customer Agreement is in the form of one of the forms of Customer
Agreements as disclosed to the Administrative Agent on the Closing Date (as such
forms may be amended or modified after the Closing Date pursuant to Section
7.15);

(c)the Host Customer party thereto is obligated per the terms thereof to make
payments in Dollars to a Loan Party;

(d)such Customer Agreement is by its terms an absolute and unconditional
obligation of the Host Customer party thereto to (i) pay for electricity
generated and delivered or which will be generated and delivered to such Host
Customer by the related PV System or (ii) make lease payments for the use of the
related PV System, in each case, after such PV System has received permission to
operate from the local utility, and such payment obligations under such Customer
Agreement do not provide for offset for any reason;

(e)such Customer Agreement is non-cancelable by the Host Customer party thereto
pursuant to its terms after the start of installation of the related PV System
and is

-13-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

subject to termination only in connection with (i) a default thereunder by such
Host Customer or (ii) such Host Customer selling its home to a transferee that
does not assume such Host Customer’s obligations under such Customer Agreement
or that is not adequately creditworthy, in either case, upon the payment of a
default or transfer payment by such Host Customer in an amount determined by a
stated formula;

(f)such Customer Agreement is governed by the laws of a State of the United
States;

(g)such Customer Agreement and the origination thereof was in compliance in all
material respects with applicable Law (including all consumer leasing and
compliance laws) at the time such Customer Agreement was originated and
executed; and

(h)to the knowledge of the Borrower, such Customer Agreement is legal, valid and
binding on the Host Customer party thereto and enforceable against such Host
Customer in accordance with its terms.

“Customer Lease Agreement” means a lease agreement entered into by a Loan Party
and a Host Customer, pursuant to which such Host Customer agrees to lease a PV
System from such Loan Party in the ordinary course of business.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Revolving Credit Loans that are Base Rate Loans
plus (c) 2.00% per annum; provided that with respect to the overdue principal or
interest in respect of a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including the Applicable Rate)
otherwise applicable to such Loan plus 2.00% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulted Amount” has the meaning specified in Section 2.12(b)(iii).

“Defaulted Subsidiary” means any Subsidiary (including any Project Subsidiary)
(a) that is the subject of any event or circumstance referred to in
Section 8.01(f) or Section 8.01(g) or (b) that is the subject of any event or
circumstance referred to in Section 8.01(e) with respect to which the related
creditor has exercised any rights or remedies.

“Defaulting Lender” means a Lender during the period and only for so long as a
Lender Default is in effect with respect to such Lender.

-14-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Designated Subsidiary” means (i) VS Holdings, (ii) VS Operations, (iii) VS
Developer, (iv) VS Provider and (v) each other Domestic Subsidiary of the
Borrower (other than (A) any CFC or (B) any Excluded Subsidiary).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Subsidiary) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by the Borrower of any of its Equity Interests to
another Person.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Revolving
Credit Commitments and the termination or expiration of all outstanding Letters
of Credit (unless the Outstanding Amount of the L/C Obligations related thereto
has been Cash Collateralized, backstopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer or deemed reissued under another
agreement reasonably acceptable to the applicable L/C Issuer)), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests and other than as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Revolving Credit Commitments and the expiration or
termination of all outstanding Letters of Credit (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer)), in whole or in part, (c) provides for the scheduled
payments of dividends (or the equivalent thereof) in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety‑one (91) days after the Latest Maturity Date at the time of
issuance of such Equity Interests; provided that if any Equity Interests are
issued pursuant to a plan for the benefit of employees of the Borrower or any
Subsidiary or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because they may be required
to be repurchased by the Borrower or any Subsidiary in order to satisfy
applicable statutory or regulatory obligations.

“Disqualified Lenders” means (i) those persons identified by the Borrower (or
one of its Affiliates) or the Investors to the Administrative Agent in writing
on or prior to the Closing Date, (ii) competitors of the Borrower (including
Persons engaged in the business of (a) owning, managing, operating, maintaining
or developing solar photovoltaic systems for use in residential or commercial
applications, (b) home automation installation or services, (c) security system
installation or services (whether commercial or residential) or (d) internet and

-15-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

telecommunication services) identified by the Borrower to the Administrative
Agent in writing from time to time before or after the Closing Date and
(iii) any Affiliate of any Person described in clause (i) or (ii) that is
reasonably identifiable by name as an Affiliate of such Person, other than bona
fide debt fund Affiliates of such Person.  The list of Disqualified Lenders
shall be made available to any Lender upon request to the Administrative Agent.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Drawing” has the meaning specified in Section 2.03(c)(i).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Eligible Available Take-Out” means, as of any date of determination,

(a)the aggregate of (i) each Tax Equity Commitment that constitutes Eligible
Take-Out, less the amount of the Tax Equity Investment made thereunder on or
prior to such date, and (ii) each Backleverage Financing Commitment that
constitutes Eligible Take-Out, less the amount of the Backleverage Financing
provided thereunder on or prior to such date, less

(b)the sum of:

(i)all amounts (but only such amounts) then owed to (A) any Tax Equity Investor
or Backleverage Financing Provider, as the case may be, by the Borrower or any
Subsidiary that such Tax Equity Investor or Backleverage Financing Provider, as
the case may be, has a right to setoff against any Tax Equity Commitment or
Backleverage Financing Commitment, as the case may be, or any Tax Equity
Investment or Backleverage Financing, as the case may be, made or provided
thereunder, or (B) any Person by the Borrower or any Subsidiary for which such
Person has a claim, demand or liability, whether by action, suit, counterclaim
or otherwise, against any Tax Equity Commitment or Backleverage Financing
Commitment, as the case may be, or any Tax Equity Investment or Backleverage
Financing, as the case may be, made or provided thereunder, and

(ii)all amounts (but only such amounts) of such Tax Equity Commitment or
Backleverage Financing Commitment, as the case may be, as to which any Tax
Equity Investor or Backleverage Financing Provider, as the case may be, (A) has
disputed in writing its obligation to fund such Take-Out (excluding any ordinary
course dispute relating to whether any individual Project has satisfied the
eligibility criteria contained in the Tax Equity Documents or Backleverage
Financing Documents, as the case maybe, related to such Tax Equity Commitment or
Backleverage Financing Commitment, as the case may be) or (B) has generally made
statements that it is unable to satisfy its funding obligations.

-16-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Eligible Project Back-Log” means, at any time, the sum of, without duplication:

(a)[***]% of the aggregate Project Values of the CAD Projects;

(b)[***]% of the aggregate Project Values of the Permitted Projects; and

(c)[***]% of the aggregate Project Values for the Installed Projects.

If, at any time after the Closing Date, the Administrative Agent believes, in
its commercially reasonably judgment, based on a Compliance Certificate, a field
examination or otherwise, that:

(x)the Attrition Rate applicable to any Project Status (as determined by the
Borrower as of any determination date) is materially incorrect; or

(y)the Attrition Rate applicable to any Project Status has increased in any
material respect (whether based on the Borrower’s determination or the
Administrative Agent’s determination as provided below),

then, the Administrative Agent shall notify the Borrower and provide:

(A)in the case of clause (x), its calculation of the Attrition Rate (together
with reasonably supporting data) for the applicable Project Status; and

(B)in the case of clause (y), its reasonable determination of the reductions in
the applicable percentage(s) set forth in paragraphs (a), (b) and (c) above for
the applicable Project Status (the “Advance Rates”) that should apply based on
such increase in Attrition Rate(s).

The Borrower shall review the Administrative Agent’s notice and, if the Borrower
disagrees with the information contained therein, may provide evidence
reasonably satisfactory to the Administrative Agent with respect to the
applicable Attrition Rate(s) and Advance Rate(s); provided, that the
Administrative Agent’s calculation of any Attrition Rate, and the determination
of the Administrative Agent with respect to the Advance Rates, shall govern so
long as such determination is based on the Administrative Agent’s commercially
reasonable judgment.  Upon any such determination by the Administrative Agent
with respect to Advance Rates, the Advance Rates in this definition shall be
automatically amended and shall thereafter apply to all applicable calculations
under this Agreement. If, the Advance Rate in respect of any Project Status is
decreased by the Administrative Agent in accordance with this definition, and
the Borrower demonstrates to the Administrative Agent’s reasonable satisfaction
that the Attrition Rate for such Project Status has subsequently decreased, the
Administrative Agent shall increase the Advance Rate(s) for such Project Status
commensurately with the agreed decrease in such Attrition Rate; provided that in
no event will any Advance Rate exceed the amount thereof as of the Closing Date.

“Eligible Projects” means Residential Projects owned by a Loan Party, the values
of which shall be determined by reference to the Project Values thereof;
provided, however, that none of the following categories of Projects shall
constitute Eligible Projects:

-17-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(a)Projects which are subject to any Lien other than (i) Liens in favor of the
Administrative Agent and (ii) Liens thereon permitted under Section 7.01;

(b)Projects in which any Person other than a Loan Party shall have any ownership
interest or any other interest or title, other than (i) any such interest or
title of any Host Customer pursuant to the Customer Agreement related thereto
and (ii) Liens thereon permitted under Section 7.01;

(c)Projects that are not Tax Credit Eligible Projects;

(d)Projects the PV Systems related to which use solar photovoltaic panels or
inverters that were obtained from, or are a product of, a manufacturer that has
not been approved by any Tax Equity Investor or Backleverage Financing Provider;

(e)Projects located in a State or locality that has not been approved by any Tax
Equity Investor or Backleverage Financing Provider;

(f)Projects for which any manufacturer’s warranty related to the photovoltaic
panels and inverters related thereto is not in full force or effect or cannot be
enforced by a Loan Party;

(g)Inactive Projects;

(h)Projects that have been purchased by the related Host Customer;

(i)Projects which are to be Tranched in order to reduce the True-Up Liability;
and

(j)Projects which have been identified for Tranching with the use of Take-Out
that is not Eligible Take-Out.

“Eligible Take-Out” means Take-Out the proceeds of the Tax Equity Investments or
Backleverage Financing to be made or provided thereunder shall be used in
accordance with the definitions of such terms; provided, however, that none of
the following categories of Take-Out shall constitute Eligible Take-Out:

(a)Take-Out provided by any Person that is the subject of any action or
proceeding of a type described in Section 8.01(f); and

(b)Take-Out with respect to which a default has occurred and is continuing or a
condition is not reasonably capable of being satisfied under the applicable Tax
Equity Document or Backleverage Financing Document, as the case may be, in each
case, solely to the extent that the Tax Equity Investor or Backleverage
Financing Provider thereunder would have the right to cease funding as a result
of such default or condition not reasonably capable of being satisfied (unless
such right to cease funding has been waived).

-18-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to pollution, protection
of the Environment, natural resource damage, the Release of, or exposure to,
pollutants, contaminants, or any toxic or otherwise hazardous substances, wastes
or materials, or the protection of human health and safety as it relates to any
of the foregoing.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties, losses, actions, claims, notices of violation, demands or
indemnities), of or relating to the Loan Parties or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of, or liability under or relating to, any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the actual or
alleged presence, Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, action, consent, waiver, exemption,
variance, franchise, order, right, approval, identification number, license or
other authorization issued by or from a Governmental Authority pursuant to any
Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (i) a Reportable Event with respect to a Pension Plan;
(ii) a withdrawal by a Loan Party, any Subsidiary or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (iii) a complete or partial withdrawal by a Loan
Party, any Subsidiary or any ERISA Affiliate from a Multiemployer Plan or a
notification or determination that a Multiemployer Plan is in reorganization;
(iv) the filing by the PBGC of a notice of intent to terminate any Pension Plan,
the treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, respectively, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(v) appointment of a trustee to administer any Pension Plan or Multiemployer
Plan; (vi) with respect to a Pension

-19-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Plan, the failure to satisfy the minimum funding standard of Section 412 of the
Code or Section 302, 303 or 304 of ERISA, whether or not waived; (vii) the
imposition of a Lien on the assets of a Loan Party or any Subsidiary pursuant to
Section 430(k) of the Code or pursuant to Section 303(k) of ERISA with respect
to any Pension Plan; or (viii) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon a Loan Party, any Subsidiary or any ERISA Affiliate.

“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan, for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two (2) Business Days
prior to the commencement of such Interest Period by reference to the ICE
Benchmark Administration London Interbank Offered Rate for deposits in Dollars
(as set forth by any service selected by the Administrative Agent that has been
nominated by the ICE Benchmark Administration (or the successor thereto if the
ICE Benchmark Administration is no longer making a LIBOR rate available) as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “Eurodollar Rate” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m., London time, on the date that
is two (2) Business Days prior to the beginning of such Interest Period.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
applicable Eurodollar Rate.

“Eurodollar Reserve Percentage” means for any day during any Interest Period the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB (or any other entity succeeding
to the functions currently performed thereby) for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurodollar liabilities”).  The Adjusted Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically on and as of the effective
date of any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Accounts” means (i) any deposit account, securities account,
commodities account or other account of any Loan Party (and all cash, Cash
Equivalents and other securities or investments held therein) exclusively used
for all or any of the following purposes: payroll, employee benefits, taxes,
third party escrow, customs, other fiduciary purposes or compliance with legal
requirements, to the extent such legal requirements prohibit the granting of a
Lien thereon, (ii) local checking accounts of any Loan Party with an average
daily balance in any month which does not exceed $50,000 and (iii) cash accounts
of any Loan Party with an average daily balance in any month which does not
exceed $100,000 at any time for any single account and $1,000,000 at any time in
the aggregate.

-20-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Excluded Assets” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement.”

“Excluded Contribution” means net cash proceeds received by the Borrower from:

(1)contributions to the common equity capital of the Borrower; and

(2)the sale (other than to a Subsidiary or to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
of the Borrower) of common Equity Interests of the Borrower;

in each case to the extent designated as Excluded Contributions by the Borrower
within 180 days of the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be.

“Excluded Subsidiary” means (a) any Immaterial Subsidiary, (b) any Project
Subsidiary, (c) any Subsidiary of a Financing Subsidiary that Guarantees
Indebtedness of such Financing Subsidiary, (d)(i) Solmetric Corporation, a
California corporation, (ii) Vivint Solar Commercial Developer, LLC, a Delaware
limited liability company, (iii) Vivint Solar Commercial Provider, LLC, a
Delaware limited liability company, and (iv) Vivint Solar Licensing, LLC, a
Delaware limited liability company, (e) any not-for-profit Subsidiaries and
(f) any captive insurance subsidiaries.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 11.12 and any
other applicable agreement for the benefit of such Guarantor and any and all
applicable guarantees of such Guarantor’s Swap Obligations by other Loan
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
of the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and the Hedge Bank applicable to
such Swap Obligations.  If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to the Swap for which such guarantee
or security interest is or becomes excluded in accordance with the first
sentence of this definition.

-21-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Existing Vivint Intercompany Agreements” means (i) the “Master Backup
Maintenance Services Agreement” described in the section of the Registration
Statement captioned “Certain Relationships and Related Party
Transactions—Agreements with Vivint” and (ii) the “Transition Services
Agreement”, the “Master Intercompany Framework Agreement” and the “Trademark
License Agreement” described in the section of the Registration Statement
captioned “Certain Relationships and Related Party Transactions—Expected
Agreements with Vivint”.

“Facility Increase” has the meaning specified in Section 2.14(a).

“Facility Increase Joinder Agreement” means a joinder agreement, in form and
substance reasonably satisfactory to the Administrative Agent and its counsel,
among the Borrower, the Administrative Agent and one or more Additional
Revolving Credit Lenders, establishing the Revolving Credit Commitments of such
Additional Revolving Credit Lenders and effecting such other amendments to this
Agreement and the other Loan Documents as are contemplated by Section 2.14.

“Failed Loan” has the meaning specified in Section 2.12(b)(ii).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), including any regulations or official interpretations thereof
whether issued before or after the date of this Agreement, any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into in connection with the implementation
of such Section of the Code (or any such amended or successor version thereof)
and any law, regulation, rule, promulgation or official agreement implementing
an official governmental agreement with respect to the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%) equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (i) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (ii) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to Citibank, on such day on such transactions as determined by the
Administrative Agent.

“Field Examination Trigger Event” means, at any time, an Overadvance the amount
of which at such time is greater than 20% of the Borrowing Base at such time.

“Financing Subsidiary” means any direct or indirect, wholly-owned Subsidiary of
the Borrower that is a special purpose entity (i) that is formed for the purpose
of financing a direct or indirect investment in the Equity Interests of
Investment Fund Subsidiaries and (ii) the assets of which consist solely of
Equity Interests in Manager Subsidiaries and/or Investment Fund Subsidiaries.  A
Subsidiary may be both a Financing Subsidiary and a Manager Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

-22-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Line Loans made by such Swing Line Lender other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that (i) if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith, (ii) GAAP shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under FASB ASC Topic 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Subsidiary at “fair value,” as
defined therein, and Indebtedness shall be measured at the aggregate principal
amount thereof, and (iii) the accounting for operating leases and capital leases
under GAAP as in effect on the date hereof (including Accounting Standards
Codification 840) shall apply for the purposes of determining compliance with
the provisions of this Agreement, including the definition of Capitalized Leases
and obligations in respect thereof.

“Goldman Sachs” has the meaning specified in the introductory paragraph hereto.

“Government Incentive” means SRECs, reporting rights under The Energy Policy Act
of 1992, Green-e® products and any other federal, state or local subsidies,
grants, utility rebates, or similar benefits or incentives, including production
based incentives, Tax Credits or other federal, state or local tax benefits or
credits.

“Governmental Authority” means any nation or government, any state, provincial
or other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.06(g).

“Guarantee” means, as to any Person, without duplication, (i) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any

-23-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Indebtedness or other monetary obligation payable or performable by another
Person (the “primary obligor”) in any manner and including any obligation of
such Person, direct or indirect, (A) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other monetary
obligation, (B) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness or other
monetary obligation of the payment or performance of such Indebtedness or other
monetary obligation, (C) to maintain working capital, equity capital or any
other financial statement condition or liquidity or level of income or cash flow
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other monetary obligation, or (D) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (ii) any
Lien on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or other
monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning assigned to such term in Section 11.01.

“Guarantors” means (i) each Subsidiary Guarantor and (ii) solely in respect of
any Secured Hedge Agreement or Cash Management Agreement to which the Borrower
is not a party, the Borrower.

“Guaranty” means the guaranty made by the Guarantors pursuant to Article XI.

“Hazardous Materials” means all pollutants, contaminants or hazardous or toxic
chemicals, compounds, constituents, materials, substances or wastes, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, lead, radon gas, pesticides, fungicides, fertilizers,
or toxic mold that are regulated pursuant to, or which could reasonably be
expected to give rise to liability under, applicable Environmental Law.

“Hedge Bank” means any Person that is the Administrative Agent, a Lender or an
Affiliate of the foregoing at the time it enters into a Secured Hedge Agreement,
or is the Administrative Agent, a Lender or an Affiliate of the Administrative
Agent or a Lender and is party to a Secured Hedge Agreement as of the Closing
Date, in its capacity as a party thereto.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

-24-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Host Customer” means the customer(s) under a Customer Agreement.

“Immaterial Subsidiary” means any Subsidiary that has assets with a total book
value of $1,000,000 or less.

“Inactive Project” means any Project that (a) remains a CAD Project for more
than [***] days after such Project was first included in the Eligible Project
Back-Log as a CAD Project or (b) remains a Permitted Project for more than
[***] days after such Project was first included in the Eligible Project
Back-Log as a Permitted Project.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(i)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(ii)the maximum amount (after giving effect to any prior drawings or reductions
which have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(iii)net obligations of such Person under any Swap Contract;

(iv)all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (iii) accruals for payroll and other liabilities accrued in the
ordinary course);

(v)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(vi)all Attributable Indebtedness;

(vii)all obligations of such Person in respect of Disqualified Equity Interests;
and

(viii)to the extent not otherwise included above, all Guarantees of such Person
in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the

-25-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

extent such Person’s liability for such Indebtedness is otherwise expressly
limited and only to the extent such Indebtedness would be Indebtedness of such
Person in accordance with GAAP. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of Indebtedness of any Person for purposes of
clause (v) shall be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.  Notwithstanding
anything in this definition to the contrary, Indebtedness shall be calculated
without giving effect to the effects of Financial Accounting Standards Board
Accounting Standards Codification 815 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose hereunder as a result of accounting for any embedded derivatives
created by the terms of such Indebtedness.

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed in lieu of net income
Taxes by a jurisdiction (A) as a result of such recipient being organized in or
having its principal office (or, in the case of any Lender, its applicable
Lending Office) in such jurisdiction (or any political subdivision thereof), or
(B) as a result of any other connection between such Lender or Agent and such
jurisdiction other than any connections arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, receiving or perfecting a security
interest under, or enforcing, any Loan Document, (ii) Taxes attributable to the
failure by any Agent or Lender to deliver the documentation required to be
delivered pursuant to Section 3.01(d), (iii) any branch profits Taxes imposed by
the United States or any similar Tax, imposed by any jurisdiction described in
clause (i) above, (iv) any U.S. federal withholding Tax that is imposed pursuant
to a law in effect on the date such Lender acquires an interest in a Loan or
Revolving Credit Commitment, or designates a new Lending Office, except to the
extent such Lender (or its assignor, if any) was entitled immediately prior to
the time of designation of a new Lending Office (or assignment) to receive
additional amounts with respect to such withholding Tax pursuant to Section 3.01
and (v) any withholding Taxes imposed under FATCA.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, provincial, federal or foreign law for, or any agreement
of such Person to, (i) the entry of an order for relief under Debtor Relief
Laws, or the initiation by any Person of any proceeding or filing under any
other insolvency, debtor relief debt adjustment law or corporate law (including
the making of a proposal or the filing of a notice of intention to make a
proposal under such law); (ii) the appointment of a receiver, interim receiver,
trustee, liquidator, administrator, monitor, conservator or other custodian for
such Person or any part of its property; or (iii) an assignment or trust
mortgage for the benefit of creditors.

“Installed Project” means, at any time, an Eligible Project (i) the PV System
related to which (A) has been installed in compliance in all material respects
with applicable Law and (B) is mechanically complete at such time, (ii) with
respect to which a Loan Party has (A) entered

-26-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

into a Customer Agreement that satisfies the Customer Agreement Requirements and
(B) completed a system design, in each case, at such time and (iii) that has not
been Tranched as of such time.

“Intellectual Property” has the meaning assigned to such term in the Security
Agreement.

“Intellectual Property Security Agreements” has the meaning assigned to such
term in the Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of
Exhibit F.

“Interest Payment Date” means (i) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided
that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (ii) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
or, to the extent available (as determined by each Lender of such Eurodollar
Rate Loan) to all Lenders making such Eurodollar Rate Loan, one week or nine or
twelve months thereafter, in each case, as selected by the Borrower in its
Committed Loan Notice or such other period that is twelve months or less
requested by the Borrower and consented to by all Lenders making such Eurodollar
Rate Loan; provided that:

(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall, subject to clause (iii) below, be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii)no Interest Period shall extend beyond the Maturity Date.

“Inverted Lease Structure” means a tax equity investment structure in which (i)
a Loan Party sells or otherwise transfers on Arm’s Length Terms a Tax Credit
Eligible Project to an Investment Fund Subsidiary and (ii) such Investment Fund
Subsidiary then leases such Tax Credit Eligible Project to a Tax Equity Investor
or a Subsidiary thereof pursuant to a lease agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (i) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(ii) a loan, advance or capital contribution to, Guarantee or

-27-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (iii) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.  For purposes of covenant compliance, the amount of any Investment at
any time shall be the amount actually invested (measured at the time made),
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Conditions” means, with respect to any Investment, prior to and
immediately after giving effect to such Investment, (a) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (b) no
Overadvance shall be existing or would result therefrom, (c) the aggregate
outstanding principal amount of all Indebtedness of the Project Subsidiaries
shall not exceed 75% of Retained Value at such time and (d) the Net Retained
Value Coverage Ratio shall not be less than 1.50:1.00.

“Investment Fund Subsidiary” means any Subsidiary that is a special purpose
entity (i) that has no employees, (ii) that is formed for the purpose of
acquiring and owning or leasing Tax Credit Eligible Projects pursuant to a
transaction structured as an Inverted Lease Structure, a Partnership Flip
Structure or a Sale-Leaseback Structure and (iii) the assets of which consist
solely of Tax Credit Eligible Projects that have been Tranched to such
Subsidiary.

“Investors” means one or more investment funds, investment partnerships or
managed accounts controlled or managed by The Blackstone Group L.P. or one of
its Affiliates (other than any portfolio operating companies).

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

“ITC” means any investment tax credit under Section 48 of the Code or any
similar provision concerning a refundable tax credit that replaces such
investment tax credit program.

“Junior Indebtedness” means Indebtedness that is (a) secured by Liens that are
contractually subordinated to any Lien securing the Obligations, (b) unsecured
or (c) subordinated in right of payment to the Obligations.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Revolving Credit Commitment hereunder at such
time.

-28-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local laws, statutes, treaties, rules, guidelines, regulations,
ordinances, codes, administrative or judicial precedents, orders, decrees,
injunctions or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its L/C Participation in any L/C Borrowing.

“L/C Borrowing” has the meaning specified in Section 2.03(c)(iii).

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, collectively, (i) Citibank, in its capacity as issuer of
Letters of Credit under Section 2.03(b) and its successor or successors in such
capacity and (ii) each Additional L/C Issuer.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Participation” has the meaning specified in Section 2.03(b)(ii).

“L/C Reimbursement Percentage” has the meaning specified in Section 2.03(c)(i).

“Lender” means each bank or other lending institution listed on Schedule 2.01,
each Eligible Assignee that becomes a Lender pursuant to Section 10.06(b), and
their respective permitted successors and assigns, and shall include, as the
context may require, each L/C Issuer and/or the Swing Line Lender in such
capacity.

“Lender Default” means, with respect to any Lender, that (i) such Lender has
failed (or provided written notification to the Administrative Agent of its
intent to fail) to fund any portion of the Revolving Credit Loans, L/C
Participations (including by way of L/C Advances or Revolving Credit Loans) or
Swing Line Participations required to be funded by it hereunder within two
Business Days of the date required to be funded by it hereunder, unless such
failure to fund is the subject of a good faith dispute (or a good faith dispute
that is subsequently cured by the making of the required funding), (ii) such
Lender has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, unless such failure to pay is the subject of a good
faith dispute (or a good faith dispute that is subsequently cured by the making
of the

-29-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

required payment), (iii) such Lender has become the subject of a bankruptcy or
insolvency or other conservatorship or receivership proceeding or other event or
circumstance referred to in Section 8.01(f) or (g) (with references to the Loan
Parties being deemed to be to such Lender for such purpose) or is Controlled by
a Person who has become the subject of a bankruptcy or insolvency or other
conservatorship or receivership proceeding (with references to the Loan Parties
being deemed to be to such Person for such purpose), provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender or (iv) such Lender has made a public
statement to the effect that it does not intend to comply with its funding
obligations, generally, under other syndicated credit facilities (unless such
Lender states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied) or such Lender has defaulted in fulfilling its
obligations, generally, under other syndicated credit facilities.

“Lender Party” means each Lender, each L/C Issuer, the Administrative Agent, the
Collateral Agent, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05 and designated by the
Administrative Agent as a “Lender Party”, and each Indemnitee and their
respective successors and assigns, and “Lender Parties” means any two or more of
them, collectively.

“Lending Office” means (i) with respect to any Lender and for each Type of Loan,
the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan in such Lender’s Administrative Questionnaire
or in any applicable Assignment and Assumption pursuant to which such Lender
became a Lender hereunder or such other office of such Lender (or of an
Affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrower as the office by which its Loans of such
Type are to be made and maintained and (ii) with respect to any L/C Issuer and
for each Letter of Credit, the “Lending Office” of such L/C Issuer (or of an
Affiliate of such L/C Issuer) designated on the signature pages hereto or such
other office of such L/C Issuer (or of an Affiliate of such L/C Issuer) as such
L/C Issuer may from time to time specify to the Administrative Agent and the
Borrower as the office by which its Letters of Credit are to be issued and
maintained.

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fees” has the meaning specified in Section 2.03(i).

-30-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Letter of Credit Sublimit” means an amount equal to $20,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“License” means any license or agreement with a third party under which a Loan
Party is authorized to use Intellectual Property in connection with the conduct
of its business.

“Licensor” means any Person from whom a Loan Party obtains the right to use any
Intellectual Property.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Liquidation” means the exercise by the Administrative Agent or the Collateral
Agent of those rights and remedies accorded to the Administrative Agent and/or
the Collateral Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties, including (after the occurrence and during the continuation
of an Event of Default) the conduct by any or all of the Loan Parties, acting
with the consent of the Administrative Agent, of any public, private or other
Disposition of Collateral for the purpose of liquidating the
Collateral.  Derivations of the word “Liquidation” (such as “Liquidate”) are
used with like meaning in this Agreement.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Payment Direction Letter, (v) the Collateral
Documents and (vi) except for purposes of Section 10.01, each Issuer Document.

“Loan Parties” means, collectively, (i) the Borrower and (ii) the Guarantors.

“Management Stockholders” means the members of management of the Borrower or any
Subsidiary who hold Equity Interests in the Borrower as of the Closing Date.

“Manager Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is a special purpose entity (i) that is formed for the purpose of holding
Equity Interests in an Investment Fund Subsidiary and (ii) the assets of which
consist solely of Equity Interests in Investment Fund Subsidiaries.  A
Subsidiary may be both a Manager Subsidiary and a Financing Subsidiary.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (i) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and the

-31-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Subsidiaries, taken as a whole; (ii) a material impairment on the ability of the
Loan Parties (taken as a whole) to fully and timely perform any of their payment
obligations under any Loan Document to which  any Loan Party is a party; (iii) a
material impairment on the rights and remedies available to the Lenders or any
Agent under any Loan Document; or (iv) a material adverse effect on the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Maturity Date” means the fifth anniversary of the Closing Date; provided that
if such day is not a Business Day, the Maturity Date shall be the Business Day
immediately preceding such day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) or 4001(a)(3) of ERISA, to which the Borrower, any Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six years, has made or been obligated to make contributions.

“Net Retained Value” means, as of any date of determination, the net of
(a) Retained Value calculated as of such date, less (b) any amounts payable by
any Subsidiary in relation to a judgment of the type described in
Section 8.01(h) as of such date, less (c) Indebtedness of the Project
Subsidiaries as of such date.

“Net Retained Value Coverage Ratio” means, at any time, the ratio of (a) Net
Retained Value at such time to (b) the Aggregate Commitments at such time.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Defaulting Lender” means, at any date, a Lender which is not a Defaulting
Lender at such date.

“Not Otherwise Applied” means, with reference to any amount, that such amount
has not previously been (and is not concurrently being) applied to any other use
or transaction.

“Notes” means, collectively, (i) Revolving Credit Notes and (ii) the Swing Line
Note.

“Obligations” with respect to each Loan Party, without duplication:

(i)all principal of and interest (including any interest which accrues after the
commencement of any proceeding under any Debtor Relief Law with respect to any
Loan Party, whether or not allowed or allowable as a claim in any such
proceeding) on any Loan or L/C Obligation under, or any Note issued pursuant to,
this Agreement or any other Loan Document;

(ii)all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by any Loan Party (including any fees,

-32-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

expenses, indemnification obligations and other amounts which accrue after the
commencement of any proceeding under any Debtor Relief Law with respect to any
Loan Party, whether or not allowed or allowable as a claim in any such
proceeding) pursuant to this Agreement or any other Loan Document;

(iii)all expenses of the Agents as to which one or more of the Agents have a
right to reimbursement by any Loan Party under Section 10.04(a) of this
Agreement or under any other similar provision of any other Loan Document,
including any and all sums advanced by the Collateral Agent to preserve the
Collateral or preserve its security interests in the Collateral to the extent
permitted under any Loan Document or applicable Law;

(iv)all amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement by such Loan Party under Section 10.04(b) of this Agreement or
under any other similar provision of any other Loan Document;

(v)all amounts now or hereafter payable by any Loan Party and all other
obligations or liabilities now existing or hereafter arising or incurred
(including any amounts which accrue after the commencement of any proceeding
under any Debtor Relief Law with respect to any Loan Party, whether or not
allowed or allowable as a claim in any such proceeding) on the part of any Loan
Party pursuant to this Agreement or any other Loan Document; and

(vi)all Cash Management Obligations of a Loan Party arising under any Cash
Management Agreement and all obligations of a Loan Party arising under any
Secured Hedge Agreement; provided that (x) such Cash Management Obligations and
obligations under an Secured Hedge Agreement shall be secured and guaranteed
pursuant to the Collateral Documents and the Guaranty only to the extent that,
and for so long as, the other Obligations are so secured and guaranteed and
(y) notwithstanding the foregoing, Obligations of any Guarantor shall in no
event include any Excluded Swap Obligations of such Guarantor;

together in each case with all renewals, modifications, consolidations or
extensions thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means:  (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (iii) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

-33-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Other Taxes” has the meaning set forth in Section 3.01(b).

“Outstanding Amount” means (i) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Overadvance” means, at any time, that the Total Revolving Credit Outstandings
at such time exceeds the Borrowing Base at such time.  The amount of an
Overadvance at any time is the amount by which the Total Revolving Credit
Outstandings at such time exceeds the Borrowing Base at such time.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Partnership Flip Structure” means a tax equity investment structure in which
(i) a Loan Party sells or otherwise transfers on Arm’s Length Terms a Tax Credit
Eligible Project to a Tax Equity Partnership and (ii) the terms of the Equity
Interests in such Tax Equity Partnership (including with respect to
distributions) change (or “flip”) upon the satisfaction of specified conditions
in the Organization Documents of such Tax Equity Partnership (including the
receipt by the Tax Equity Investor(s) that have made an investment in the Equity
Interests in such Tax Equity Partnership of a targeted rate of return on such
investment).

“Payment Direction Letter” means a payment direction letter executed and
delivered by each Project Subsidiary and substantially in the form of Exhibit N.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six years.

“Perfection Certificate” has the meaning specified in the Security Agreement.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted Holders” means each of (x) the Investors and (y) the Management
Stockholders (provided that if the Management Stockholders own beneficially or
of record more than fifteen percent (15%) of the outstanding voting stock of the
Borrower in the aggregate, they

-34-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

shall be treated as Permitted Holders of only fifteen percent (15%) of the
outstanding voting stock of the Borrower at such time).

“Permitted Project” means, at any time, an Eligible Project (i) the PV System
related to which has not been installed as of such time, (ii) with respect to
which a Loan Party has (A) entered into a Customer Agreement that satisfies the
Customer Agreement Requirements and (B) completed a system design, in each case,
at such time, (iii) with respect to which the Loan Parties have received all
necessary permits from Governmental Authorities required to be obtained prior to
installation of the related PV System and (iv) that has not been Tranched as of
such time.

“Permitted Refinancing” means, with respect to any Indebtedness (the “Original
Indebtedness”), any Indebtedness that modifies, refinances, refunds, renews,
replaces or extends such Original Indebtedness; provided that (i) the principal
amount (or accreted value, if applicable) of such Permitted Refinancing does not
exceed the principal amount (or accreted value, if applicable) of such Original
Indebtedness except by an amount equal to unpaid and accrued interest and
premium on such Original Indebtedness plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with the modification,
refinancing, refunding, renewal, replacement or extension thereof and by an
amount equal to any existing commitments unutilized thereunder, (ii) such
Permitted Refinancing has a final maturity date equal to or later than the final
maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, such Original
Indebtedness, (iii) at the time of the incurrence of such Permitted Refinancing,
no Event of Default shall have occurred and be continuing, (iv) if such Original
Indebtedness is subordinated in right of payment to the Obligations, such
Permitted Refinancing is subordinated in right of payment to the Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing such Original Indebtedness, (v) such Permitted
Refinancing shall not constitute an obligation (including pursuant to a
Guarantee) of any Person that is not an obligor in respect of such Original
Indebtedness and (vi) such Permitted Refinancing shall not be secured by any
Lien on any asset other than the assets that secured such Original Indebtedness
or, in the event Liens securing such Original Indebtedness shall have been
contractually subordinated to any Lien securing the Obligations, by any Lien
that shall not have been contractually subordinated to at least the same extent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) sponsored, maintained or contributed to by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Power Purchase Agreement” means a power purchase agreement entered into by a
Loan Party and a Host Customer, pursuant to which such Host Customer agrees to
purchase electricity from such Loan Party generated by a PV System installed on
such Host Customer’s property.

-35-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Project” means a PV System, all real property rights associated therewith, all
rights under the related Customer Agreement and all other rights related
thereto, including all parts and manufacturers’ warranties and rights to access
customer data.

“Project Formula Amount” means, at any time, the lesser of (a) [***]% of the
Eligible Project Back-Log at such time and (b) [***]% of the Eligible Available
Take-Out at such time.

“Project Lien Release Conditions” means, with respect to any Disposition
expressly permitted by Section 7.05(s), prior to and after giving effect to such
Disposition, (a) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (b) no Specified Overadvance shall be
existing or would result therefrom.

“Project Status” means, in respect of any Project that has not been Tranched,
its classification as a “CAD Project”, “Permitted Project” or “Installed
Project”.

“Project Subsidiary” means an Investment Fund Subsidiary, Manager Subsidiary or
Financing Subsidiary.

“Project Value” means, as of any date of determination and with respect to any
Project, the appraised value of such Project, based on the Project location and
the applicable dollar amount per watt set forth in the most recent Appraisal
applicable to such Project location (including, to the extent applicable, any
rate adjustment, sun hours adjustment or specific geographic adjustment
applicable to Projects in such location, as set forth in such Appraisal).

“Projections” has the meaning specified in Section 6.01(c).

“Public Lender” has the meaning specified in Section 6.02.

“PV System” means a photovoltaic system, including photovoltaic panels, racks,
wiring and other electrical devices, conduit, weatherproof housings, hardware,
one or more inverters, remote monitoring equipment, connectors, meters,
disconnects and over current devices.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
an agreement pursuant to the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant

-36-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

fixtures and equipment, all general intangibles and contract rights and other
property and rights incidental to the ownership, lease or operation thereof.

“Register” has the meaning specified in Section 10.06(c).

“Registration Statement” means the registration statement on Form S-1
(No. 333‑198372), including the prospectus forming a part thereof, filed by the
Borrower with the SEC on August 26, 2014 and declared effective under the
Securities Act as of September 30, 2014.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, sub-agents, trustees
and advisors of such Person and of such Person’s Affiliates.

“Release” means any release, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing or migrating into or onto the Environment.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the 30-day
notice period has been waived.

“Request for Credit Extension” means (i) with respect to a Revolving Credit
Borrowing, conversion or continuation of Revolving Credit Loans, a Committed
Loan Notice, (ii) with respect to an L/C Credit Extension, a Letter of Credit
Application and (iii) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” mean, as of any date of determination, Lenders holding more
than 50.00% of the sum of the (i) Total Revolving Credit Outstandings (with the
aggregate amount of each Revolving Credit Lender’s L/C Participations and Swing
Line Participations being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (ii) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitments of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Residential Project” means a Project installed on residential property the PV
System related to which is to be used to generate energy for residential
purposes only.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered pursuant to
Section 4.01(a)(iii), any secretary or assistant secretary of such Loan
Party.  Each Lender Party may conclusively presume that any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party has been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of such Loan Party and such Responsible Officer
has acted on behalf of such Loan Party.

-37-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Borrower’s or a Subsidiary’s stockholders, partners or members (or the
equivalent Persons thereof).

“Retained Value” means, as of any date of determination, the net of (a) Base
Retained Value, less (b) the amount of Base Retained Value attributable to
Defaulted Subsidiaries, less (c) with respect to each Subsidiary that is not a
direct or indirect wholly owned Subsidiary of the Borrower, to the extent not
already deducted in the calculation of Base Retained Value pursuant to
clause (b)(i) of the definition of the term “Base Retained Value”, the product
of (i) the amount of Base Retained Value attributable to such Subsidiary,
multiplied by (ii) the percentage of the Equity Interests in such Subsidiary
that are held directly by any Person other than the Borrower or a direct or
indirect wholly owned Subsidiary of the Borrower.

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Credit Lenders pursuant to
Section 2.01(a).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase L/C Participations in respect of Letters of Credit
and (c) purchase Swing Line Participations in respect of Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  The aggregate
Revolving Credit Commitments of all Revolving Credit Lenders shall be
$131,000,000 on the Closing Date.

“Revolving Credit Exposure” means as to each Revolving Credit Lender at any
time, the sum of (a) the Outstanding Amount of such Revolving Credit Lender’s
Revolving Credit Loans at such time, (b) the Outstanding Amount of each L/C
Participation of such Revolving Credit Lender outstanding at such time (except
to the extent such L/C Participation shall have been funded as an L/C Advance or
a Revolving Credit Loan as of such time), (c) the Outstanding Amount of each L/C
Advance of such Revolving Credit Lender outstanding at such time, (d) each Swing
Line Participation of such Revolving Credit Lender at such time (except to the
extent such Swing Line Participation shall have been funded as a Revolving
Credit Loan or pursuant to Section 2.04(c)(ii) as of such time) and (e) all
amounts outstanding that have been funded pursuant to Section 2.04(c)(ii) at
such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Person that has a Revolving
Credit Commitment or holds Revolving Credit Loans at such time.

-38-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit B-1 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sale-Leaseback Structure” means a tax equity investment structure in which (i)
a Loan Party sells or otherwise transfers a Tax Credit Eligible Project to an
Investment Fund Subsidiary and (ii) such Investment Fund Subsidiary then sells
on Arm’s Length Terms such Tax Credit Eligible Project to a Tax Equity Investor
or a Subsidiary thereof pursuant to a purchase agreement and concurrently leases
back such Tax Credit Eligible Project therefrom.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States of America (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or Government of Canada.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Subsidiary and any Hedge Bank and designated as a “Secured Hedge Agreement”
under this Agreement.

“Secured Parties” means (i) each Lender Party, (ii) each Cash Management Bank,
(iii) each Hedge Bank, (iv) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document, and (v) the successors
and, subject to any limitations contained in this Agreement, assigns of each of
the foregoing.

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means the security agreement executed by the Loan Parties
substantially in the form of Exhibit G-1.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Shared Debt Amount” means, at any time, an amount equal to (a) $25,000,000,
minus (b) the aggregate principal amount of all Indebtedness incurred prior to
such time in reliance on clause (e), (g), (m) or (o) of Section 7.03.

“Solvency Certificate” means the certificate substantially in the form of
Exhibit H or any other form approved by the Administrative Agent and the
Borrower.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the assets of such Person
and its Subsidiaries, on a

-39-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise, (ii) the present fair
saleable value of the property of such Person and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (iii) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (iv) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital.  The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

“SPC” has the meaning specified in Section 10.06(g).

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.12).

“Specified Overadvance” means, at any time, an Overadvance the amount of which
at such time is greater than 30% of the Borrowing Base at such time.

“SREC” means a solar renewable energy certificate or any other similar credit or
certificate issued by a Governmental Authority or pursuant to a program
established by, under or in relation to applicable Laws or other directives or
policies of a Governmental Authority.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means each Subsidiary that is a party to this Agreement
as a “Guarantor” and a party to the Security Agreement as a “Grantor”
thereunder.

“Supermajority Lenders” means, as of any date of determination, Lenders holding
more than 66 2/3% of the sum of the (i) Total Revolving Credit Outstandings
(with the aggregate amount of each Revolving Credit Lender’s L/C Participations
and Swing Line Participations being deemed “held” by such Revolving Credit
Lender for purposes of this definition) and (ii) aggregate unused Revolving
Credit Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of the Total Revolving Credit Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Supermajority Lenders.

-40-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Swap Obligations” of any Person means all obligations (including any amounts
which accrue after the commencement of any bankruptcy or insolvency proceeding
with respect to such Person, whether or not allowed or allowable as a claim
under any proceeding under any Debtor Relief Law) of such Person in respect of
any Swap Contract, excluding any amounts which such Person is entitled to
set-off against its obligations under applicable Law.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (i) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (ii) for any date prior to
the date referenced in clause (i), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined by the Hedge Bank
in accordance with the terms thereof and in accordance with customary methods
for calculating mark-to-market values under similar arrangements by the Hedge
Bank.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Goldman Sachs, in its capacity as lender of Swing Line
Loans hereunder to the Borrower hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b) which, if in writing, shall be substantially in the form of
Exhibit A-2.

“Swing Line Loan Sublimit” means an amount equal to the lesser of
(i) $15,000,000 and (ii) the Revolving Credit Facility.  The Swing Line Loan
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

-41-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Swing Line Note” means the promissory note of the Borrower payable to the Swing
Line Lender, substantially in the form of Exhibit B-2 hereto, evidencing the
aggregate Indebtedness of the Borrower to the Swing Line Lender resulting from
Swing Line Loans made by the Swing Line Lender to the Borrower.

“Swing Line Participation” has the meaning specified in Section 2.04(b).

“Swing Line Reimbursement Percentage” has the meaning specified in
Section 2.04(c)(i).

“Take-Out” means Tax Equity Commitments and Backleverage Financing Commitments.

“Take-Out Spreadsheet” means a spreadsheet, substantially in the form of
Exhibit L, listing the Eligible Take-Out and providing the Eligible Available
Take-Out thereunder.

“Tax Credit Eligible Project” means a Project (or a PV System to which such
Project relates) that satisfies each of the Tax Credit Eligibility Requirements.

“Tax Credit Eligibility Requirements” means, with respect to any Project, the
requirements that such Project:

(a)is located solely within the United States;

(b)is not, in any part, owned or leased to any (i) Person that is a “tax-exempt
entity” or a “tax-exempt controlled entity” within the meaning of Section 168(h)
of the Code; (ii) Person that is described in Treasury Regulations Section
1.48-4(a)(1)(v); or (iii) Person that is for U.S. federal income tax purposes an
entity disregarded as separate from its owner or a partnership a direct or
indirect owner of a beneficial interest in which is a “tax-exempt entity” or a
“tax-exempt controlled entity” within the meaning of Section 168(h) of the Code
or a Person that is described in Treasury Regulations Section 1.48-4(a)(1)(v),
unless such “tax-exempt entity,” “tax-exempt controlled entity” or Person that
is described in Treasury Regulations Section 1.48-4(a)(1)(v) holds such interest
for U.S. federal income tax purposes through a taxable C Corporation (as defined
in the Code) that either (i) is not a “tax-exempt controlled entity” within the
meaning of Section 168(h) of the Code or (ii) is not treated as a “tax-exempt
controlled entity” under Section 168(h)(6)(F) of the Code because it has made an
election under Section 168(h)(6)(F)(ii) of the Code;

(c)is not, and has not been, “placed in service” within the meaning of section
167 of the Code and the Treasury Regulations thereunder and has not received
permission to operate from the applicable local utility;

(d)is not or will not be composed of parts that are used and that compose more
than a de minimis portion of such Project’s total fair market value;

(e)does not include any asset for which a Person has made a claim for a Cash
Grant; and

-42-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(f)to the knowledge of any Loan Party, will not be used to heat water in a
swimming pool.

“Tax Credits” means (i) Cash Grants, (ii) ITCs and (iii) other tax credits
established by the IRS or any State of the United States for the purchase,
lease, other acquisition, ownership or use of PV Systems or Projects.

“Tax Equity Commitment” means, with respect to any Tax Equity Investor, such Tax
Equity Investor’s legally valid and binding commitment to make a Tax Equity
Investment.  The amount of any Tax Equity Investor’s Tax Equity Commitment is
the amount of the Tax Equity Investment that such Tax Equity Investor has made a
legally valid and binding commitment to make in cash.

“Tax Equity Document” means an agreement or instrument entered into by the
Borrower or a Subsidiary and a Tax Equity Investor that evidences such Tax
Equity Investor’s Tax Equity Commitment.

“Tax Equity Investment” means a cash investment made by a Tax Equity Investor
pursuant to a transaction structured as an Inverted Lease Structure, a
Partnership Flip Structure or a Sale-Leaseback Structure, the proceeds of which
shall be used, directly or indirectly, to make payments to a Loan Party in
respect of Residential Projects that have been Tranched.

“Tax Equity Investor” means a Person that has provided a Tax Equity Commitment.

“Tax Equity Partnership” means a special purpose entity (which may or may not be
organized in the form of a partnership) the Equity Interests in which are held
by a Manager Subsidiary, as the managing member of such entity, and a Tax Equity
Investor or a Subsidiary thereof, as the investor member of such entity, and the
members of which are obligated to make cash capital contributions to such entity
the proceeds of which are to be used by such entity to purchase Tax Credit
Eligible Projects from a Loan Party in accordance with the Partnership Flip
Structure.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, remittances, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Threshold Amount” means $10,000,000.

“Total Revolving Credit Outstandings” means the Revolving Credit Exposures of
all the Lenders.

“Tranching” means, with respect to a Project, the sale or other transfer of such
Project (including the assignment of the related Customer Agreement) on Arm’s
Length Terms to an Investment Fund Subsidiary pursuant to a transaction
structured as an Inverted Lease Structure, a Partnership Flip Structure or a
Sale-Leaseback Structure, as the case may be.  If a Project is Tranched pursuant
to a transaction structured as an Inverted Lease Structure, a Partnership Flip
Structure or a Sale-Leaseback Structure pursuant to which a Tax Equity Investor
has made a Tax

-43-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Equity Investment, such Project may be referred to herein as having been
Tranched to such Tax Equity Investor or the applicable Investment Fund
Subsidiary in which such Tax Equity Investor has made its Tax Equity
Investment.  A Project that has been Tranched may be referred to in this
Agreement and the other Loan Documents as a “Tranched Project”.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Investors, the Borrower or any of its (or their) Subsidiaries in connection with
this Agreement, the other Loan Documents and the transactions contemplated
hereby and thereby (including expenses in connection with hedging transactions
related to the Revolving Credit Facility and any original issue discount or
upfront fees).

“Transactions” means collectively, (a) the execution and delivery of Loan
Documents entered into on the Closing Date and the funding of any Loans and/or
issuance of any Letters of Credit hereunder and (b) the payment of Transaction
Expenses.

“True-Up Liability” means, with respect to any Tax Equity Investor or Investment
Fund Subsidiary, the liability of the Borrower or a Subsidiary to such Tax
Equity Investor or Investment Fund Subsidiary resulting from the reduction in
the fair market value of Projects that have been Tranched to such Tax Equity
Investor or Investment Fund Subsidiary.  The True-Up Liability shall be
determined at any time based on the amount thereof that is set forth in the
financial statements of the Borrower and the Subsidiaries, the True-Up Liability
may be reduced from time to time by the Tranching of additional Projects to Tax
Equity Investors or Investment Fund Subsidiaries.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York or the Uniform Commercial Code (or similar code
or statute) of another jurisdiction, to the extent it may be required to apply
to any item or items of Collateral.

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
of the Borrower and the Subsidiaries as of September 30, 2014 and related
consolidated statements of operations, redeemable preferred stock, redeemable
non-controlling interests and equity, and cash flows of the Borrower and the
Subsidiaries for the year to date period ended September 30, 2014.

“Unencumbered Liquidity” means the sum of cash and Cash Equivalents of the Loan
Parties (determined as of the last day of each month based on the average daily
balance thereof during such month) and not subject to any Lien other than the
first-priority perfected security interest of the Administrative Agent in such
deposit accounts and securities accounts.

“United States” and “U.S.” mean the United States of America.

“Unpaid L/C Lender Amount” has the meaning assigned to such term in
Section 2.03(c)(vi).

-44-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Unpaid Swing Line Loan Amount” has the meaning assigned to such term in
Section 2.04(c)(iii).

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 10756, as amended or modified from time to time.

“Vivint Entity” means Vivint, Inc., a Utah corporation, or any of its
Subsidiaries.

“Vivint Intercompany Agreements” means, collectively, (a) the Existing Vivint
Intercompany Agreements and (b) any other agreement between the Borrower or any
Subsidiary, on the one hand, and any Vivint Entity, on the other hand, that
replaces any Existing Vivint Intercompany Agreement, in each case, together with
all schedules, exhibits and other definitive documentation relating thereto.

“VS Developer” means Vivint Solar Developer, LLC, a Delaware limited liability
company.

“VS Financing I” means Vivint Solar Financing I, LLC, a Delaware limited
liability company.

“VS Holdings” means Vivint Solar Holdings, Inc., a Delaware corporation.

“VS Operations” means Vivint Solar Operations, LLC, a Delaware limited liability
company.

“VS Provider” means Vivint Solar Provider, LLC, a Delaware limited liability
company.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

Section 1.02Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the

-45-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document shall be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such Law and any
reference to any Law shall, unless otherwise specified, refer to such Law as
amended, modified or supplemented from time to time and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”

(b)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03Accounting Terms and Determinations.

 

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.

(b)Computation of Certain Financial Covenants.  Unless otherwise specified
herein, all defined financial terms (and all other definitions used to determine
such terms) shall be to those determined and computed in respect of the Borrower
and the Subsidiaries.

Section 1.04Rounding.  Any financial ratios required to be maintained or
satisfied by the Borrower or any Subsidiary pursuant to this Agreement (or
required to be satisfied in order for a specific action to be permitted under
this Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

-46-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 1.05Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

Section 1.06Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

Section 1.07Timing of Payment or Performance.  Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01The Loans.  Subject to the terms and conditions set forth herein,

 

(a)each Revolving Credit Lender severally agrees to make loans denominated in
Dollars to the Borrower pursuant to Section 2.02 (each such loan, a “Revolving
Credit Loan”) from time to time, during the Availability Period, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Revolving Credit Borrowing, the Availability Conditions shall be satisfied; and

(b)within the limits of each Lender’s Revolving Credit Commitment and subject to
the other terms and conditions hereof, the Borrower may borrow under
Section 2.01(a), prepay under Section 2.05 and reborrow under
Section 2.01(a).  The Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

 

(a)Each Revolving Credit Borrowing, each conversion of Revolving Credit Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 2:00 p.m., New York time, three Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans.  Each notice must be received by the Administrative
Agent not later than 12:00 noon, New York time, on the requested date of any
Borrowing of Base Rate Loans (but with respect to the initial Credit Extension,
one Business Day prior to the requested date of any Borrowing of Base Rate
Loans).  If the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the

-47-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 2:00 p.m., New York time, four Business Days
prior to the requested date of such Borrowing, conversion or continuation
whereupon the Administrative Agent shall give prompt notice to the Revolving
Credit Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them.  Not later than 11:00 a.m., New York time,
three Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Revolving Credit Lenders.  Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in an amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Committed Loan Notice (whether telephonic
or written) shall specify (i) whether the Borrower is requesting a Revolving
Credit Borrowing, a conversion of Revolving Credit Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Revolving
Credit Loans are to be converted and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Loan in a Committed Loan Notice or if the Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Revolving
Credit Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.  Notwithstanding anything to the contrary herein,
(i) a Swing Line Loan may not be converted to a Eurodollar Rate Loan and (ii) no
Loan may be converted or continued as a Loan denominated in another currency,
but instead must be prepaid in the original currency.

(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the amount of its Applicable
Percentage of the Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Revolving Credit Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a).  Each Revolving
Credit Lender shall make the amount of its Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office in
Dollars not later than 2:00 p.m., New York time, on the Business Day specified
in the applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative

-48-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Agent by the Borrower; provided, however, that if, on the date a Committed Loan
Notice with respect to a Revolving Credit Loan is given by the Borrower, there
are L/C Borrowings outstanding, then the proceeds thereof shall be applied to
the payment in full of any L/C Borrowing and second, shall be made available to
the Borrower as provided above.

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d)The Administrative Agent shall promptly notify the Borrower and the Revolving
Credit Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Revolving Credit Lenders of any change in Administrative
Agent’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e)After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than five (5)
Interest Periods in effect in respect of any Revolving Credit Loans.

Section 2.03Letters of Credit.

 

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the earlier of (x) the Letter of Credit
Expiration Date and (y) the last day of the Availability Period, to issue
Letters of Credit denominated in Dollars for the account of the Borrower (or to
the Borrower for the benefit of a Subsidiary), and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit; and (B) (I) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower (or to the Borrower for the benefit of a Subsidiary) and
any drawings thereunder (pro rata in accordance with the Applicable Adjusted
Percentage of such Revolving Credit Lenders); provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (A) the
Availability Conditions shall be satisfied and (B) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

-49-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(ii)No L/C Issuer shall issue any Letter of Credit if:

(A)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders
(excluding Defaulting Lenders) and such L/C Issuer have approved such expiry
date.

(iii)No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law, but if not having the
force of law, then being one with which the L/C Issuer would customarily comply)
from any Governmental Authority with jurisdiction over such L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
such L/C Issuer with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer in good faith deems material to it;

(B)the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by the Administrative Agent and the applicable L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;

(D)such Letter of Credit is to be denominated in a currency other than Dollars;
or

(E)a default of any Revolving Credit Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Credit Lender is at such time a
Defaulting Lender hereunder, unless the applicable L/C Issuer has entered into
satisfactory arrangements with the Borrower or such Revolving Credit Lender to
eliminate such L/C Issuer’s risk with respect to such Revolving Credit Lender.

(iv)The applicable L/C Issuer shall not amend any Letter of Credit if such L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

-50-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(v)The applicable L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(vi)Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by such L/C Issuer
and the Administrative Agent not later than 11:00 a.m., New York time, at least
two Business Days (or such later date and time as the Administrative Agent and
such L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may
be.  In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the applicable L/C Issuer:  (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
applicable L/C Issuer may reasonably require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C
Issuer:  (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the applicable L/C Issuer may
reasonably require.  Additionally, the Borrower shall furnish to the applicable
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the applicable L/C Issuer or the Administrative Agent
may reasonably require.

(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that

-51-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the applicable L/C Issuer will
provide the Administrative Agent with a copy thereof.  Unless the applicable L/C
Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or to the Borrower for the benefit of the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.  Such
L/C Issuer shall issue any such Letters of Credit for the account of the
Borrower (or to the Borrower for the benefit of the applicable Subsidiary) or
enter into the applicable amendments, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance or increase of each Letter of Credit
in accordance with the above restrictions (including Section 2.03(a)(i) and the
proviso thereto), each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit (or, in the case of an
increase of a Letter of Credit, in the amount so increased) in an amount equal
to the product of such Revolving Credit Lender’s Applicable Adjusted Percentage
multiplied by the amount of such Letter of Credit (or, in the case of an
increase to a Letter of Credit, the amount of such increase) to the extent such
purchase does not cause the Available Commitments to decrease below zero (an
“L/C Participation”).  The renewal or extension of any Letter of Credit in
accordance with the provisions of this Section 2.03 shall not relieve any
Revolving Credit Lender of its L/C Participations therein.

(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree that a
Letter of Credit shall automatically be extended for one or more additional
successive periods not to exceed twelve months each, unless the applicable L/C
Issuer, in its sole and absolute discretion, elects not to extend for any such
additional periods (each, an “Auto-Extension Letter of Credit”).  Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to the applicable L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that no L/C Issuer shall permit any such
extension if (A) such L/C Issuer has determined that it would not be permitted
or would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Revolving Credit Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the applicable L/C Issuer not to
permit such extension.

-52-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than the later of (A)
11:00 a.m., New York time, on the date of any payment by the applicable L/C
Issuer under a Letter of Credit or (B) 11:00 a.m., New York time, on the
Business Day immediately following the date that notice is given pursuant to the
immediately preceding sentence (the date on which such later time occurs, an
“Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing (a
“Drawing”).  The Borrower shall reimburse such L/C Issuer in Dollars.  If the
Borrower fails to so reimburse the applicable L/C Issuer in Dollars by such
time, such L/C Issuer shall notify the Administrative Agent who shall promptly
notify each Revolving Credit Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Adjusted Percentage of all such L/C
Participations outstanding at such time (such Revolving Credit Lender’s “L/C
Reimbursement Percentage”).  In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an aggregate amount equal to the Unreimbursed Amount, without
regard to the minimum and multiple amounts specified in Section 2.02, for the
principal amount of Base Rate Loans, but subject to the amount of the Available
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.  If an L/C Issuer shall make any Drawing, then, unless the Borrower
shall have reimbursed such Drawing in full on the date such Drawing is made, the
unpaid amount thereof shall bear interest payable on demand, for each day from
and including the date such Drawing is made to and including the Honor Date and,
thereafter, at the rate per annum determined pursuant to Section 2.08(b) for
Base Rate Loans until (but excluding) the date that the Borrower reimburses such
L/C Issuer for such Drawing in full.  Interest accrued pursuant to the
immediately preceding sentence shall be for the account of the applicable L/C
Issuer, except that interest accrued on and after the date of payment by any
Revolving Credit Lender pursuant to Section 2.03(c)(ii) or (iii) to reimburse
such L/C Issuer shall be for the account of such Revolving Credit Lender to the
extent of such payment.

(ii)Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds in Dollars available to the Administrative Agent
for the account of the applicable L/C Issuer at the Administrative Agent’s
Office in an amount equal to its L/C Reimbursement Percentage of the
Unreimbursed Amount not later than 1:00 p.m., New York time, on the Business Day
specified in such notice by the

-53-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each such Revolving Credit Lender that so makes funds
available shall be deemed to have made a Revolving Credit Loan that is a Base
Rate Loan to the Borrower in such amount.  The Administrative Agent shall remit
the funds so received to the applicable L/C Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer (x) to the extent the
Available Commitments would not be less than zero (after giving effect to the
decrease in the Available Commitments referred to later in this clause), an
extension of credit in the amount of such L/C Participations (an “L/C
Borrowing”), which shall decrease the Available Commitments by the amount of
such L/C Borrowing, to the extent the Unreimbursed Amount that is not so
refinanced, which L/C Borrowings shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate for Base Rate
Loans.  In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its L/C Participation
in such L/C Borrowing in satisfaction of its participation obligation under this
Section 2.03 and shall constitute an L/C Advance from such Revolving Credit
Lender in satisfaction of its participation obligation under this Section 2.03.

(iv)Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Revolving Credit Lender’s Applicable Adjusted Percentage of such amount shall be
solely for the account of such L/C Issuer.

(v)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
fund L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender may have against the applicable L/C Issuer, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Credit
Lender’s obligation to make Revolving Credit Loans pursuant to
Section 2.03(c)(ii) is subject to the conditions set forth in Section 4.02
(other than delivery by the Borrower of a Committed Loan Notice).  No such
funding of an L/C Advance or Revolving Credit Loan shall relieve or otherwise
impair the obligation of the Borrower to reimburse the applicable L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of any L/C Issuer any amount required to be paid by such
Revolving Credit Lender pursuant to the foregoing provisions of this

-54-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 2.03(c) by the time specified in Section 2.03(c)(ii) (an “Unpaid L/C
Lender Amount”), the applicable L/C Issuer shall be entitled to recover from
such Revolving Credit Lender (acting through the Administrative Agent), on
demand, such Unpaid L/C Lender Amount with interest thereon for the period from
the date such payment is required to the date on which such payment is
immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by such L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing.  If such Revolving Credit Lender pays
such Unpaid L/C Lender Amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Revolving Credit Lender’s Revolving Credit Loan in
the case of L/C Participations, included in the relevant Borrowing or L/C
Advance, as the case may be.  A certificate of the applicable L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

(d)Repayment of Participations.

(i)At any time after an L/C Issuer has made a payment under any Letter of Credit
and has received from any Revolving Credit Lender such Revolving Credit Lender’s
funding of its L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender in the same proportion as
to which such Revolving Credit Lender funded such Unreimbursed Amount in the
same funds as those received by the Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such L/C Issuer, the Applicable Adjusted Percentage thereof, on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Revolving Credit Lenders under this clause (ii) shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e)Obligations Absolute.  The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

-55-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)any payment by the applicable L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary; provided that the Borrower shall not be obligated to reimburse the
applicable L/C Issuer for any wrongful payment made by such L/C Issuer as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of such L/C Issuer.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.

(f)Role of L/C Issuers.  Each Revolving Credit Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, no L/C Issuer shall have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Revolving Credit Lender for:  (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Credit
Lenders; (ii) any action taken or omitted in the absence of gross negligence or
willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may

-56-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, any L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g)Cash Collateral.  Upon the request of the Administrative Agent, if, as of the
earlier of (x) the Letter of Credit Expiration Date and (y) the last day of the
Availability Period, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.  Sections 2.05 and 8.02(iii) set
forth certain additional requirements to deliver Cash Collateral hereunder.  For
purposes of this Section 2.03, Section 2.05 and Section 8.02(iii), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the applicable L/C Issuer and the Revolving Credit
Lenders with L/C Participations, as collateral for the applicable L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and such L/C
Issuer (which documents are hereby consented to by the Revolving Credit Lenders
with L/C Participations).  Derivatives of such term have corresponding
meanings.  The Borrower hereby grants to the Administrative Agent, for the
benefit of each L/C Issuer and the Revolving Credit Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing.  Cash Collateral shall be maintained in blocked, non-interest
bearing deposit accounts at the Administrative Agent.  If at any time the
Administrative Agent reasonably determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all such L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of such funds, if any, then held as Cash Collateral that the Administrative
Agent determines to be free and clear of any such right and claim.  Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the applicable L/C Issuer.

(h)Applicability of ISP and UCP.  Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and

-57-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit.

(i)Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with the
proportion its L/C Participations represent of all amounts available to be drawn
under all Letters of Credit a Letter of Credit fee (the “Letter of Credit Fee”)
for each Letter of Credit equal to the Applicable Rate for Eurodollar Rate Loans
times the daily amount available to be drawn under such Letter of Credit.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the earlier of (x) the Letter of Credit Expiration Date and
(y) the last day of the Availability Period and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate for Eurodollar Rate Loans during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate for Eurodollar Rate Loans separately for each
period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate for Eurodollar Rate Loans.

(j)Fronting Fee and Documentary and Processing Charges to L/C Issuers.  The
Borrower shall pay directly to each L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum equal to 0.25%,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears.  Such fronting fee shall be due and payable on
the tenth calendar day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the earlier of (x) the Letter of
Credit Expiration Date and (y) the last day of the Availability Period and
thereafter on demand.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  In addition, the Borrower shall
pay directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(k)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse each L/C Issuer hereunder for any and all drawings under such Letter
of Credit.  The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of the Subsidiaries.

-58-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(m)Reporting.  Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each week, the aggregate face amount of
Letters of Credit issued by it and outstanding as of the last Business Day of
the preceding week, (ii) on or prior to each Business Day on which such L/C
Issuer expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance or amendment, and the aggregate face amount of Letters of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and such L/C
Issuer shall advise the Administrative Agent on such Business Day whether such
issuance, amendment, renewal or extension occurred and whether the amount
thereof changed), (iii) on each Business Day on which such L/C Issuer funds any
L/C Participation, the date and amount of such L/C Participation and (iv) on any
Business Day on which the Borrower fails to reimburse an L/C Participation
required to be reimbursed to such L/C Issuer on such day, the date and amount of
such failure.

Section 2.04Swing Line Loans.

 

(a)The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in its sole and absolute discretion and in reliance upon
the agreements of the other Lenders set forth in this Section 2.04, make loans
in Dollars (each such loan, a “Swing Line Loan”) to the Borrower from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the Swing Line Loan Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Adjusted Percentage of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to the making of any Swing Line Loan the Availability
Conditions would be satisfied; provided, further, that the Borrower shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Swing Line Loan, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender risk participations in such Swing Line Loan as Swing Line
Participations in the manner set forth in Section 2.04(b).

(b)Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 2:00 p.m., New
York time, on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by

-59-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

telephone or in writing) of the contents thereof.  If the Swing Line Lender
determines, acting in its sole and absolute discretion, that it shall make such
requested Swing Line Loan to the Borrower in accordance with the Swing Line Loan
Notice, and unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m., New York time, on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, (I) the Swing Line Lender will, not later than
3:00 p.m., New York time, on the borrowing date specified in such Swing Line
Loan Notice make a Swing Line Loan, in the requested amount and (II) each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Adjusted Percentage multiplied by the
principal amount of such Swing Line Loan to the extent such purchase does not
cause the Available Commitments to decrease below zero (a “Swing Line
Participation”).

(c)Refinancing of Swing Line Loans.

(i)The Swing Line Lender at any time (but no less frequently than once a week)
in its sole and absolute discretion may request, on behalf of the Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan as a Revolving
Credit Loan in an amount equal to (I) such Revolving Credit Lender’s Applicable
Adjusted Percentage of the amount of all Swing Line Participations then
outstanding (such Revolving Credit Lender’s “Swing Line Reimbursement
Percentage”).  Each such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiple amounts specified therein for the principal amount of Base Rate
Loans, but subject to the amount of the Available Commitments and the conditions
set forth in Section 4.02.  The Swing Line Lender shall furnish the Borrower
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Revolving Credit Lender shall
make available to the Administrative Agent an amount equal to its Swing Line
Reimbursement Percentage of the amount specified in such Committed Loan Notice
and in immediately available funds for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m., New York time, on
the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each such Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount as a Revolving Credit Loan.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each Revolving Credit
Lender fund its respective Swing Line Participation in the relevant Swing Line
Loan and each such Revolving

-60-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Credit Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of
such Swing Line Participations.

(iii)If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i)
(an “Unpaid Swing Line Loan Amount”), the Swing Line Lender shall be entitled to
recover from such Revolving Credit Lender (acting through the Administrative
Agent), on demand, such Unpaid Swing Line Loan Amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing.  If any such
Revolving Credit Lender pays such Unpaid Swing Line Loan Amount (with interest
and fees as aforesaid), the Unpaid Swing Line Loan Amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loans, included in
the relevant Borrowing or funded Swing Line Participation in the relevant Swing
Line Loan.  A certificate of the Swing Line Lender submitted to any such
Revolving Credit Lender (through the Administrative Agent) with respect to any
Unpaid Swing Line Loan Amount owing under this clause (iii) shall be conclusive
absent manifest error.

(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund Swing Line Participations pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.

(d)Repayment of Participations.

(i)At any time after any Revolving Credit Lender, has purchased and funded a
Swing Line Participation, if the Swing Line Lender receives any payment on
account of such Swing Line Loan, the Swing Line Lender will distribute to such
Revolving Credit Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving

-61-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Credit Lender, shall pay to the Swing Line Lender its Applicable Adjusted
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Revolving Credit Lenders under this clause (d)(ii) shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e)Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan as a
Revolving Credit Loan or risk participation pursuant to this Section 2.04 to
refinance such Revolving Credit Lender’s Applicable Percentage of any Swing Line
Participation, interest in respect of such Applicable Percentage shall be solely
for the account of the Swing Line Lender.

(f)Payments Directly to Swing Line Lender.  The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.  At any time a Swing Line Loan is outstanding and the
Borrower requests a Revolving Credit Borrowing, the Administrative Agent may
require the Borrower to (i) utilize a portion of the requested Revolving Credit
Borrowing in an amount of such outstanding Swing Line Loan to repay such Swing
Line Loan or (ii) at the Borrower’s option, but subject to compliance with
Section 2.01, to increase the amount of the requested Revolving Credit Borrowing
by up to an amount of such outstanding Swing Line Loan and utilize such increase
to repay such Swing Line Loan.  The Administrative Agent shall apply the
relevant portion of the requested Revolving Credit Borrowing to repayment of
such Swing Line Loan as specified above.

Section 2.05Prepayments.

 

(a)Optional.

(i)Subject to the last sentence of this Section 2.05(a)(i), the Borrower may,
upon notice by the Borrower to the Administrative Agent, at any time or from
time to time voluntarily prepay Revolving Credit Loans in whole or in part
without premium or penalty; provided that:  (A) such notice must be received by
the Administrative Agent not later than 2:00 p.m., New York time, (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $2,500,000 or a whole
multiple of $500,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment, the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are
to be prepaid, the Interest Period(s) of such Loans.  The Administrative Agent
will promptly notify each Revolving Credit Lender of its receipt of each such
notice and of the amount of such Revolving Credit Lender’s ratable portion of
such prepayment (based on such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility).  Each such notice shall be
revocable subject to Section 3.05.  Any prepayment

-62-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.

(ii)The Borrower may, upon notice by the Borrower to the Swing Line Lender (with
a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m., New York time, on the
date of the prepayment and (B) any such prepayment shall be in a minimum
principal amount of $100,000.  Each such notice shall specify the date and
amount of such prepayment.  Each such notice shall be revocable subject to
Section 3.05.

(b)Mandatory.

(i)Excess Outstandings.

(A)If for any reason, at any time, the aggregate Revolving Credit Exposure of
all Revolving Credit Lenders at such time exceeds the aggregate Revolving Credit
Commitments at such time, then the Borrower shall promptly prepay Loans, L/C
Borrowings and L/C Advances and Cash Collateralize the L/C Obligations (other
than L/C Borrowings) to the extent necessary so that the Availability Conditions
are satisfied and in the order of priority set forth below in
Section 2.05(b)(ii) (it being understood that the L/C Obligations (other than
L/C Borrowings) will not be deemed to be outstanding for the purposes of this
Section 2.05(b)(i)(A) to the extent they are Cash Collateralized).

(B)If for any reason an Overadvance exists at any time, (1) if the amount of the
Overadvance is less than or equal to 30% of the Borrowing Base at such time,
then the Borrower shall, within 45 days thereafter, prepay Loans, L/C Borrowings
and L/C Advances and Cash Collateralize the L/C Obligations (other than L/C
Borrowings) and (2) if the amount of the Overadvance at such time is greater
than 30% of the Borrowing Base at such time, then the Borrower shall promptly
prepay Loans, L/C Borrowings and L/C Advances and Cash Collateralize the L/C
Obligations (other than L/C Borrowings), in each case, to the extent necessary
so that the Availability Conditions are satisfied and in the order of priority
set forth below in Section 2.05(b)(ii) (it being understood that the L/C
Obligations (other than L/C Borrowings) will not be deemed to be outstanding for
the purposes of this Section 2.05(b)(i)(B) to the extent they are Cash
Collateralized).

(ii)Application to Revolving Credit Facility.  Subject to Section 2.12(b),
prepayments made pursuant to Section 2.05(b)(i) first, shall be applied ratably
to pay accrued and unpaid interest in respect of the outstanding (A) L/C
Borrowings and (B) Swing Line Loans (to the extent there are any Swing Line
Participations in such Swing Line Loans), in each case to the extent such L/C
Borrowings and Swing Line Loans are required to be prepaid in order to ensure
any excesses referred to in Section 2.05(b)(i) are cured, second, shall be
applied ratably to prepay the principal of

-63-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

any outstanding (A) L/C Borrowings and (B) Swing Line Loans (to the extent there
are any Swing Line Participations in such Swing Line Loans), in each case to the
extent such L/C Borrowings and Swing Line Loans are required to be prepaid in
order to ensure any excesses referred to in Section 2.05(b)(i) are cured (and
any Unpaid L/C Lender Amounts and Unpaid Swing Line Loan Amounts relating to
such L/C Borrowings and Swing Line Loans shall be paid ratably with the
foregoing amounts referred to in this clause second), third, shall be applied
ratably to the outstanding principal of (A) Revolving Credit Loans and (B) L/C
Advances owing to Revolving Credit Lenders in their capacities as such, and any
accrued and unpaid interest on the foregoing, in each case to the extent such
Revolving Credit Loans and L/C Advances are required to be prepaid in order to
ensure any excesses referred to in Section 2.05(b)(i) are cured, fourth, shall
be used to Cash Collateralize any L/C Obligations not covered by clause first,
second or third of this Section 2.05(b)(ii) (to the extent there are any L/C
Participations therein), to the extent such L/C Obligations are required to be
Cash Collateralized in order to ensure any excesses referred to in
Section 2.05(b)(i) are cured, fifth, shall be applied ratably to any remaining
outstanding Loans, to the extent such Loans are required to be prepaid in order
to ensure any excesses referred to in Section 2.05(b)(i) are cured, and the
amount remaining after clauses first through fifth, if any, may be retained by
the Borrower for use in the ordinary course of its business; provided that, upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the
applicable L/C Issuer or the Revolving Credit Lenders, as applicable.

Section 2.06Termination or Reduction of Commitments.

 

(a)Optional.  The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Revolving Credit Commitments, the
Letter of Credit Sublimit or the Swing Line Loan Sublimit, or from time to time
permanently reduce the Revolving Credit Facility, the Revolving Credit
Commitments, the Letter of Credit Sublimit or the Swing Line Loan Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m., New York time, five Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Aggregate Commitments, (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit or (C) the Swing Line Loan
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Loan Sublimit.

(b)Mandatory.  If, after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Loan Sublimit exceeds the aggregate amount of the
 Revolving Credit Facility at such time, the Letter of Credit Sublimit or the
Swing Line Loan Sublimit, as the case may be, shall be automatically reduced by
the amount of such excess.

-64-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(c)Application of Commitment Reductions; Payment of Fees.  The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Loan Sublimit or the Revolving Credit
Commitments under this Section 2.06.  Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitments of each Revolving Credit Lender
shall be reduced by such Revolving Credit Lender’s Applicable Percentage of such
reduction amount.  All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.

Section 2.07Repayment of Loans.

 

(a)Revolving Credit Loans.  The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.

(b)Swing Line Loans.  The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date that is ten Business Days after such Loan is
made and (ii) the Maturity Date.

Section 2.08Interest.

 

(a)Stated Interest.  Subject to the provisions of Section 2.08(b):  (i) each
Revolving Credit Loan that is a Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Adjusted Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Eurodollar Rate Loans; (ii) each Revolving Credit Loan
that is a Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing or conversion date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Base Rate Loan; and
(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for Base Rate Loans.

(b)Default Interest.

(i)If any amount of principal of any Loan (other than Loans of a Defaulting
Lender) or Drawing is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

(ii)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods) (other than to Defaulting Lenders), whether at stated maturity,
by acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

-65-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(c)Payments of Interest.  Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein.  Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

Section 2.09Fees.  In addition to certain fees described in Sections 2.03(i) and
(j):

 

(a)Commitment Fee.  The Borrower shall pay to the Administrative Agent, for the
account of each Revolving Credit Lender (other than to any Defaulting Lender for
any period during which it is a Defaulting Lender) in accordance with its
Applicable Percentage, a commitment fee (the “Commitment Fee”) equal to 0.50%
times the average daily amount by which the aggregate amount of the Revolving
Credit Commitment of such Revolving Credit Lender exceeds the Revolving Credit
Exposure of such Revolving Credit Lender (excluding when calculating such
Revolving Credit Exposure, the aggregate Outstanding Amount of Swing Line
Participations of such Revolving Credit Lender).  The Commitment Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the tenth calendar day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The Commitment Fee shall be calculated
quarterly in arrears.

(b)Other Fees.

(i)The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times specified in the Agency Fee Letter.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

(ii)The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

Section 2.10Computation of Interest and Fees.

 

(a)All computations of interest for Base Rate Loans when the Base Rate is
determined by Citibank’s “prime rate” shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

Section 2.11Evidence of Debt.

 

-66-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for the purposes of Treasury Regulation Section 5f.1031(c), as a non-fiduciary
agent for the Borrower, in each case, in the ordinary course of business.  The
accounts or records maintained in good faith by the Administrative Agent and
each Lender shall be prima facie evidence absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

(b)In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c)Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

Section 2.12Payments Generally; Administrative Agent’s Clawback.

 

(a)General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided for herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the Lenders, at the Administrative Agent’s Office in Dollars and in immediately
available funds not later than 2:00 p.m., New York time, on the date specified
herein.  Subject to clause (b) below, the Administrative Agent will promptly
distribute to each Revolving Credit Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m., New York time,

-67-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.  For purposes of
this Agreement, “Applicable Adjusted Percentage” means, with respect to any
Revolving Credit Lender at any time, its percentage of the Revolving Credit
Facility computed as set forth in the definition of “Applicable Percentage” but
with reference only to the Revolving Credit Commitments of all Non-Defaulting
Lenders at such time.  Absent the existence of one or more Defaulting Lenders at
any time of determination, the Applicable Adjusted Percentage of each Revolving
Credit Lender shall equal its Applicable Percentage.  The Applicable Adjusted
Percentage of each Revolving Credit Lender shall adjust automatically whenever a
Lender Default occurs or ceases to exist.

(b)Funding and Payments; Presumptions.

(i)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon, New York time, on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then such Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)Failed Loans.  If any Revolving Credit Lender shall fail to make any Loan (a
“Failed Loan”) which such Revolving Credit Lender is otherwise obligated
hereunder to make to the Borrower on the date of Borrowing thereof, and the
Administrative Agent

-68-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

shall not have received notice from the Borrower or such Lender that any
condition precedent to the making of the Failed Loan has not been satisfied,
then, until such Revolving Credit Lender shall have made the Failed Loan in full
or the Administrative Agent shall have received notice from the Borrower or such
Revolving Credit Lender that any condition precedent to the making of the Failed
Loan was not satisfied at the time the Failed Loan was to have been made,
whenever the Administrative Agent shall receive any amount from or for the
account of the Borrower on account of any Borrowing of the Revolving Credit
Loans, the amount so received will, upon receipt by the Administrative Agent, be
distributed in the following order of priority:  first, to the Revolving Credit
Lenders on account of the Revolving Credit Loans made by them as part of the
Borrowing that would have included the Failed Loan had the relevant Revolving
Credit Lender not failed to fund its Failed Loan, ratably among such Revolving
Credit Lenders in accordance with the respective Revolving Credit Loans made by
them as part of such Borrowing, second, to all other Revolving Credit Loans made
by the Revolving Credit Lenders other than the Defaulting Lenders, ratably among
such Revolving Credit Lenders in accordance with the respective Revolving Credit
Loans made by them, and third, to the Revolving Credit Loans made by the
Defaulting Lenders; provided, however, that with respect to any voluntary
prepayment of the Revolving Credit Loans, unless the application of such
voluntary prepayment according to the order of payments specified above would
not result in the Borrower becoming subject to compensation requirements
pursuant to Section 3.05, the Borrower may specifically designate in its
prepayment notice delivered in accordance with the terms hereof that the amount
received by the Administrative Agent as the result of such voluntary prepayment
shall be applied to an outstanding Borrowing that does not include a Failed
Loan, in which case such amount shall be applied to such prior Borrowing prior
to being applied to the Borrowing that includes the Failed Loan.

(iii)Defaulted Amounts.  If any Revolving Credit Lender shall fail to make any
payment (the “Defaulted Amount”) to any Agent, any L/C Issuer, the Swing Line
Lender or any other Lender, whether on account of a Swing Line Participation or
L/C Participation or otherwise, whenever the Administrative Agent shall receive
any amount from or for the account of the Borrower for the account of such
Revolving Credit Lender (other than as described in clause (ii) of this
Section 2.12(b)), the amount so received will, upon receipt by the
Administrative Agent, be distributed in the following order of priority:  first,
the Agents for any Defaulted Amounts then owing to them, in their capacities as
such, ratably in accordance with such respective Defaulted Amounts then owing to
the Agents, second, to the L/C Issuers and the Swing Line Lender for any
Defaulted Amounts then owing to them, in their capacities as such, ratably in
accordance with such respective Defaulted Amounts then owing to such Lenders,
and third, to any other Lenders for any Defaulted Amounts then owing to such
other Lenders, ratably in accordance with such respective Defaulted Amounts then
owing to such other Lenders.  Any portion of such amount paid by the Borrower
for the account of such Defaulting Lender remaining, after giving effect to the
amount applied by the Administrative Agent pursuant to this clause (iii), shall
be applied or held by the Administrative Agent as specified in clause (iv) of
this Section 2.12(b).

-69-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(iv)Distribution of Certain Amounts.  If any Revolving Credit Lender shall be a
Defaulting Lender that (x) does not, at any time owe a Failed Loan or a
Defaulted Amount or (y) does owe a Failed Loan but the amount received from or
for the account of the Borrower referred to below is designated by the Borrower
(in accordance with clause (ii) above) for application to a Borrowing that does
not include a Failed Loan, in each case whenever the Administrative Agent shall
receive any amount from or for the account of the Borrower for the account of
such Defaulting Lender, the amount so received will, upon receipt by the
Administrative Agent, be held without interest by the Administrative Agent and
applied from time to time to the extent necessary to make any Revolving Credit
Loans required to be made by such Defaulting Lender and to pay any amount
payable by such Defaulting Lender hereunder and under the other Loan Documents
to any Agent, any L/C Issuer, the Swing Line Lender or any other Lender, as and
when such Revolving Credit Loans or amounts are required to be made or paid.  If
the amount so held shall at any time be insufficient to make and pay all such
Revolving Credit Loans and amounts required to be made or paid at such time, the
Administrative Agent shall apply such held funds in the following order of
priority:  first, to the Agents for any amounts then due and payable by such
Defaulting Lender to them hereunder, in their capacities as such, ratably in
accordance with such respective amounts then due and payable to the Agents,
second, to the L/C Issuers and the Swing Line Lender for any amounts then due
and payable to them hereunder, in their capacities as such, by such Defaulting
Lender, ratably in accordance with such respective amounts then due and payable
to such Lenders, and third, to any other Lenders for any amount then due and
payable by such Defaulting Lender to such other Lenders hereunder, ratably in
accordance with such respective amounts then due and payable to such other
Lenders.  In the event that any Defaulting Lender ceases to be a Defaulting
Lender, any funds held by the Administrative Agent in escrow at such time with
respect to such Lender shall be distributed by the Administrative Agent to such
Lender and applied by such Lender Party to the Obligations owing to such Lender
at such time under this Agreement and the other Loan Documents ratably in
accordance with the respective amounts of such Obligations outstanding at such
time.

(v)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

-70-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Revolving Credit Loans, to fund L/C Participations and Swing Line
Participations and to make payments pursuant to Section 10.04(c) are several and
not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)Insufficient Funds.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties and (ii) second, toward payment of principal amount of
any L/C Borrowings and Swing Line Loans ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

Section 2.13Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(i) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (x) the amount of such Obligations due and payable to such Lender
at such time to (y) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (ii)  Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (x) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (y) the aggregate
amount of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time) of payment on account
of the Obligations owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time obtained by all of the Lenders at
such time then the Lender receiving such greater proportion shall (A) notify

-71-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

the Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:

 

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement, (B) any payment obtained pursuant to
Section 2.12(b) or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section 2.13 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Section 2.14Increase in Revolving Credit Facility.

 

(a)Provided no Event of Default shall have occurred and be continuing or would
exist after giving effect thereto, upon notice to the Administrative Agent
(which shall promptly notify the Lenders), the Borrower may request, during the
Availability Period, an increase (the “Facility Increase”) in the Revolving
Credit Commitments by an amount not exceeding $19,000,000 in the aggregate.  At
the time of sending such notice, the Borrower shall specify each Person that the
Borrower proposes to be an Additional Revolving Credit Lender.  All Revolving
Credit Commitments provided pursuant to the Facility Increase (i) are referred
to herein as “Additional Revolving Credit Commitments” and (ii) shall have
identical terms as the existing Revolving Credit Commitments.

(b)The Facility Increase shall be effected pursuant to one or more Facility
Increase Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and each Additional Revolving Credit Lender.  Each Facility
Increase Joinder Agreement may, without the consent of any Lender, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section.  As conditions precedent to the effectiveness of the
Facility Increase: (i) the conditions precedent set forth in Section 4.02 shall
have been satisfied both before and after giving effect to the effectiveness of
the Facility Increase (it being understood that all references to “the
obligation of any Lender to make a Loan on the occasion of

-72-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

any Borrowing” shall be deemed to refer to “the effectiveness of the Facility
Increase”); (ii) the terms of the Additional Revolving Credit Commitments shall
be identical to the terms of the existing Revolving Credit Commitments;
(iii) all fees and expenses owing in respect of the Facility Increase to the
Administrative Agent or the Lenders shall have been paid; and (iv) the Borrower
shall have delivered such legal opinions and resolutions in connection therewith
as the Administrative Agent shall have reasonably requested.

(c)Upon the effectiveness of the Facility Increase, (i) each Additional
Revolving Credit Lender shall be deemed to be a “Lender” and a “Revolving Credit
Lender” hereunder, and henceforth shall be entitled to all the rights of, and
benefits accruing to, Lenders hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders under this Agreement and the
other Loan Documents and (ii) the Aggregate Commitments shall be increased by
the amount of the Revolving Credit Commitments of the Additional Revolving
Credit Lenders (the amount of which will be equal to the amount of the Facility
Increase).  For the avoidance of doubt, upon the effectiveness of the Facility
Increase, the Revolving Credit Exposure of each Additional Revolving Credit
Lender, and the Applicable Percentage of each Revolving Credit Lender, shall
automatically be adjusted to give effect thereto.

(d)On the date of effectiveness of the Facility Increase, each Revolving Credit
Lender shall assign to each Additional Revolving Credit Lender, and each
Additional Revolving Credit Lender shall purchase from each Revolving Credit
Lender, at the Outstanding Amount thereof (together with accrued interest), such
interests in the Revolving Credit Loans, L/C Participations, L/C Advances, Swing
Line Participations and amounts that have been funded pursuant to
Section 2.04(c)(iii) outstanding on such date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Credit Loans, L/C Participations, L/C Advances, Swing Line Participations and
amounts that have been funded pursuant to Section 2.04(c)(iii) will be held by
all the Revolving Credit Lenders (including the Additional Revolving Credit
Lenders) ratably in accordance with their Applicable Percentages after giving
effect to the effectiveness of the Facility Increase.

(e)This Section shall supersede any provisions in Section 2.13 or 10.01 to the
contrary.

Section 2.15[Reserved].

 

Section 2.16Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)the Commitment Fee shall cease to accrue on the Revolving Credit Commitment
of such Lender so long as it is a Defaulting Lender (except to the extent it is
payable to an L/C Issuer pursuant to clause (b)(v) below);

(b)if any Swing Line Loans or L/C Obligations exist at the time a Lender becomes
a Defaulting Lender then:

-73-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(i)all or any part of such Swing Line Loans and L/C Obligations shall be
reallocated among the Non-Defaulting Lenders to the extent that the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time) in accordance with their respective
Applicable Adjusted Percentages, but only to the extent that (A) the sum of all
Non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swing Line Participations and L/C Participations does not exceed the total of
all Non‑Defaulting Lenders’ Revolving Credit Commitments and (B) the sum of each
Non-Defaulting Lender’s Revolving Credit Exposures plus that Non‑Defaulting
Lender’s Applicable Adjusted Percentage of such Defaulting Lender’s (1) Swing
Line Participations and (2) L/C Participations does not exceed the amount of
such Non-Defaulting Lender’s Revolving Credit Commitments.

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent without prejudice for any right or remedy
available to it hereunder or under law (x) first, prepay such Defaulting
Lender’s Swing Line Participations and (y) second, Cash Collateralize such
Defaulting Lender’s L/C Participations (after giving effect to any partial
reallocation pursuant to clause (i) above) in a manner reasonably satisfactory
to the Administrative Agent and the L/C Issuer;

(iii)if any portion of such Defaulting Lender’s L/C Obligations is Cash
Collateralized pursuant to clause (ii) above, the Borrower shall not be required
to pay the Letter of Credit Fee with respect to such portion of such Defaulting
Lender’s L/C Obligations so long as it is Cash Collateralized;

(iv)if any portion of such Defaulting Lender’s L/C Obligations is reallocated to
the Non-Defaulting Lenders pursuant to clause (i) above, then the Letter of
Credit Fee with respect to such portion shall be allocated among the
Non‑Defaulting Lenders in accordance with their Applicable Adjusted Percentages;
or

(v)if any portion of such Defaulting Lender’s L/C Obligations is neither Cash
Collateralized nor reallocated pursuant to this Section 2.16(b), then, without
prejudice to any rights or remedies of any L/C Issuer or any Lender hereunder,
the Letter of Credit Fee payable with respect to such Defaulting Lender’s L/C
Obligations shall be payable to the applicable L/C Issuer until such L/C
Obligations are Cash Collateralized and/or reallocated;

(c)In the event that the Administrative Agent, the Borrower, the L/C Issuers or
the Swing Line Lender, as the case may be, each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swing Line Participations and L/C Participations of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving Credit
Commitment and on such date such Lender shall purchase at par such of the Loans,
Swing Line Participations and L/C Participations of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Adjusted Percentage.  The
rights and remedies against a

-74-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Defaulting Lender under this Section 2.16 are in addition to other rights and
remedies that Borrower, the Administrative Agent, the L/C Issuers, the Swing
Line Lender and the Non-Defaulting Lenders may have against such Defaulting
Lender.  The arrangements permitted or required by this Section 2.16 shall be
permitted under this Agreement, notwithstanding any limitation on Liens or the
pro rata sharing provisions or otherwise.

(d)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any L/C Issuer or Swing Line Lender hereunder; third, to Cash Collateralize the
L/C Issuers’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.03(g); fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuers’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.03(g); sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuers or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Obligations owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Revolving Credit Commitments without giving
effect to Section 2.16(b)(i).  Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(d) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

-75-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01Taxes.

 

(a)Except as provided in this Section 3.01, any and all payments made by or on
account of the Borrower (the term Borrower under this Article III being deemed
to include any Subsidiary for whose account a Letter of Credit is issued) or any
Guarantor under any Loan Document shall be made free and clear of and without
deduction for any and all Taxes, except as required by applicable Law.  If the
Borrower, any Guarantor or other applicable withholding agent shall be required
by any Laws to deduct any Taxes from or in respect of any sum payable under any
Loan Document to any Agent or any Lender, (A) to the extent the Tax in question
is an Indemnified Tax, the sum payable by the Borrower or such Guarantor shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01), each of such Agent and such Lender receives an amount equal to
the sum it would have received had no such deductions been made, (B) the
applicable withholding agent shall make such deductions, (C) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (D) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), if the
Borrower or any Guarantor is the applicable withholding agent, it shall furnish
to such Agent or Lender (as the case may be) the original or a copy of a receipt
evidencing payment thereof or other evidence reasonably acceptable to such Agent
or Lender.

(b)In addition, each Loan Party agrees to pay any and all present or future
stamp, court, documentary, intangible, or mortgage recording taxes, or charges
or levies of the same character, imposed by any Governmental Authority, that
arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document excluding, in each case, such amounts that result from an
Agent or Lender’s Assignment and Assumption, grant of a participation, transfer
or assignment to or designation of a new applicable Lending Office or other
office for receiving payments under any Loan Document (collectively, “Assignment
Taxes”) to the extent such Assignment Taxes result from a present or former
connection that such Agent or Lender has with the taxing jurisdiction other than
the connection arising out of the Loan Documents or the transactions therein,
except for such Assignment Taxes resulting from assignment or participation that
is requested or required in writing by the Borrower (all such non-excluded Taxes
described in this Section 3.01(b) being hereinafter referred to as “Other
Taxes”).

(c)Each Loan Party agrees to indemnify each Agent and each Lender, within 10
days after demand therefor, for (i) the full amount of Indemnified Taxes imposed
with respect to payments hereunder and Other Taxes payable by such Agent or such
Lender and (ii) any reasonable expenses arising therefrom or with respect
thereto, in each case whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability prepared in good faith by such Agent or
Lender (or by an Agent on behalf of such Lender), accompanied by a written
statement thereof

-76-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

setting forth in reasonable detail the basis and calculation of such amounts
shall be conclusive absent manifest error.

(d)Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by Law certifying as to any entitlement of
such Lender to an exemption from, or reduction in, withholding Tax with respect
to any payments to be made to such Lender under the Loan Documents.  Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation obsolete or inaccurate in any material respect, deliver promptly
to the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent in writing of its inability to do so.  Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding Tax or are subject to such Tax at a rate reduced by
an applicable tax treaty, the Borrower, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory
rate.  Notwithstanding any other provision of this clause (d), a Lender shall
not be required to deliver any form pursuant to this clause (d) that such Lender
is not legally able to deliver.  Without limiting the foregoing:

(i)Each Lender that is a United States person (as defined in Section 7701(a)(30)
of the Code) shall deliver to the Borrower and the Administrative Agent on or
before the date on which it becomes a party to this Agreement two properly
completed and duly signed original copies of IRS Form W-9 (or any successor
form) certifying that such Lender is exempt from federal backup withholding.

(ii)Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement one of the following:

(I)two properly completed and duly signed original copies of IRS Form W-8BEN or
W-8BEN-E (or any successor forms) claiming eligibility for the benefits of an
income tax treaty to which the United States is a party, and such other
documentation as required under the Code,

(II)two properly completed and duly signed original copies of IRS Form W-8ECI
(or any successor forms),

(III)a United States Tax Compliance Certificate in the form of Exhibit J-1
claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, and two properly completed and duly signed original
copies of IRS Form W-8BEN or W-8BEN-E (or any successor form), or

(IV)to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), IRS Form W-8IMY

-77-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(or any successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN,
W-8BEN-E, United States Tax Compliance Certificate substantially in the form
Exhibit J-2 or Exhibit J-3, Form W-9, Form W-8IMY and/or any other required
information from each beneficial owner, as applicable and to the extent required
under this Section 3.01(d)(ii) as if such beneficial owner were a Lender
hereunder (provided that if the Lender is a partnership, and one or more
beneficial partners of such Lender are claiming the portfolio interest
exemption, the United States Tax Compliance Certificate substantially in the
form of Exhibit J-4 may be provided by such Lender on behalf of such partner).

(iii)Without limiting the provisions of clause (d) of this Section 3.01, if a
payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 3.01(d)(iii), “FATCA” shall
include any amendments made to FATCA after the Closing Date.

(e)Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 and Section 3.04(a) shall, if requested by the Borrower, use its
reasonable efforts to change the jurisdiction of its Lending Office if such a
change would reduce any such additional amounts (including any such additional
amounts that may thereafter accrue) and would not, in the sole determination of
such Lender, result in any unreimbursed cost or expense or be otherwise
materially disadvantageous to such Lender.

(f)If any Lender or Agent receives a refund in respect of any Indemnified Taxes
or Other Taxes as to which indemnification or additional amounts have been paid
to it by any Loan Party pursuant to this Section 3.01, it shall promptly remit
such refund to such Loan Party (but only to the extent of indemnification or
additional amounts paid by such Loan Party under this Section 3.01 with respect
to Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such Lender or Agent, as the
case may be, and without interest (other than any interest paid by the relevant
taxing authority with respect to such refund); provided that such Loan Party,
upon the request of such Lender or Agent, as the case may be, agrees promptly to
return such refund (plus any penalties, interest or other charges imposed by the
relevant taxing authority) to such party in the event such party is required to
repay such refund to the relevant taxing authority.  This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to Taxes that it deems
confidential) to the Borrower or any other person.

-78-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(g)For the avoidance of doubt, the term “Lender” for purposes of this
Section 3.01 shall include each L/C Issuer and Swing Line Lender and the term
“applicable Law” shall include FATCA.

Section 3.02Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans in the
affected currency or currencies, or to convert Base Rate Loans to Eurodollar
Rate Loans, shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or convert
all applicable Eurodollar Rate Loans of such Lender to Base Rate Loans, either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or promptly, if
such Lender may not lawfully continue to maintain such Eurodollar Rate
Loans.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05.  Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

Section 3.03Inability to Determine Rates.

 

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the applicable Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
that the Eurodollar Rate for any requested Interest Period does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, or that
deposits in Dollars are not being offered to banks in the London interbank
market for the applicable amount and the Interest Period of such Eurodollar Rate
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request, if applicable, into a request for a
Borrowing of Base Rate Loan in the amount specified therein.

Section 3.04Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

 

(a)If any Lender reasonably determines that as a result of the introduction of
or any Change in Law, in each case after the Closing Date, or such Lender’s
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or

-79-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

maintaining any Eurodollar Rate Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes or Other Taxes, or any Taxes excluded from
the definition of Indemnified Taxes under exceptions (i) through (v) thereof or
(ii) reserve requirements contemplated by Section 3.04(c)) and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining the Eurodollar Rate Loan (or of maintaining its obligations to make
any Loan), or to reduce the amount of any sum received or receivable by such
Lender, then from time to time within fifteen (15) days after demand by such
Lender setting forth in reasonable detail such increased costs (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

(b)If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity or any change therein or in the interpretation thereof, in
each case after the Closing Date, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any Person controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.

(c)The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves, capital or liquidity with respect to liabilities
or assets consisting of or including Eurodollar funds or deposits, additional
interest on the unpaid principal amount of each applicable Eurodollar Rate Loan
of the Borrower equal to the actual costs of such reserves, capital or liquidity
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio, capital or liquidity requirement or analogous requirement of any
other central banking or financial regulatory authority imposed in respect of
the maintenance of the Revolving Credit Commitments or the funding of any
Eurodollar Rate Loans of the Borrower, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Revolving Credit
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender.  If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
or cost shall be due and payable fifteen (15) days from receipt of such notice.

-80-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 3.04 shall not constitute a waiver of such Lender’s right to demand
such compensation.

(e)If any Lender requests compensation under this Section 3.04, then such Lender
will, if requested by the Borrower, use commercially reasonable efforts to
designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Sections 3.04(a), (b), (c) or (d).

Section 3.05Funding Losses.

 

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense actually incurred by it as a
result of:

(a)any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan;

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan of the Borrower on the date or in the amount notified by the Borrower,
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained; or

(c)any failure by the Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) on its scheduled due date or any
payment thereof in a different currency.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the offshore interbank market for the applicable currency
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

Section 3.06Matters Applicable to All Requests for Compensation.

 

(a)Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error.  In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b)With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount

-81-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

incurred more than one hundred and eighty (180) days prior to the date that such
Lender notifies the Borrower of the event that gives rise to such claim;
provided that if the circumstance giving rise to such claim is retroactive, then
such 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.  If any Lender requests compensation by the Borrower
under Section 3.04, the Borrower may, by notice to such Lender (with a copy to
the Administrative Agent), suspend the obligation of such Lender to make or
continue from one Interest Period to another applicable Eurodollar Rate Loan, or
to convert Base Rate Loans into Eurodollar Rate Loans until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c)If the obligation of any Lender to make or continue any Eurodollar Rate Loan
or to convert Base Rate Loans into Eurodollar Rate Loans shall be suspended
pursuant to Section 3.06(b) hereof, such Lender’s applicable Eurodollar Rate
Loans shall be automatically converted into Base Rate Loans (or, if such
conversion is not possible, repaid) on the last day(s) of the then current
Interest Period(s) for such Eurodollar Rate Loans (or, in the case of an
immediate conversion required by Section 3.02, on such earlier date as required
by Law) and, unless and until such Lender gives notice as provided below that
the circumstances specified in Sections 3.02, 3.03 or 3.04 hereof that gave rise
to such conversion no longer exist:

(i)to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurodollar Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii)all Loans that would otherwise be made or continued from one Interest Period
to another by such Lender as Eurodollar Rate Loans shall be made or continued
instead as Base Rate Loans (if possible), and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

(d)If any Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Sections 3.02, 3.03 or 3.04 hereof
that gave rise to the conversion of any of such Lender’s Eurodollar Rate Loans
pursuant to this Section 3.06 no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Rate Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurodollar Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Eurodollar Rate Loans and by such Lender are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with
their respective Revolving Credit Commitments.

Section 3.07Replacement of Lenders under Certain Circumstances.

 

(a)If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 (with respect to Indemnified
Taxes) or Section 3.04 as a result of any condition described in such Sections
or any Lender ceases to make

-82-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

any Eurodollar Rate Loans as a result of any condition described in Section 3.02
or Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrower may so long as no Event of
Default has occurred and is continuing, at its sole cost and expense, on ten
(10) Business Days’ prior written notice to the Administrative Agent and such
Lender, (x) replace such Lender by causing such Lender to (and such Lender shall
be obligated to) assign pursuant to Section 10.06(b) (with the assignment fee to
be paid by the Borrower in such instance) all of its rights and obligations
under this Agreement to one or more Eligible Assignees; provided that neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; and provided,
further, that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01 (with respect to Indemnified Taxes), such assignment will result in
a reduction in such compensation or payments and (B) in the case of any such
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or
(y) terminate the Revolving Credit Commitment of such Lender or L/C Issuer, as
the case may be, and (1) in the case of a Lender (other than an L/C Issuer),
repay all Obligations of the Borrower owing to such Lender relating to the Loans
and participations held by such Lender as of such termination date and (2) in
the case of an L/C Issuer, repay all Obligations of the Borrower owing to such
L/C Issuer relating to the Loans and participations held by the L/C Issuer as of
such termination date and cancel or backstop on terms satisfactory to such L/C
Issuer any Letters of Credit issued by it; provided that in the case of any such
termination of a Non-Consenting Lender such termination shall be sufficient
(together with all other consenting Lenders) to cause the adoption of the
applicable departure, waiver or amendment of the Loan Documents.

(b)Any Lender being replaced pursuant to Section 3.07(a)(x) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Revolving Credit Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans in respect thereof, and (ii) deliver any
Notes evidencing such Loans to the Borrower or Administrative Agent.  Pursuant
to such Assignment and Assumption, (A) the assignee Lender shall acquire all or
a portion, as the case may be, of the assigning Lender’s Revolving Credit
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, (B) all obligations of the Borrower owing to the assigning Lender
relating to the Loans, Revolving Credit Commitments and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Revolving Credit
Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender.  In connection with any such replacement, if any such Non-Consenting
Lender or Defaulting Lender does not execute and deliver to the Administrative
Agent a duly executed Assignment and Assumption reflecting such replacement
within five (5) Business Days of the date on which the assignee Lender executes
and delivers such Assignment and Assumption to such Non-Consenting Lender or
Defaulting Lender, then such Non-Consenting Lender or Defaulting Lender shall be
deemed to have executed and delivered

-83-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

such Assignment and Assumption without any action on the part of the
Non-Consenting Lender or Defaulting Lender.

(c)Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a backup standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.06.

(d)In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender or each affected
Lender and (iii) the Required Lenders have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”

Section 3.08Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01Conditions to Closing and Initial Credit Extension.  The
effectiveness hereof and the obligation of each Lender to make its initial
Credit Extension hereunder on the Closing Date is subject to satisfaction of the
following conditions precedent, except as otherwise agreed between the Borrower
and the Administrative Agent:

 

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party and each in form and substance reasonably satisfactory to
the Administrative Agent and its legal counsel:

(i)a Committed Loan Notice in accordance with the requirements hereof;

(ii)executed counterparts of this Agreement and a Note executed by the Borrower
in favor of each Lender that has requested a Note at least three Business Days
in advance of the Closing Date;

(iii)such certificates of good standing (to the extent such concept exists) from
the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other action, incumbency certificates,
certificates of incorporation and/or other certificates of Responsible Officers
of each Loan Party as the

-84-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;

(iv)an opinion from Simpson Thacher & Bartlett LLP, New York counsel to the Loan
Parties;

(v)a Solvency Certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties of the Borrower (after giving
effect to the Transactions) substantially in the form of Exhibit H;

(vi)a certificate, dated the Closing Date and signed by a Responsible Officer of
the Borrower, confirming satisfaction of the conditions set forth in
clauses (d), (g) and (i) of this Section 4.01 and clauses (a) and (b) of
Section 4.02;

(vii)the Perfection Certificate, duly completed and executed by the Loan
Parties; and

(viii)copies of recent UCC, tax and judgment Lien searches in each jurisdiction
reasonably requested by the Administrative Agent, and searches of the records of
the United States Patent and Trademark Office and the United States Copyright
Office with respect to the Loan Parties.

(b)All fees and expenses required to be paid hereunder and (in the case of
expenses) invoiced at least three Business Days prior to the Closing Date
(except as otherwise reasonably agreed by the Borrower) shall have been paid in
full in cash.

(c)The Collateral and Guarantee Requirement shall have been satisfied.

(d)Immediately after giving effect to the Transactions, none of the Loan Parties
shall have outstanding any Indebtedness, other than (i) Indebtedness incurred
under the Loan Documents, (ii) Indebtedness set forth on Schedule 7.03(b) and
(iii) Indebtedness incurred under the Aggregation Facility.

(e)The Administrative Agent shall have received the Audited Financial Statements
and the Unaudited Financial Statements.

(f)The Administrative Agent shall have received at least 3 Business Days prior
to the Closing Date all documentation and other information about the Loan
Parties required under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, that has been requested by
the Administrative Agent in writing at least 10 Business Days prior to the
Closing Date.

(g)All consents and approvals required to be obtained from any Governmental
Authority or other Person in connection with the Transactions shall have been
obtained.

-85-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(h)The Administrative Agent shall have received a Borrowing Base Certificate
dated as of the Closing Date and executed by a Responsible Officer of the
Borrower.

(i)Since December 31, 2013, there has been no effect, change, event, occurrence,
development or circumstance that has had, or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

(j)The Administrative Agent and the Collateral Agent shall have conducted and
completed, in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent, its due diligence investigation with respect to
the Borrower and the Subsidiaries (including the Tax Equity Commitments, the
Backleverage Financing Commitments and the identity of the Tax Equity Investors
and the Backleverage Financing Providers).

(k) The Administrative Agent shall have received evidence that the insurance
required by Section 6.07 is in effect, together with endorsements naming the
Administrative Agent, for the benefit of the Secured Parties, as additional
insured and loss payee thereunder to the extent required under Section 6.07.

(l)The Administrative Agent shall have received the Payment Direction Letter,
executed by each Project Subsidiary.

(m)The Administrative Agent shall have received a consent in form and substance
satisfactory to the Administrative Agent in respect of certain “change of
control” and other provisions in the Tax Equity Documents identified by the
Administrative Agent, each of which shall have been executed by the applicable
Persons from whom such consent is required in accordance with the applicable Tax
Equity Documents.

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 4.02Conditions to All Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (excluding a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) and of each L/C Issuer to issue, extend or increase each
Letter of Credit is subject to the following conditions precedent:

 

(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V and in each other Loan Document shall be true and correct
in all material respects (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects as so qualified) on and as of the date of such Credit
Extension with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date.

-86-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(b)No Default shall exist or would result from such proposed Credit Extension or
from the application of the proceeds therefrom.

(c)The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension (or with
respect to Letters of Credit, such other notice required hereunder) in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension and that
after giving effect to such Credit Extension, the Availability Conditions shall
be satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party party hereto represents and warrants to the Agents and the
Lenders that at the time of each Credit Extension that:

Section 5.01Existence, Qualification and Power; Compliance with Laws.  The
Borrower and each Subsidiary (i) is a Person duly organized or formed, validly
existing and in good standing (where relevant) under the Laws of the
jurisdiction of its incorporation or organization, (ii) has all requisite power
and authority to (A) own or lease its assets and carry on its business as
currently conducted and (B) in the case of the Loan Parties, execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(iii) is duly qualified and in good standing (where relevant) under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (iv) is in compliance with
all Laws, orders, writs and injunctions and (v) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (i) (other than
with respect to any Loan Party), (ii)(A) (other than with respect to any Loan
Party), (iii), (iv) or (v), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.02Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party, and
the consummation of the Transactions, are within such Loan Party’s corporate or
other powers, (i) have been duly authorized by all necessary corporate or other
organizational action, and (ii) do not (a) contravene the terms of any of such
Loan Party’s Organization Documents, (b) conflict with or result in any breach
or contravention of, or the creation of any Lien under (other than as permitted
by Section 7.01), or require any payment to be made under (x) any Contractual
Obligation to which such Loan Party is a party or affecting such Loan Party or
the properties of such Loan Party or any Subsidiary or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject, or (c) violate any
applicable Law; except with respect to any conflict, breach or contravention or
payment (but not creation of Liens) referred to in clause (ii)(b)(x), to the

-87-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

extent that such violation, conflict, breach, contravention or payment could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.03Governmental Authorization; Other Consents.  No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (ii) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (iii) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (iv) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (A) filings,
recordings and registrations with Governmental Authorities necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties, (B) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect and (C) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.04Binding Effect.  This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party
thereto.  This Agreement and each other Loan Document constitutes a legal, valid
and binding obligation of each Loan Party that is a party thereto, enforceable
against such Loan Party in accordance with its terms, except as such
enforceability may be limited by (i) Debtor Relief Laws and by general
principles of equity, (ii) the need for filings, recordations and registrations
necessary to create or perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties and (iii) the effect of foreign Laws,
rules and regulations as they relate to pledges, if any, of Equity Interests in
Foreign Subsidiaries.

 

Section 5.05Financial Statements; No Material Adverse Effect.

 

(a)(i) The Audited Financial Statements fairly present in all material respects
the financial condition of the Borrower and the Subsidiaries as of the dates
thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(ii)The Unaudited Financial Statements fairly present in all material respects
the financial condition of the Borrower and the Subsidiaries as of the dates
thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(b)[Reserved].

-88-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(c)Since December 31, 2013, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d)As of the Closing Date, none of the Borrower or any Subsidiary has any
Indebtedness or other obligations or liabilities, direct or contingent, other
than (i) the liabilities reflected on Schedule 5.05, (ii) Indebtedness and other
obligations and liabilities arising under the Loan Documents, (iii) Indebtedness
and other obligations and liabilities arising under the Aggregation Facility and
(iv) obligations and liabilities incurred in the ordinary course of business
that, either individually or in the aggregate, have not had nor could reasonably
be expected to have a Material Adverse Effect.

Section 5.06Litigation.  Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing, at law, in equity, in arbitration or before
any Governmental Authority, by or against the Borrower or any Subsidiary or
against any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 5.07[Reserved].

 

Section 5.08Ownership of Property; Liens.

 

(a)The Borrower and each Subsidiary has good record title to, or valid leasehold
interests in, or easements or other limited property interests in, all property
necessary in the ordinary conduct of its business, free and clear of all Liens
except as set forth on Schedule 5.08 hereto and except for minor defects in
title that do not materially interfere with its ability to conduct its business
or to utilize such assets for their intended purposes and Liens permitted by
Section 7.01 and except where the failure to have such title or other interest
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 5.09Environmental Matters.

 

Except as specifically disclosed in Schedule 5.09 or except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a)each Loan Party and Subsidiary and its respective operations and owned,
leased or operated properties are and at all times have been in compliance with
all Environmental Laws, which includes obtaining, maintaining and complying with
all applicable Environmental Permits required under such Environmental Law to
carry on the business of each of the Loan Parties and Subsidiaries;

(b)the Loan Parties and Subsidiaries have not received any written notice that
alleges any of them is in violation of or potentially liable under any
Environmental Laws and none of the Loan Parties nor Subsidiaries nor any of the
Real Property owned, leased or operated by any Loan Party or any Subsidiary is
the subject of any claims, investigations, liens, demands, or judicial,
administrative or arbitral proceedings which are pending or, to the knowledge of
the Borrower, threatened, under or relating to any Environmental Law;

-89-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(c)there has been no Release by any Loan Party or Subsidiary or, to the
knowledge of the Borrower, by any other Person of Hazardous Materials on, at,
under or from any Real Property or facilities currently or formerly owned,
leased or operated by any Loan Party or Subsidiary, or arising out of the
conduct of the Loan Parties that could reasonably be expected to require
investigation, remedial activity or corrective action or cleanup by, or on
behalf of, any Loan Party or Subsidiary or could reasonably be expected to
result in any Environmental Liability;

(d)Neither any Loan Party nor any Subsidiary is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any cleanup or remedial or response action relating to any actual or
threatened Release of Hazardous Materials at any site, location or operation
either voluntarily or pursuant to the order of any Governmental Authority.

(e)There are no facts, circumstances or conditions arising out of or relating to
any Loan Party or any Subsidiary or any of their respective operations or any
facilities currently or, to the knowledge of the Borrower, formerly owned,
leased or operated by any Loan Party or any Subsidiary, that could reasonably be
expected to require investigation, remedial activity or corrective action or
cleanup by, or on behalf of, any Loan Party or any Subsidiary or could
reasonably be expected to result in any Environmental Liability; and

(f)the Borrower has made available to the Administrative Agent all material
environmental reports, studies, assessments, audits, or other similar documents
containing information regarding any Environmental Liability that are in the
possession or control of the Borrower or any Loan Party or any Subsidiary.

Section 5.10Taxes.  Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of the Loan Parties and their Subsidiaries have filed all tax returns required
to be filed, and have paid all Taxes levied or imposed upon them or their
properties, that are due and payable, except those that are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP.  Except as described on Schedule 5.10, there is no
proposed Tax deficiency or assessment known to any of the Loan Parties against
any of the Loan Parties that would, if made, individually or in the aggregate,
have a Material Adverse Effect.  No Loan Party is party to any tax sharing
agreement and no Loan Party is, or at any time has been, a member of any
“affiliated group” (as such term is defined in section 1504(a) of the Code)
other than a group of which the Borrower is the parent.

 

Section 5.11ERISA Compliance.

 

(a)Except as set forth on Schedule 5.11(a) or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan maintained by a Loan Party or ERISA Affiliate is in compliance
with the applicable provisions of ERISA and the Code and the regulations and
published interpretations thereunder and other federal or state Laws.

-90-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(b)(i) No ERISA Event has occurred during the six-year period prior to the date
on which this representation is made or deemed made or is reasonably expected to
occur; (ii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(c)With respect to each Pension Plan, the adjusted funding target attainment
percentage (as defined in Section 436 of the Code), as determined by the
applicable Pension Plan’s Enrolled Actuary under Sections 436(j) and 430(d)(2)
of the Code and all applicable regulatory guidance promulgated thereunder, would
not reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.  Neither any Loan Party nor any ERISA Affiliate
maintains or contributes to a Plan that is, or is expected to be, in at-risk
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code) in each case, except as would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

Section 5.12Subsidiaries; Equity Interests.  As of the Closing Date (after
giving effect to the Transactions), no Loan Party has any Subsidiaries other
than those specifically disclosed in Schedule 5.12, and all of the outstanding
Equity Interests owned by the Loan Parties (or a Subsidiary of any Loan Party)
in such Subsidiaries have been validly issued and are fully paid and all Equity
Interests owned by a Loan Party in such Subsidiaries are owned free and clear of
all Liens except (i) those created under the Collateral Documents, (ii) those
created under the Aggregation Facility and (iii) any Lien that is permitted
under Section 7.01.  Schedule 5.12 identifies each Subsidiary as a Designated
Subsidiary, Excluded Subsidiary, Financing Subsidiary, Foreign Subsidiary,
Immaterial Subsidiary, Investment Fund Subsidiary and/or Manager Subsidiary, in
each case, as of the Closing Date.  As of the Closing Date, Schedules 1(a)
and 8(a) to the Perfection Certificate (a) set forth the name and jurisdiction
of each Subsidiary that is a Loan Party and (b) set forth the ownership interest
of the Borrower and any Loan Party in each wholly owned Subsidiary, including
the percentage of such ownership.

 

Section 5.13Margin Regulations; Investment Company Act.

 

(a)The Borrower is not engaged and it will not engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any Borrowings or drawings under any Letter of Credit
will be used for any purpose that violates Regulation U of the FRB.

-91-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(b)None of the Borrower, any Person Controlling the Borrower, or any Loan Party
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Section 5.14Disclosure.  To the Borrower’s knowledge, no report, financial
statement, certificate or other written information furnished by or on behalf of
any Loan Party (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished), when
taken as a whole, contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements therein (when taken as
a whole), in the light of the circumstances under which they were made, not
materially misleading.  With respect to projected financial information and pro
forma financial information, the Borrower represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material.  The written information
furnished by the Borrower or Subsidiary to any third-party appraiser in
connection with an Appraisal, is true, complete and correct in all material
respects and does not omit any material information necessary to make such
information not adversely misleading when taken as a whole in light of the
circumstances under which it is provided.

 

Section 5.15Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect (a) there are no strikes or other
labor disputes against the Borrower or any other Loan Party pending or, to the
knowledge of the Borrower, threatened, (b) hours worked by and payment made to
employees of the Borrower or any other Loan Party have not been in violation of
the Fair Labor Standards Act or any other applicable Laws, (c) the Borrower and
the other Loan Parties have complied with all applicable employment and labor
laws including work authorization and immigration and (d) all payments due from
the Borrower or any other Loan Party on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
party.

 

Section 5.16[Reserved].

 

Section 5.17Intellectual Property; Licenses, Etc.  The Borrower and the other
Loan Parties own, license or possess the right to use all of the Intellectual
Property that is reasonably necessary for the operation of their respective
businesses as currently conducted, and, to the knowledge of the Borrower, such
Intellectual Property does not conflict with the rights of any Person, except to
the extent such failure to own, license or possess or such conflicts, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  The business of any Loan Party as currently conducted
does not infringe upon, misappropriate or otherwise violate any Intellectual
Property held by any Person except for such infringements, misappropriations and
violations, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect.  No claim or litigation regarding
any of the Intellectual Property is filed and presently pending or, to the
knowledge of the Borrower, presently threatened in writing against any Loan
Party, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

-92-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Except pursuant to licenses and other user agreements entered into by each Loan
Party in the ordinary course of business, as of the Closing Date, all
registrations listed in Schedule 10 to the Perfection Certificate are valid and
subsisting, except, in each case, to the extent failure of such registrations to
be valid and subsisting could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect

Section 5.18Solvency.  On the Closing Date after giving effect to the
Transactions, the Borrower and the Subsidiaries, on a consolidated basis, are
Solvent.

 

Section 5.19Eligible Project Back-Log.  Each Project included in the calculation
of Eligible Project Back-Log satisfies or is reasonably expected to satisfy all
criteria and conditions precedent to be eligible for Tax Equity Commitments and
Backleverage Financing Commitments.

 

Section 5.20OFAC; FCPA.

 

(a)The Borrower, each Subsidiary and, to the knowledge of the Borrower and the
other Loan Parties, each director or officer is in compliance, in all material
respects, with the United States Foreign Corrupt Practices Act of 1977, as
amended.

(b)None of the Borrower or any Subsidiary or, to the knowledge of the Borrower
and the other Loan Parties, any director, officer or controlled affiliate of the
Borrower or any Subsidiary is (i) the subject of any Sanctions or (ii) located,
organized or resident in any country or territory that is the subject of
Sanctions.

(c)No part of the proceeds of the Loans will be used, directly or indirectly, by
the Borrower (i) in violation of the Foreign Corrupt Practices Act of 1977, as
amended, (ii) for the purpose of funding any activities or business of or with
any Person, or in any country or territory, that, at the time of such funding,
is, or whose government is, the subject of any Sanctions or (iii) in any other
manner that would result in a violation of Sanctions by any Person.

Section 5.21Security Documents.

 

(a)Valid Liens.  The Security Agreement and each other Collateral Document
delivered pursuant to Section 4.01 and Sections 6.11 and 6.13 will, upon
execution and delivery thereof by the parties thereto, be effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, the Collateral
described therein, and (i) when financing statements in appropriate form are
filed in the offices specified on Schedule 6 to the Perfection Certificate and
(ii) upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control, the Liens created by the Collateral Documents shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in such Collateral to the extent perfection can
be obtained by filing financing statements or the taking of possession or
control, in each case subject to no Liens other than Liens permitted by
Section 7.01.

(b)PTO Filing; Copyright Office Filing.  When the Intellectual Property Security
Agreements are properly filed in the United States Patent and Trademark Office
and the United

-93-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

States Copyright Office, to the extent such filings may perfect such interests,
the Liens created by the Security Agreement shall constitute fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in Patents and Trademarks (each as defined in the Security Agreement)
registered or applied for with the United States Patent and Trademark Office and
Copyrights (as defined in the Security Agreement) registered or applied for with
the United States Copyright Office, as the case may be, in each case subject to
no Liens other than Liens permitted hereunder (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect the Collateral
Agent’s Lien on registered Patents, Trademarks and Copyrights acquired by the
Loan Parties after the Closing Date).

(c)Notwithstanding anything herein (including this Section 5.21) or in any other
Loan Document to the contrary, no Loan Party makes any representation or
warranty as to the enforceability or the priority of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
Law.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation (other than obligations under Cash Management
Agreements or obligations under Secured Hedge Agreements) which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date, each Loan Party covenants and agrees that:

Section 6.01Financial Statements; Reports

.  The Borrower shall:

(a)Deliver to the Administrative Agent for prompt further distribution to each
Lender, within one hundred fifty (150) days after the end of the fiscal year
ending December 31, 2014 and within ninety (90) days after the end of each
subsequent fiscal year, the consolidated balance sheets of the Borrower and the
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of operations, redeemable preferred stock, redeemable non-controlling
interests and equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of Ernst & Young LLP or any other independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification,
exception or explanatory paragraph or any qualification or exception as to the
scope of such audit other than any “going concern” or like qualification,
exception or explanatory paragraph that is expressly resulting solely from an
upcoming maturity date hereunder occurring within one year from the time such
opinion is delivered or a prospective default under Section 7.11;

-94-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(b)Deliver to the Administrative Agent for prompt further distribution to each
Lender, within sixty (60) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, the consolidated balance sheets of
the Borrower and the Subsidiaries as at the end of such fiscal quarter and the
related consolidated statements of operations, redeemable preferred stock,
redeemable non-controlling interests and equity and cash flows for such fiscal
quarter and the portion of the fiscal year then ended, setting forth in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
and statements of stockholders’ equity for the current fiscal quarter and
consolidated statement of cash flows for the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Borrower and the Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

(c)Deliver to the Administrative Agent for prompt further distribution to each
Lender, no later than ninety (90) days after the end of each fiscal year, a
detailed consolidated budget for the following fiscal year on a quarterly basis
(including a projected consolidated balance sheet of the Borrower and the
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and

(d)Deliver to the Administrative Agent for prompt further distribution to each
Lender, on the 15th Business Day of each fiscal month, in each case certified as
complete and correct in all material respects by a Responsible Officer of the
Borrower, (i) a certificate in the form of Exhibit I showing the Borrowing Base
as of the close of business for the immediately preceding fiscal month (a
“Borrowing Base Certificate”) and (ii) a Back-Log Spreadsheet and a Take-Out
Spreadsheet, in each case, as of the close of business for the immediately
preceding fiscal month; provided that (x) during the existence and continuance
of an Overadvance, such Borrowing Base shall be furnished on Wednesday of the
second week and on Wednesday of the fourth week, in each case, of each fiscal
month (or, if Wednesday is not a Business Day, on the next succeeding Business
Day), as of the close of business for the immediately preceding Friday, and
(y) after any Disposition or Casualty Event with respect to Collateral having a
fair market value in excess of $500,000 (other than sales of inventory in the
ordinary course of business), the Borrower shall promptly (and in any event
prior to the next Borrowing) deliver a revised Borrowing Base Certificate
reflecting such Disposition or Casualty Event, as the case may be.

(e)Deliver to the Administrative Agent for prompt further distribution to each
Lender, (i)(A) on the earlier of (1) the date on which any Investment Fund
Subsidiary receives an Appraisal and (2) the date that is 180 days after the
delivery of the most recent Appraisal pursuant to this clause (i) and (B) upon
the request of the Administrative Agent, if any change in facts or circumstances
related to Projects has occurred (unless the appraiser thereof has

-95-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

confirmed in writing that such change in facts or circumstances has been
appropriately taken into account in the then-applicable Appraisal) and, in the
commercially reasonable judgment of the Administrative Agent, would reasonably
be likely to materially and adversely impact the determination of the fair
market value of a Project, an Appraisal and (ii) within 30 days after the
execution and delivery of any Tax Equity Document or Backleverage Financing
Document by the parties thereto, such Tax Equity Document or Backleverage
Financing Document.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and the Subsidiaries by furnishing the Borrower’s Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that to the extent such information is
in lieu of information required to be provided under this Section 6.01(a), such
materials are accompanied by a report and opinion of Ernst & Young LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and, except as permitted in
Section 6.01(a), shall not be subject to any “going concern” or like
qualification, exception or explanatory paragraph or any qualification or
exception as to the scope of such audit.

Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(b)
and (c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the website on the Internet at the Borrower’s
website address listed on Schedule 6.01; or (ii) on which such documents are
posted on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent; and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.

Section 6.02Certificates; Other Information

.  The Borrower shall deliver to the Administrative Agent for prompt further
distribution to each Lender:

(a)no later than five (5) days after the earlier of (i) the actual delivery of
the financial statements referred to in Sections 6.01(a) and (b) and (ii) the
date such financial statements are required to be delivered pursuant to
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower, among other things, setting forth
reasonably detailed calculations of Unencumbered Liquidity, Retained Value, Net
Retained Value, the Net Retained Value Coverage Ratio and the Attrition Rate in
respect of each Project Status, in each case, calculated as of the last day of
the applicable fiscal quarter;

-96-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(b)promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Subsidiary files with the SEC or with any Governmental Authority
that may be substituted therefor (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(c)promptly after the furnishing thereof, copies of any material requests or
material notices received by the Borrower or any Subsidiary (other than in the
ordinary course of business) or material statements or material reports
furnished to any holder of debt securities (other than in connection with any
board observer rights) of the Borrower or any Subsidiary pursuant to the terms
of any Indebtedness in an outstanding aggregate principal amount in excess of
the Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.02;

(d)together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by the Perfection Certificate or
confirming that there has been no change in such information since the later of
the Closing Date and the date of the last such report, and (ii) a list of each
Subsidiary that identifies each Subsidiary as a Designated Subsidiary, Excluded
Subsidiary, Financing Subsidiary, Foreign Subsidiary, Immaterial Subsidiary,
Investment Fund Subsidiary and/or Manager Subsidiary as of the date of delivery
of such Compliance Certificate or confirmation that there has been no change in
such information since the later of the Closing Date and the date of the last
such list; and

(e)promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their Subsidiaries,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower, the
Subsidiaries or their securities) (each, a “Public Lender”).  The Borrower
hereby agrees to make all Borrower Materials that the Borrower intends to be
made available to Public Lenders clearly and conspicuously designated as
“PUBLIC.”  By designating Borrower Materials as “PUBLIC,” the Borrower
authorizes such Borrower Materials to be made available to a portion of the
Platform designated “Public Investor,” which is intended to contain only
information that is either publicly available or not material information
(though it may be sensitive and proprietary) with respect to the Borrower, the
Subsidiaries or their securities for purposes of United States federal and state
securities laws.  Notwithstanding the foregoing, the Borrower shall not be under
any obligation to mark any Borrower Materials “PUBLIC.”  The Borrower agrees
that (i) any Loan Documents, (ii) any financial statements delivered pursuant to
Section 6.01 and (iii) any

-97-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Compliance Certificates delivered pursuant to Section 6.02(a) and (iv) notices
delivered pursuant to Section 6.03(a) will be deemed to be “public-side”
Borrower Materials and may be made available to Public Lenders.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower, the Subsidiaries or their securities for purposes of United States
federal or state securities laws.

Section 6.03Notices

.  The Borrower shall, promptly after a Responsible Officer of any Loan Party
has obtained knowledge thereof, notify the Administrative Agent of:

(a)the occurrence of any Default;

(b)any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect;

(c)the filing or commencement of any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
the Borrower or any Subsidiary that would reasonably be expected to result in a
Material Adverse Effect or (ii) with respect to any Loan Document;

(d)any casualty or other insured damage to any portion of the Collateral subject
to the Borrowing Base in excess of $500,000, or the commencement of any action
or proceeding for the taking of any interest in a portion of the Collateral
subject to the Borrowing Base in excess of $500,000 or any part thereof or
interest therein under power of eminent domain or by condemnation or similar
proceedings;

(e)any ERISA Event that has resulted or would reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect;

(f)within 30 days after thereof, the execution and delivery by the parties
thereto of Tax Equity Documents or Backleverage Financing Documents;

(g)the occurrence of any material default under any Tax Equity Document or
Backleverage Financing Document; and

(h)(i) the expiration of any Vivint Intercompany Agreement (without a renewal
thereof) or the termination of any Vivint Intercompany Agreement (or the
provision by or to the Borrower or any Subsidiary of notice of the termination
thereof or of any agreements set forth therein), (ii) the notification by any
Vivint Entity to the Borrower or any Subsidiary that the Borrower or any
Subsidiary has breached or failed to comply with any of its covenants and
obligations under any Vivint Intercompany Agreement and (iii) the breach or
failure to comply by any Vivint Entity with any of its covenants and obligations
under any Vivint Intercompany

-98-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Agreement, in the case of each of the foregoing clauses (i) through (iii), to
the extent any such expiration, termination, breach or failure, as applicable,
would reasonably be expected to result in Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a), (b), (c), (d), (e), (f), (g) or (h) (as
applicable) and (y) setting forth details of the occurrence referred to therein
and stating what action the Borrower have taken and propose to take with respect
thereto.

Section 6.04Payment of Obligations

.  The Borrower and each Subsidiary shall pay, discharge or otherwise satisfy as
the same shall become due and payable in the normal conduct of its business, all
its obligations and liabilities in respect of Taxes imposed upon it or upon its
income or profits or in respect of its property, except, in each case, (i) to
the extent any such Tax is being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP or (ii) if such failure to pay or discharge such obligations and
liabilities would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 6.05Preservation of Existence, Etc.

  The Borrower and each Subsidiary shall (a) preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization except in a transaction permitted by Section 7.04 and (b) take
all reasonable action to maintain all rights, privileges (including its good
standing where applicable in the relevant jurisdiction), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except,
in the case of (a) (other than with respect to the Borrower) or (b), to the
extent that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 6.06Maintenance of Properties

.  The Borrower and each Subsidiary shall, except if the failure to do so could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material tangible or
intangible properties and equipment necessary in the operation of its business
in good working order, repair and condition, ordinary wear and tear excepted and
fire, casualty or condemnation excepted.

Section 6.07Maintenance of Insurance

.

(a)Generally.  Each Loan Party shall maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the Loan
Parties) as are customarily carried under similar circumstances by such other
Persons.

(b)Requirements of Insurance.  All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 10 days (or, to the extent reasonably
available, 30 days) after receipt by the

-99-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Collateral Agent of written notice thereof (and the Borrower shall deliver a
copy of the policy (and to the extent any such policy is cancelled or renewed, a
renewal or replacement policy) or other evidence thereof to the Administrative
Agent and the Collateral Agent, or an insurance certificate with respect
thereto) and (ii) name the Collateral Agent as loss payee (in the case of
property insurance) or additional insured on behalf of the Secured Parties (in
the case of liability insurance) (it being understood that, absent an Event of
Default, any proceeds of any such property insurance shall be delivered by the
insurer(s) to the Borrower or any other Loan Party and applied in accordance
with this Agreement), as applicable.

Section 6.08Compliance with Laws

.  The Borrower and each Subsidiary shall comply with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except if the failure to comply therewith could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 6.09Books and Records

.  Each Loan Party shall maintain proper books of record and account, in which
entries that are full, true and correct in all material respects and are in
conformity with GAAP consistently applied and which reflect all material
financial transactions and matters involving the assets and business of such
Loan Party, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries may maintain individual books and records in conformity
with generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

Section 6.10Inspection Rights

.  Each Loan Party shall permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such accountants’ customary policies and procedures), all at the
reasonable expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, except as provided
below, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two
times during any calendar year and only one (1) such time shall be at the
Borrower’s expense; provided, further, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice.  The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants.  In addition, the Borrower will permit the Administrative
Agent to conduct, in each case, at the sole cost and expense of the Borrower,
field audits and examinations to confirm, among other things, compliance with
Customer Agreements, criteria for Tranching, compliance with eligibility
criteria for CAD Projects, Eligible Projects, Eligible Take-Out, Installed
Projects and Permitted Projects and the calculation of Eligible Available
Take-Out and Eligible Project Back-Log; provided, that, such field audits and
examinations may be conducted not more than once per any twelve-month period;
(except, that, during the existence and continuance of a Field

-100-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Examination Trigger Event, the Administrative Agent shall be entitled to an
additional field audit and examination during any twelve-month period, and
during the existence and continuance of an Event of Default, there shall be no
limit on the number of additional field audits and examinations that shall be
permitted at the Administrative Agent’s reasonable request and at the Borrower’s
expense).  Notwithstanding anything to the contrary in this Section 6.10, none
of the Borrower or any Loan Party shall be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or nonfinancial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work-product;
provided that the Borrower and the Loan Parties shall notify the Administrative
Agent as to which document, information or other matter is being withheld
pursuant to this sentence.

Section 6.11Additional Subsidiaries; Information Regarding Collateral

.

(a)If any Subsidiary (other than any Project Subsidiary) is formed or acquired
after the Closing Date, the Borrower will, as promptly as practicable, and in
any event within 30 days (or such longer period as the Administrative Agent may
agree to in writing), notify the Administrative Agent thereof and, if it is a
Designated Subsidiary, cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary.

(b)The Borrower will furnish to the Administrative Agent prompt written notice
of any change in (i) the legal name of any Loan Party, as set forth in its
organizational documents, (ii) the jurisdiction of organization or the form of
organization of any Loan Party (including as a result of any merger or
consolidation), (iii) the location of the chief executive office of any Loan
Party or (iv) the organizational identification number, if any, or, with respect
to any Loan Party organized under the laws of a jurisdiction that requires such
information to be set forth on the face of a Uniform Commercial Code financing
statement, the Federal Taxpayer Identification Number of such Loan Party.  The
Borrower agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral.

(c)The Borrower will furnish to the Administrative Agent prompt written notice
of the acquisition by any Loan Party of any material assets after the Closing
Date, other than (i) any Excluded Assets and (ii) any assets constituting
Collateral under the Collateral Documents in which the Administrative Agent
shall have a valid, legal and perfected security interest (with the priority
contemplated by the applicable Collateral Document) upon the acquisition
thereof.

(d)The Borrower will, in each case as promptly as practicable, notify the
Administrative Agent of the existence of any deposit account or securities
account maintained by a Loan Party in respect of which a Control Agreement is
required to be in effect pursuant to clause (e) of the definition of the term
“Collateral and Guarantee Requirement” but is not yet in effect.

-101-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 6.12Compliance with Environmental Laws

.  The Borrower and each Subsidiary shall, except, in each case, to the extent
that the failure to do so could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, comply, and take all
commercially reasonable actions to cause all Persons operating or occupying its
owned, leased or operated properties to comply with all applicable Environmental
Laws and Environmental Permits; obtain, maintain and renew all Environmental
Permits necessary for its operations and properties; and, in each case to the
extent the Borrower or the Subsidiaries are required by any Environmental Law,
conduct any investigation, remedial or other corrective action necessary to
address Hazardous Materials at any property or facility.

Section 6.13Further Assurances

.  Each Loan Party shall, promptly upon reasonable request by the Administrative
Agent, (i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to cause the Collateral and Guarantee Requirement to be and remain
satisfied at all times or otherwise to effectuate the provisions of the Loan
Documents.

Section 6.14Project Subsidiaries

.

(a)If any Project Subsidiary is formed or acquired, or any Subsidiary becomes a
Project Subsidiary, in each case, after the Closing Date, the Borrower will, as
promptly as practicable, and in any event within 30 days (or, if neither such
Project Subsidiary nor its Subsidiaries have entered into any Tax Equity
Document or Backleverage Financing Document by such date, within 30 days after
the date any such document is entered into by any such Person), notify the
Administrative Agent thereof and cause such Subsidiary to duly execute and
deliver a counterpart to the Payment Direction Letter.

(b)The Borrower shall cause each Manager Subsidiary and Financing Subsidiary to
promptly distribute (directly or indirectly by the applicable Manager Subsidiary
or Financing Subsidiary) its cash flows to a Loan Party in accordance with the
Payment Direction Letter, subject to any limitations permitted to exist under
Section 7.09(iii) in any agreement or other instrument evidencing or governing
the terms of any Indebtedness of such Manager Subsidiary or Financing Subsidiary
permitted to be incurred under Section 7.03(u).

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation (other than obligations under Cash Management
Agreements or obligations under Secured Hedge Agreements) which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date:

-102-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 7.01Liens

.  None of the Borrower or any Subsidiary shall create, incur, assume or suffer
to exist any Lien upon any of its property, assets or revenues, whether now
owned or hereafter acquired, other than the following:

(a)Liens pursuant to any Loan Document;

(b)Liens on property of the Borrower or any Subsidiary existing on the Closing
Date and listed on Schedule 7.01(b) and any modifications, replacements,
renewals or extensions thereof; provided that (i) such Liens do not extend to
any additional property other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Liens, and (B) proceeds and
products thereof, and (ii) such Liens shall secure only those obligations that
it secured on the Closing Date and any modifications, replacements, renewals,
refinancings or extensions thereof that do not increase the outstanding
principal amount thereof and, to the extent constituting Indebtedness, that are
permitted by Section 7.03 as Permitted Refinancing thereof;

(c)Liens for Taxes that are not overdue for a period of more than thirty
(30) days or that are being contested in good faith and by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person to the extent required in accordance with
GAAP;

(d)statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens that secure amounts not overdue for a period of more than
forty-five (45) days or if more than forty-five (45) days overdue, that are
unfiled and no other action has been taken to enforce such Lien or that are
being contested in good faith and by appropriate actions diligently conducted,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

(e)(i) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of the
Borrower or any Subsidiary to (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(f)(i) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including
(i) those to secure health, safety and environmental obligations and
(ii) letters of credit and bank guarantees required or requested by any
Governmental Authority in connection with any contract or Law), in each case not
constituting Indebtedness and incurred in the ordinary course of business;

(g)easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and other minor title defects affecting Real Property that
do not in the aggregate materially interfere with the ordinary conduct of the
business of the Borrower and the any Subsidiaries, taken as a whole;

-103-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(h)Liens securing judgments for the payment of money not giving rise to an Event
of Default under Section 8.01(h);

(i)leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower and the Subsidiaries, taken as a whole or (ii) secure
any Indebtedness;

(j)Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) Liens on specific items of
inventory or other goods and proceeds thereof of the Borrower or any Subsidiary
securing such Person’s obligations in respect of bankers’ acceptances or letters
of credit issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods in the ordinary
course of business;

(k)Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (ii) in favor
of a banking or other financial institution arising as a matter of Law or under
customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including the right of setoff) and that
are within the general parameters customary in the banking industry or arising
pursuant to such banking institution’s general terms and conditions;

(l)Liens (i) on cash advances or cash earnest money deposits in favor of the
seller of any property to be acquired in a Permitted Acquisition to be applied
against the purchase price for such Permitted Acquisition, and (ii) consisting
of an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(m)Liens on assets of a Subsidiary that is not a Loan Party in favor of any Loan
Party;

(n)any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by the Borrower or any
Subsidiary in the ordinary course of business;

(o)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business permitted by this Agreement;

(p)Liens deemed to exist in connection with Investments in repurchase agreements
permitted under Section 7.02;

(q)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to brokerage accounts established in the ordinary
course of business and not for speculative purposes;

-104-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(r)Liens that are contractual rights of set-off or rights of pledge (i) relating
to the establishment of depository relations with banks not given in connection
with the issuance of Indebtedness, (ii) relating to pooled deposit or sweep
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Subsidiary or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Subsidiary in the
ordinary course of business;

(s)[Reserved];

(t)ground leases in respect of Real Property on which facilities owned or leased
by the Borrower or any Subsidiary are located;

(u)Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 365 days of the acquisition, construction,
repair, lease or improvement of the property subject to such Liens, (ii) such
Liens do not at any time encumber property (except for replacements, additions
and accessions to such property) other than the property the acquisition,
construction, repair, lease or improvement of which was financed by such
Indebtedness and the proceeds and products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for replacements, additions and
accessions to such assets) other than the assets subject to such Capitalized
Leases and the proceeds and products thereof and customary security deposits;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

(v)[Reserved];

(w)Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Subsidiary, in each
case after the Closing Date (other than Liens on the Equity Interests of any
Person that becomes a Subsidiary); provided that (i) such Lien was not created
in contemplation of such acquisition or such Person becoming a Subsidiary,
(ii) such Lien does not extend to or cover any other assets or property (other
than the proceeds or products thereof and other than after-acquired property of
such Person that is required to be subject to such Liens pursuant to the terms
of the Indebtedness and other obligations secured thereby at such time) and
(iii) the Indebtedness secured thereby is permitted under Section 7.03(g);

(x)(i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and the Subsidiaries, taken as a whole;

(y)Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(z)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

-105-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(aa)the modification, replacement, renewal or extension of any Lien permitted by
clauses (u) and (w) of this Section 7.01; provided that (i) the Lien does not
extend to any additional property, other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien and
(B) proceeds and products thereof, and (ii) such Liens shall secure only
Indebtedness permitted under Section 7.03(e) (in the case of Section 7.01(u)) or
7.03(g) (in the case of Section 7.01(w)) and any modifications, replacements,
renewals, refinancings or extensions thereof that are permitted by Section 7.03
as Permitted Refinancing thereof;

(bb)Liens on the assets of Project Subsidiaries securing Indebtedness permitted
under Section 7.03(u);

(cc)Liens with respect to property or assets of the Borrower or any Subsidiary
securing obligations in an aggregate principal amount outstanding at any time
not to exceed $5,000,000; provided that such Liens shall not attach to any
Collateral; and

(dd)Liens on the assets of Project Subsidiaries in accordance with the
applicable Tax Equity Documents or Backleverage Financing, as the case may be,
in the ordinary course of business.

Notwithstanding anything herein to the contrary, none of the Borrower or any
Subsidiary shall  create, incur, assume or suffer to exist any Lien upon (x) any
Customer Agreement relating to an Eligible Project or (y) the proceeds of any
Eligible Take-Out other than pursuant to clause (a) above.

Section 7.02Investments

.  None of the Borrower or any other Loan Party shall make any Investments,
except:

(a)Investments in Cash Equivalents;

(b)loans or advances to officers, directors, managers and employees of the
Borrower or any Subsidiary, including (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes and (ii) in connection with such Person’s purchase of Equity
Interests in the Borrower; provided that the aggregate outstanding principal
amount of all loans and advances made in reliance on this clause (b) shall not
exceed $1,000,000 at any time;

(c)(i) investments by the Borrower or any other Loan Party in Equity Interests
in (including capital contributions to) their subsidiaries; provided that such
subsidiaries are Subsidiaries prior to such investments; and (ii) loans or
advances made by the Borrower or any other Loan Party to any Subsidiary;
provided that the Indebtedness resulting therefrom is permitted by Section
7.03(d); provided, further, that prior to and after giving effect to any such
investment by any Loan Party in, any loan or advance by any Loan Party to, and
any Guarantee by any Loan Party of Indebtedness and/or other obligations of, any
Subsidiary that is not a Loan Party, the Investment Conditions shall be
satisfied;

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and

-106-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other credits to suppliers in the
ordinary course of business;

(e)[Reserved];

(f)Investments (i) existing on the Closing Date and set forth on
Schedule 7.02(f) and any modification, replacement, renewal or extension thereof
and (ii) existing on the Closing Date by the Borrower or any other Loan Party in
the Borrower or any other Subsidiary and any modification, renewal or extension
thereof; provided that, in the case of each of clauses (i) and (ii), the amount
of such Investments as of the Closing Date is not increased;

(g)Investments in Swap Contracts permitted under Section 7.03(f);

(h)promissory notes and other non-cash consideration received in connection with
Dispositions permitted by Section 7.05;

(i)any acquisition by any Loan Party of all or substantially all the assets of a
Person, or any of the Equity Interests in a Person or a division or line of
business of a Person (referred to herein as the “Target Company”), in a single
transaction or series of related transactions, provided that: (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, the Borrower or any Subsidiary,
(ii) the business of the Target Company shall constitute a business permitted
under Section 7.07; (iii) any acquired or newly formed Subsidiary shall not be
liable for any Indebtedness except for Indebtedness otherwise permitted by
Section 7.03, (iv) the Borrower shall comply, and shall cause the Target Company
to comply, with the Collateral and Guarantee Requirement, (v) prior to and after
giving effect to any Permitted Acquisition, the Investment Conditions shall be
satisfied, and (vi) the Borrower shall have delivered a certificate of a
Responsible Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form and substance satisfactory to
the Administrative Agent (any such acquisition, a “Permitted Acquisition”);

(j)[Reserved];

(k)Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l)Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m)Investments by the Borrower or any other Loan Party in Project Subsidiaries
for the purposes of Tranching or the making of a net operating deficit loan to
an Investment Fund Subsidiary, in each case, to the extent required by the terms
of the applicable Tax Equity Documents and in the ordinary course of business;

-107-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(n)[Reserved];

(o)advances of payroll payments to employees in the ordinary course of business;

(p)Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of the
Borrower; and

(q)Investments of a Loan Party acquired after the Closing Date or of a Person
merged, amalgamated or consolidated into the Borrower or merged, amalgamated or
consolidated with a Loan Party in accordance with Section 7.04 after the Closing
Date, so long as such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger or consolidation.

Section 7.03Indebtedness

.  None of the Borrower or any Subsidiary shall create, incur, assume or suffer
to exist any Indebtedness, except:

(a)Indebtedness of any Loan Party under the Loan Documents;

(b)(i) Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof and (ii) Indebtedness of
the Borrower or any Subsidiary to the Borrower or any Subsidiary outstanding on
the Closing Date and any refinancing thereof with Indebtedness of such Person to
the Borrower or any Subsidiary (A) in a principal amount that does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
refinanced and (B) that satisfies the requirements set forth in the proviso to
clause (d) of this Section 7.03;

(c)Guarantees by the Borrower or any Subsidiary of Indebtedness and other
obligations of the Borrower or any Subsidiary that is otherwise permitted under
this Section 7.03; provided that (A) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
the terms of subordination of such Indebtedness; (B) no Loan Party may Guarantee
any Indebtedness or other obligations of the Project Subsidiaries other than as
expressly provided in clause (q) of this Section 7.03; and (C) the aggregate
amount of Indebtedness and other obligations of Subsidiaries that are not Loan
Parties that is Guaranteed by any Loan Party shall be subject to the limitation
set forth in Section 7.02(c);

(d)Indebtedness of the Borrower or any Subsidiary owing to the Borrower or any
Subsidiary; provided that (i) any such Indebtedness owing to any Loan Party
shall be evidenced by an Intercompany Note that shall have been pledged pursuant
to the Security Agreement, (ii) any such Indebtedness owing by any Loan Party
shall be unsecured and subordinated in right of payment to the Obligations on
terms customary for intercompany subordinated Indebtedness, as reasonably
determined by the Administrative Agent, and (iii) any such Indebtedness owing by
any Subsidiary that is not a Loan Party to any Loan Party shall be incurred in
compliance with Section 7.02(c);

(e)(i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a

-108-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

fixed or capital asset incurred by the Borrower or any Subsidiary prior to or
within 365 days after the acquisition, construction, repair, replacement, lease
or improvement of the applicable asset  and the principal amount of such
Indebtedness does not exceed the cost of acquiring, constructing, repairing,
replacing, leasing or improving the applicable asset and (ii) any Permitted
Refinancing of any of the foregoing; provided that (A) prior to and after giving
effect to any incurrence of Indebtedness in reliance on this clause (e), no
Overadvance shall be existing or would result therefrom and (B) the aggregate
principal amount of Indebtedness incurred in reliance on this clause (e) at any
time shall not exceed the Shared Debt Amount at such time;

(f)Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Subsidiary’s exposure to interest rates, foreign exchange
rates or commodities pricing risks incurred in the ordinary course of business
and not for speculative purposes;

(g)(i) Indebtedness of any Person that becomes a Subsidiary after the Closing
Date or Indebtedness of any Person that is assumed by any Subsidiary, in each
case, in connection with any Permitted Acquisition; provided that (A) such
Indebtedness exists at the time of such Permitted Acquisition and is not created
in contemplation of or in connection with such Permitted Acquisition and (B)
none of the Borrower or any Subsidiary (other that such Person or such
Subsidiary) shall Guarantee or otherwise become liable for the payment of such
Indebtedness; and (ii) any Permitted Refinancing thereof; provided, further that
the aggregate principal amount of all Indebtedness incurred in reliance on this
clause (g) at any time shall not exceed the Shared Debt Amount at such time;

(h)Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiary incurred in the ordinary course of business;

(i)Indebtedness consisting of promissory notes issued by the Borrower or any
Subsidiary to current or former officers, managers, consultants, directors and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Equity Interests of the Borrower permitted by
Section 7.06(g);

(j)indemnification obligations or obligations in respect of purchase price
(including earnouts or working capital similar adjustments) of the Borrower or
any Subsidiary incurred in connection with a Permitted Acquisition, any other
Investment expressly permitted hereunder or any Disposition;

(k)obligations of the Borrower or any Subsidiary under deferred compensation or
other similar arrangements incurred by such Person in connection with Permitted
Acquisitions or any other Investment expressly permitted hereunder;

(l)obligations in respect of Cash Management Agreements and other Indebtedness
in respect of netting services, automatic clearinghouse arrangements, overdraft
protections and similar arrangements in each case in connection with deposit
accounts;

(m)Indebtedness of the Borrower or any Subsidiary; provided that (i) prior to
and after giving effect to any incurrence of Indebtedness in reliance on this
clause (m), no Overadvance shall be existing or would result therefrom and
(ii) the aggregate principal amount

-109-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

of all Indebtedness incurred in reliance on this clause (m) at any time shall
not exceed the Shared Debt Amount at such time;

(n)Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(o)Indebtedness incurred by the Borrower or any Subsidiary in respect of letters
of credit, bank guarantees, bankers’ acceptances or similar instruments issued
or created in the ordinary course of business, including in respect of workers’
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;
provided that (i) prior to and after giving effect to any incurrence of
Indebtedness in reliance on this clause (o), no Overadvance shall be existing or
would result therefrom, (ii) any reimbursement obligations in respect thereof
are reimbursed within 30 Business Days following the incurrence thereof and
(iii) the aggregate amount of all Indebtedness incurred in reliance on this
clause (o) at any time shall not exceed the Shared Debt Amount at such time;

(p)obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any Subsidiary or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business or consistent with past practice; provided that the aggregate
amount of such obligations does not exceed $2,000,000 at any time outstanding;

(q)Indebtedness of the Borrower or any Subsidiary consisting of limited
guarantees, indemnification obligations and obligations to make capital
contributions to or repurchase assets of the Project Subsidiaries as required
under the Tax Equity Documents or the Backleverage Financing Documents, as the
case may be, so long as such indemnification and capital contribution
obligations are not made in respect of obligations to repay Indebtedness for
borrowed money;

(r)[Reserved];

(s)[Reserved];

(t)[Reserved];

(u)Indebtedness of any Project Subsidiary; provided that (i) such Indebtedness
shall not constitute an obligation (including pursuant to a Guarantee) of any
Loan Party other than pursuant to clause (q) of this Section 7.03, (ii) prior to
and immediately after giving effect to any incurrence of such Indebtedness, (A)
the aggregate outstanding principal amount of all Indebtedness of the Project
Subsidiaries shall not exceed 75% of Retained Value at such time and (B) the Net
Retained Value Coverage Ratio shall not be less than 1.50:1.00 and (iii) in
connection with any such Indebtedness that is incurred to refinance other
Indebtedness of any Project Subsidiary, if the aggregate principal amount of
such Indebtedness exceeds the aggregate principal amount of all Indebtedness
that is so refinanced, the Project Subsidiaries shall distribute

-110-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

an amount in cash equal to such excess to a Loan Party in accordance with the
Payment Direction Letter;

(v)[Reserved];

(w)[Reserved];

(x)(i) Indebtedness incurred for the acquisition or lease of vehicles or
computer systems incurred in the ordinary course of business; provided that
(A) the principal amount of any such Indebtedness does not exceed the purchase
price of the vehicles or computer systems purchased with the proceeds thereof
and (B) sole recourse with respect to such Indebtedness is the vehicles or
computer systems purchased with the proceeds thereof; and (ii) any Permitted
Refinancing thereof;

(y)vendor financing for the acquisition of Inventory incurred by any Loan Party
in the ordinary course of business in an aggregate principal amount not to
exceed $5,000,000 at any time outstanding; and

(z)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (y) above.

Notwithstanding anything herein to the contrary, none of the Project
Subsidiaries shall directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness other than pursuant to clause (u) above.

Section 7.04Fundamental Changes

.  None of the Borrower or any other Loan Party shall merge, amalgamate,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that:

(a)if it would not result in a material risk of Tax consequences adverse to any
Loan Party or any Lender, any Subsidiary Guarantor may merge, amalgamate or
consolidate with (i) the Borrower (including a merger, the purpose of which is
to reorganize the Borrower into a new jurisdiction); provided that the Borrower
shall be the continuing or surviving Person and such merger does not result in
the Borrower ceasing to be a corporation, partnership or limited liability
company organized under the Laws of the United States, any state thereof or the
District of Columbia or (ii) any other Subsidiary Guarantor; provided that the
Borrower shall have delivered an updated Borrowing Base Certificate if the
Borrowing Base after giving effect to such transaction would decrease by more
than $250,000; and

(b)(i) any Subsidiary Guarantor may liquidate or dissolve or any Loan Party may
change its legal form if the Borrower determines in good faith that such action
is in the best interest of the Borrower and the other Loan Parties and if not
adverse to the Lenders in any material respect (it being understood that in the
case of any change in legal form, such Loan Party will remain a Loan Party).

-111-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 7.05Dispositions

.  None of the Borrower or any Subsidiary shall make any Disposition, except:

(a)(i) Dispositions of obsolete, worn out or surplus property, whether now owned
or hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
or any Subsidiary; and (ii) Dispositions of property no longer used or useful in
the conduct of the business of the Borrower and the Subsidiaries outside of the
ordinary course of business in an aggregate amount not to exceed $1,000,000;

(b)Dispositions of inventory or goods held for sale and immaterial assets
(including allowing any registrations or any applications for registration of
any immaterial intellectual property to lapse or go abandoned in the ordinary
course of business), in each case, in the ordinary course of business;

(c)[Reserved];

(d)Dispositions of property to the Borrower or any Subsidiary; provided that (i)
if the transferor of such property is a Loan Party, the transferee thereof shall
be a Loan Party, and (ii) if such Disposition constitutes an Investment of the
transferor of such property, such Investment shall be permitted under
Section 7.02;

(e)to the extent constituting Dispositions, Liens permitted by Section 7.01;

(f)Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(g)Dispositions of Cash Equivalents;

(h)leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
or any Subsidiary;

(i)transfers of property subject to Casualty Events upon receipt of the net
proceeds of such Casualty Event;

(j)Dispositions of property; provided that (i) at the time of such Disposition,
no Default shall have occurred and be continuing or would result from such
Disposition, (ii)  the Borrower or any Subsidiary shall receive not less
than 75% of the consideration for such Disposition in the form of cash or Cash
Equivalents, (iii)(A) the Borrower shall have delivered an updated Borrowing
Base Certificate giving effect to such Disposition and the Borrowing Base shall
immediately be deemed recalculated in reliance thereon and (B) no Overadvance
shall be existing or, based on such Borrowing Base Certificate, would result
therefrom and (iv) the aggregate fair value of all assets Disposed of in
reliance on this clause (j) shall not exceed $1,000,000;

(k)Disposition of Government Incentives in the ordinary course of business;

-112-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(l)Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m)Dispositions of Equity Interests in, or assets of, any Project Subsidiary;
provided that (i) at and after the time of such Disposition, the Take-Out of
such Project Subsidiary and its Subsidiaries shall not constitute Eligible
Take-Out and shall not be included in the calculation of Eligible Available
Take-Out, (ii)(A) the Borrower shall have delivered an updated Borrowing Base
Certificate giving effect to such Disposition and the Borrowing Base shall
immediately be deemed recalculated in reliance thereon and (B) no Overadvance
shall be existing or, based on such Borrowing Base Certificate, would result
therefrom, (iii) the consideration for such Disposition is in the form of cash
or Cash Equivalents, and (iv) at the time of or substantially concurrently with
such Disposition, an amount in cash equal to the net proceeds (after deduction
of reasonable fees and expenses) of such Disposition shall be distributed to a
Loan Party in accordance with the Payment Direction Letter;

(n)Disposition of assets of any Project Subsidiary as a result of a foreclosure
of a Lien permitted by Section 7.01(bb) to secure Indebtedness of such Project
Subsidiary permitted by Section 7.03(u); provided that such foreclosure does not
result in an Overadvance;

(o)(i) any issuance or sale of Equity Interests in an Investment Fund Subsidiary
to a Tax Equity Investor pursuant to a transaction structured as an Inverted
Lease Structure or a Partnership Flip Structure and (ii) Dispositions made by
the Project Subsidiaries in the ordinary course of business in accordance with
Tax Equity Documents;

(p)the unwinding of any Swap Contract pursuant to its terms;

(q)Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between the joint venture
parties set forth in, joint venture arrangements and similar binding
arrangements;

(r)the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial Intellectual
Property; and

(s)(i) the Tranching of Projects and (ii) the sale of Projects or PV Systems to
customers for cash in the ordinary course of business;

provided that (x) any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(e), (i), (p) or (r) and except for Dispositions
from a Loan Party to any other Loan Party) shall be for no less than the fair
market value of such property at the time of such Disposition (it being
understood that, in the case of a Project, the fair market value of such Project
shall be the appraised value thereof, as determined in accordance with the
methodology set forth in the most recent Appraisal applicable to the State in
which such Project is located) and (y) prior to and immediately after giving
effect to any Disposition of Equity Interests in, or assets of, any Project
Subsidiary, (1) the aggregate outstanding principal amount of all Indebtedness
of the Project Subsidiaries shall not exceed 75% of Retained Value at such time
and (2) the Net Retained Value Coverage Ratio shall not be less than
1.50:1.00.  To the extent any Collateral is (a) Disposed of as expressly
permitted by this Section 7.05 (other than Section 7.05(s)) to any Person that
is not an Affiliate of the Borrower or (b) Disposed of as expressly permitted by

-113-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 7.05(s) (in the case of this clause (b), provided that the Project Lien
Release Conditions are satisfied), such Collateral shall be sold free and clear
of the Liens created by the Loan Documents, and the Liens on such Collateral
granted to or held by the Administrative Agent or the Collateral Agent under the
Loan Documents shall be automatically released without the further action of any
Person.

Section 7.06Restricted Payments

.  None of the Borrower or any other Loan Party shall declare or make any
Restricted Payment, except:

(a)each Subsidiary Guarantor may make Restricted Payments ratably to the holders
of its Equity Interests;

(b)the Borrower may declare and make Restricted Payments payable solely in its
Equity Interests (other than Disqualified Equity Interests not otherwise
permitted by Section 7.03);

(c)[Reserved];

(d)[Reserved];

(e)[Reserved];

(f)repurchases of Equity Interests in the Borrower deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(g)the Borrower may pay for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of the Borrower from any future,
present or former employee, officer, director, manager or consultant of the
Borrower or any Subsidiary upon the death, disability, retirement or termination
of employment of any such Person or pursuant to any employee or director equity
plan, employee, manager or director stock option plan or any other employee or
director benefit plan or any agreement (including any stock subscription or
shareholder agreement) with any employee, manager, director, officer or
consultant of the Borrower or any Subsidiary; provided that the aggregate amount
of Restricted Payments made pursuant to this clause (g) shall not exceed
$5,000,000 in any calendar year (with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum of $10,000,000 in
any calendar year); provided, further, that such amount in any calendar year may
be increased by an amount not to exceed:

(i)the net cash proceeds from the sale of Equity Interests (other than
Disqualified Equity Interests) of the Borrower to members of management,
managers, directors or consultants of the Borrower or any Subsidiary that occurs
after the Closing Date, to the extent net cash proceeds from the sale of such
Equity Interests have been Not Otherwise Applied; plus

(ii)the net cash proceeds of key man life insurance policies received by the
Borrower or any Subsidiary; less

-114-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(iii)the amount of any Restricted Payments previously made with the net cash
proceeds described in clauses (i) and (ii) of this Section 7.06(g);

(h)the Borrower may make Restricted Payments in an aggregate amount not to
exceed, when combined with prepayment of Indebtedness pursuant to
Section 7.13(a)(iv), $2,000,000; provided that, prior to and after giving effect
to any Restricted Payment in reliance on this clause (h), (i) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (ii) no Overadvance shall be existing or would result therefrom;

(i)[Reserved];

(j)the Borrower may (i) pay cash in lieu of fractional Equity Interests in the
Borrower in connection with any dividend, split or combination thereof and
(ii) honor any conversion request by a holder of convertible Indebtedness and
make cash payments in lieu of fractional shares in connection with any such
conversion;

(k)[Reserved];

(l)[Reserved];

(m)[Reserved];

(n)[Reserved]; and

(o)Restricted Payments that are made in an amount equal to the amount of
Excluded Contributions previously received and Not Otherwise Applied; provided
that, prior to and after giving effect to any Restricted Payment in reliance on
this clause (o), (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (ii) no Overadvance shall be existing
or would result therefrom.

Section 7.07Change in Nature of Business

.  None of the Borrower or any other Loan Party shall engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and the other Loan Parties on the Closing Date or any business
reasonably related, complementary, synergistic or ancillary thereto or
reasonable extensions thereof.

Section 7.08Transactions with Affiliates

.  None of the Borrower or any Subsidiary shall enter into any transaction of
any kind with any Affiliate of the Borrower, whether or not in the ordinary
course of business, other than (a) transactions among the Loan Parties, (b) on
Arm’s Length Terms, (c) transactions contemplated by the Tax Equity Documents or
the Backleverage Financing Documents, (d) transactions with the Investors,
(e) Restricted Payments permitted under Section 7.06, (f) employment and
severance arrangements between the Borrower or a Subsidiary and its officers and
employees in the ordinary course of business and transactions pursuant to stock
option plans, employee benefit plans and similar arrangements in the ordinary
course of business, (g) the payment of customary fees and reasonable out of
pocket costs to, and indemnities provided on behalf of, directors, managers,
officers, employees and consultants of the Borrower and the Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and the Subsidiaries, (h) transactions pursuant to

-115-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

agreements in existence on the Closing Date and set forth on Schedule 7.08 or
any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect, (i) transactions with any Vivint Entity,
(j) [reserved], (k) the issuance or transfer of Equity Interests (other than
Disqualified Equity Interests) of the Borrower to any Permitted Holder or to any
former, current or future director, manager, officer, employee or consultant (or
any Affiliate of any of the foregoing) of the Borrower or any Subsidiary, (l)
[reserved], (m) [reserved] or (n) a joint venture which would constitute a
transaction with an Affiliate solely as a result of the Borrower or any
Subsidiary owning an equity interest or otherwise controlling such joint venture
or similar entity.

Section 7.09Burdensome Agreements

.  None of the Borrower or any Subsidiary shall enter into or permit to exist
any Contractual Obligation (other than this Agreement or any other Loan
Document) that limits the ability of (a) any Subsidiary to make Restricted
Payments or to make or repay loans and advances to the Borrower or any other
Subsidiary or (b) the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person for the benefit of the Lenders
and to secure the Obligations or under the Loan Documents; provided that the
foregoing clauses (a) and (b) shall not apply to Contractual Obligations which
(i)(x) exist on the Closing Date and are listed on Schedule 7.09 hereto and
(y) to the extent Contractual Obligations permitted by clause (x) are set forth
in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing Indebtedness that is permitted under Section 7.03 and that modifies,
replaces, renews, extends or refinances such Indebtedness so long as such
agreement does not expand the scope of such Contractual Obligation, (ii) are
binding on a Person at the time such Person first becomes a Subsidiary, so long
as such Contractual Obligations were not entered into in contemplation of or in
connection with such Person becoming a Subsidiary, (iii) represent Indebtedness
of a Project Subsidiary that is permitted by Section 7.03(u); provided that the
restrictions contained therein are not more restrictive on any Project
Subsidiary than the restrictions contained in the Aggregation Facility,
(iv) arise in connection with any Disposition permitted by Section 7.05 and
relate solely to the assets or Person subject to such Disposition, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 7.02 and applicable solely
to such joint venture entered into in the ordinary course of business,
(vi) [reserved], (vii) are customary restrictions on leases, subleases, licenses
or asset sale agreements otherwise permitted hereby so long as such restrictions
relate solely to the assets subject thereto, (viii) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.03(e); provided that any negative pledge relates solely to the
property financed by such Indebtedness, (ix) are customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of the Borrower or any Subsidiary, (x) are customary provisions restricting the
assignment of any agreement entered into in the ordinary course of business,
(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business, (xii) arise in
connection with cash or other deposits permitted under Sections 7.01 and 7.02
and are limited to such cash or deposit or (xiii)(x) are contained in the
Organization Documents of any Tax Equity Partnership or any Subsidiary thereof
or (y) in the case of clause (b), are contained in the Organization Documents of
any other Investment Fund Subsidiary.

Section 7.10Use of Proceeds

.  The proceeds of the Loans shall be used on and after the Closing Date for the
construction and acquisition of Projects to be included in the Eligible

-116-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Project Back-Log.  The Letters of Credit shall be used solely to support
obligations of the Borrower and the Subsidiaries incurred for working capital
and other general corporate purposes.

Section 7.11Unencumbered Liquidity

.  The Borrower will not permit Unencumbered Liquidity to be less
than $25,000,000 as of the last day of any fiscal quarter.

Section 7.12Accounting Changes

.  The Borrower shall not make any change in fiscal year; provided, however,
that the Borrower may, upon written notice to the Administrative Agent, change
its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

Section 7.13Prepayments, Etc. of Indebtedness

.

(a)None of the Borrower or any other Loan Party shall prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled principal and
interest shall be permitted), any Junior Indebtedness, except (i) the
refinancing thereof with the net proceeds of any Indebtedness (to the extent
such Indebtedness constitutes a Permitted Refinancing), (ii) the conversion of
any Indebtedness to Equity Interests (other than Disqualified Equity Interests)
of the Borrower, (iii) the prepayment of Indebtedness of the Borrower or any
Subsidiary to the Borrower or any Subsidiary to the extent not prohibited by the
subordination provisions contained in the Intercompany Note and
(iv) prepayments, redemptions, purchases, defeasances and other payments in
respect of Indebtedness prior to their scheduled maturity in an aggregate amount
not to exceed, when combined with the amount of Restricted Payments pursuant to
Section 7.06(h), (x) $2,000,000 plus (y) Excluded Contributions that are Not
Otherwise Applied, provided that, prior to and after giving effect thereto,
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (B) no Overadvance shall be existing or would result
therefrom.

(b)None of the Borrower or any other Loan Party shall amend, modify or waive any
of its rights under any agreement or other instrument evidencing or governing
the terms of any Indebtedness to the extent such amendment, modification or
waiver could reasonably be expected to have a Material Adverse Effect.

Section 7.14Permitted Activities of the Borrower and VS Holdings

.

(a)Neither the Borrower nor VS Holdings shall:

(i)engage in any operating or business activities, other than: (A) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (B) in the case of the Borrower, any
public offering of its common stock or any other issuance or sale of its Equity
Interests (other than Disqualified Equity Interests, unless permitted to be
issued under Section 7.03), (C) the making of Restricted Payments permitted
under Section 7.06 and the making of contributions to the capital of its
Subsidiaries permitted by Section 7.02, (D) participating in tax, accounting and
other administrative matters and (E) in the case of VS Holdings,

-117-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

any other activities engaged in by VS Holdings as of the Closing Date and
described on Schedule 7.14(a)(i);

(ii)own or acquire any assets, other than: (A)(1) in the case of the Borrower,
Equity Interests in VS Holdings and (2) in the case of VS Holdings, Equity
Interests in VS Operations and VS Financing I, and (B) any cash incidental to
any activities permitted under Section 7.14(a)(i); or

(iii)incur any liabilities, other than: (A) Indebtedness under the Loan
Documents, (B) liabilities imposed by law, including liabilities in respect of
taxes, (C) indemnification obligations to its officers, managers and directors,
(D) other liabilities incidental to any activities permitted under
Section 7.14(a)(i) and (E) in the case of the Borrower only, Indebtedness
expressly permitted by Section 7.03.

(b)The Borrower shall not incur any Liens on Equity Interests in VS Holdings
other than those for the benefit of the Obligations.  The Borrower shall not own
any Equity Interests other than those in VS Holdings.

(c)VS Holdings shall not incur any Liens on Equity Interests in VS Operations or
Equity Interests in VS Financing I other than (i) in the case of Equity
Interests in VS Operations, those for the benefit of the Obligations and (ii) in
the case of Equity Interests in VS Financing I, those for the benefit of
Indebtedness of Project Subsidiaries incurred in reliance on
Section 7.03(u).  VS Holdings shall not own any Equity Interests other than
those in VS Operations and VS Financing I.

Section 7.15Amendment of Material Documents

.

(a)None of the Borrower or any Subsidiary will amend or modify its forms of
Customer Agreements as disclosed to the Administrative Agent on the Closing
Date, to the extent such amendment or modification would negatively affect its
compliance in any material respect with applicable consumer leasing and
compliance Law or could reasonably be expected to have a Material Adverse
Effect.

(b)None of the Borrower or any Subsidiary will amend, modify or waive any of its
rights under (a) its Organization Documents, (b) the Tax Equity Documents,
(c) the Backleverage Financing Documents or (d) the Vivint Intercompany
Agreements, in each case to the extent such amendment, modification or waiver
could reasonably be expected to have a Material Adverse Effect.

Section 7.16Disqualified Person under Tax Equity Documents

.  None of the Borrower or any Subsidiary shall become, or waive any provision
in a Tax Equity Document that would prohibit a Tax Equity Investor from
becoming, a “tax-exempt entity” or a “tax-exempt controlled entity” in each case
within the meaning of section 168(h) of the Code.

Section 7.17Tax Equity Documents and Backleverage Financing Documents

. None of the Borrower or any Subsidiary shall enter into any Tax Equity
Document or Backleverage Financing Document that conflicts with any Collateral
Document or otherwise restricts the exercise of remedies by the Collateral Agent
over the Equity Interests in VS Holdings, except to

-118-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

the extent accompanied by a duly executed consent in form and substance
satisfactory to the Administrative Agent.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01Events of Default

.  Any of the following from and after the Closing Date shall constitute an
event of default (an “Event of Default”):

(a)Non-Payment.  Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or (ii) within five Business Days
after the same becomes due, any interest on any Loan or any other amount payable
hereunder or under any other Loan Document.

(b)Specific Covenants.  The Borrower or any Subsidiary fails to perform or
observe any term, covenant or agreement contained in any of Section 6.03(a),
6.05(a) (solely with respect to the Borrower) or Article VII; or

(c)Other Defaults.  The Borrower or any Subsidiary fails to perform or observe
any other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for (i) thirty (30) days, or (ii) in the case of a failure to
timely deliver a Borrowing Base Certificate pursuant to Section 6.01(d), six
(6) Business Days, in each case, after written notice thereof by the
Administrative Agent to the Borrower; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
Subsidiary herein, in any other Loan Document or in any document required to be
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; or

(e)Cross-Default.  Any Loan Party (i) fails to make any payment beyond the
applicable grace period with respect thereto, if any (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness (other than Indebtedness hereunder) in an outstanding aggregate
principal amount exceeding the Threshold Amount, or (ii) fails to observe or
perform any other agreement or condition relating to any such Indebtedness, or
any other event occurs (other than, with respect to Indebtedness consisting of
Swap Contracts, termination events or equivalent events pursuant to the terms of
such Swap Contracts), the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(ii) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents evidencing or governing
the terms of such Indebtedness.

-119-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(f)Insolvency Proceedings, Etc.  Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law (including the making
of a proposal or the filing of a notice of intention to make a proposal), or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, interim receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, monitor, administrative
receiver or similar officer for it or for all or any material part of its
property; or any receiver, interim receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, monitor, administrative receiver or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for sixty (60) calendar
days; or any proceeding under any Debtor Relief Law relating to any such Person
or to all or any material part of its property is instituted without the consent
of such Person and continues undismissed or unstayed for sixty (60) calendar
days; or an order for relief is entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
the Loan Parties, taken as a whole, and is not released, vacated or fully bonded
within sixty (60) days after its issue or levy; or

(h)Judgments.  There is entered against any Loan Party a final judgment or order
for the payment of money in an aggregate amount exceeding the Threshold Amount
(to the extent not covered by independent third-party insurance as to which the
insurer has been notified of such judgment or order and has not denied or failed
to acknowledge coverage) and such judgment or order shall not have been
satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(i)Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or as a result of acts or omissions
by the Administrative Agent, Collateral Agent or any Lender or the satisfaction
in full of all the Obligations, ceases to be in full force and effect; or any
Loan Party contests in writing the validity or enforceability of any provision
of any Loan Document or the validity or priority of a Lien as required by the
Collateral Documents on any material portion of the Collateral; or any Loan
Party denies in writing that it has any or further liability or obligation under
any Loan Document (other than as a result of repayment in full of the
Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

(j)Change of Control.  There occurs any Change of Control; or

(k)Collateral Documents.  (i) Any Collateral Document after delivery thereof
shall for any reason (other than pursuant to the terms thereof including as a
result of a transaction not prohibited under this Agreement) cease to create a
valid and perfected Lien, with the priority required by the Collateral Documents
on and security interest in any Collateral purported to be covered thereby,
subject to Liens permitted under Section 7.01, except to the extent that any
such perfection or priority is not required pursuant to the Collateral and
Guarantee Requirement or any loss thereof results solely from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities

-120-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements, or (ii) any of the Equity Interests of VS Holdings
shall for any reason cease to be pledged pursuant to the Collateral Documents;
or

(l)ERISA.  (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or any ERISA Affiliate in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect or (ii) a Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect; or

(m)Vivint Intercompany Agreements.  Any Vivint Intercompany Agreement expires
(without a renewal thereof) or is terminated or any Vivint Entity fails to
comply with its covenants and obligations under any Vivint Intercompany
Agreement, in each case if the foregoing, individually or in the aggregate, has
resulted or would reasonably be expected to result in Material Adverse Effect
and such condition or event shall not have been remedied or cured within three
days after the occurrence thereof.

Section 8.02Remedies Upon Event of Default

.  If any Event of Default occurs and is continuing, the Administrative Agent
may and, at the request of the Required Lenders, shall take any or all of the
following actions:

(i)declare the Revolving Credit Commitment of each Lender and any obligation of
the L/C Issuers to issue Letters of Credit to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(iii)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to 100% of the then Stated Amount of outstanding Letters of Credit
plus 101.50% of then unreimbursed amounts due to the L/C Issuers); and

(iv)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under Debtor Relief Laws, the Revolving
Credit Commitment of each Lender to make Loans and any obligation of the L/C
Issuers to issue Letters of Credit shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable and the obligations of the
Borrower to Cash Collateralize the amount of the L/C Obligations as aforesaid
shall automatically become effective, in each case, without further act of the
Administrative Agent or any Lender.

-121-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 8.03[Reserved]

.

Section 8.04Application of Funds

.  After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order
(to the fullest extent permitted by mandatory provisions of applicable Law)
subject to the final proviso of this Section 8.04:

First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith due from the Loan Parties;

Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including costs and expenses and
all costs, liabilities and advances made or incurred by the other Secured
Parties in connection therewith due from the Loan Parties;

Third, to the payment of interest then due and payable on the Swing Line Loans;

Fourth, to the payment of the principal balance of the Swing Line Loans
outstanding until the same has been prepaid in full;

Fifth, pro rata to the payment of interest then due and payable on Revolving
Credit Loans and other amounts due pursuant to Sections 3.01, 3.04 and 3.05;

Sixth, pro rata to Cash Collateralize the aggregate amount available to be drawn
under all outstanding Letters of Credit (to the extent not otherwise Cash
Collateralized pursuant to the terms hereof), to the payment of all other
outstanding L/C Obligations plus any accrued and unpaid interest thereon and to
the payment of the principal balance of Revolving Credit Loans then outstanding;

Seventh, to all other Obligations pro rata; and

Eighth, the balance, if any, to the Person lawfully entitled thereto (including
the applicable Loan Party or its successors or assigns);

provided that:

(i)amounts used to Cash Collateralize the aggregate amount available to be drawn
under Letters of Credit pursuant to clause Sixth above shall be applied to
satisfy drawings under such Letters of Credit as they occur and, if any amount
remains on deposit as Cash Collateral after all Letters of Credit Cash
Collateralized thereby have

-122-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above; and

(ii)Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties
(subject to the previous provisions set forth in this proviso) to preserve the
allocation to Obligations otherwise set forth above in this Section 8.04.

ARTICLE IX

AGENTS

Section 9.01Appointment and Authority

.

(a)Administrative Agent.  Each of the Lenders and each L/C Issuer hereby
irrevocably appoints Goldman Sachs to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Arrangers, the Bookrunners, the Lenders and the L/C
Issuers, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.

(b)Collateral Agent.  The Administrative Agent shall also act as the Collateral
Agent under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank and a potential Cash Management Bank) and
the L/C Issuers hereby irrevocably appoint and authorize the Administrative
Agent to act as the agent of such Lender and such L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the Collateral Agent under the Loan Documents) as if set
forth in full herein with respect thereto.

Section 9.02Rights as a Lender

.  The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with

-123-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

Section 9.03Exculpatory Provisions

.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing, the Administrative Agent:

(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default as such is given to the Administrative Agent by the
Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the value or the
sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

Section 9.04Reliance by Administrative Agent

.  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic

-124-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or a L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or L/C Issuer unless the Administrative
Agent shall have received notice to the contrary from such Lender or L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 9.05Delegation of Duties

.  The Administrative Agent or the Collateral Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent or the Collateral Agent, as applicable.  The Administrative
Agent or the Collateral Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent or the
Collateral Agent, as applicable, and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent.

Section 9.06Resignation of Administrative Agent

.  The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be (i) a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States and (ii) either a Lender or any other Person reasonably acceptable
to the Borrower.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower, the
Lenders and the L/C Issuers that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
Section 9.06.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor

-125-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article IX and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.  In connection
with any resignation of the Administrative Agent, the Borrower, the retiring
Administrative Agent and the successor Administrative Agent may, and are hereby
authorized by the Lenders to, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate to give effect to the
resignation of the retiring Administrative Agent and the succession of the
successor Administrative Agent.

Section 9.07Non-Reliance on Administrative Agent and Other Lenders

.  Each Lender and L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.08No Other Duties, Etc

.  Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
Collateral Agent, a Lender or an L/C Issuer hereunder.  Without limiting the
foregoing, none of the Bookrunners, the Arrangers, or other agents listed on the
cover page hereof in their respective capacities as such, shall by reason of any
Loan Document, have any fiduciary relationship in respect of any Loan Party,
Lender or any other Person.

Section 9.09Administrative Agent May File Proofs of Claim

.  In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable

-126-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

in order to have the claims of the Lenders, the Collateral Agent and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Collateral Agent and
the Administrative Agent and their respective agents and counsel and all other
amounts due to the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial proceeding;
and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent or
the Collateral Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent or the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent or the Collateral Agent under Sections 2.09, 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.10Collateral and Guaranty Matters

.  Each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and the L/C Issuers irrevocably
agree to (and authorize the Administrative Agent to act in accordance with) the
following:

(i)any Lien on any property granted to or held by the Administrative Agent or
the Collateral Agent under any Loan Document shall be automatically released
(A) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) contingent indemnification obligations and
(y) unmatured obligations and liabilities under Cash Management Agreements and
Secured Hedge Agreements) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements reasonably
satisfactory to the Administrative Agent and the L/C Issuers shall have been
made), (B) at the time the property subject to such Lien is (x) Disposed of as
expressly permitted by Section 7.05 (other than Section 7.05(s)) to any Person
that is not an Affiliate of the Borrower or (y) Disposed of as expressly
permitted by Section 7.05(s) (in the case of this clause (b), provided that the
Project Lien Release Conditions are satisfied), (C) subject to Section 10.01, if
the release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, (D) to the extent such asset constitutes an Excluded Asset or
(E) if the property subject to such Lien is owned by a Subsidiary Guarantor,
upon release of such Subsidiary Guarantor from its obligations under its
Guaranty pursuant to clause (iii) below;

-127-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(ii)upon the request of the Borrower, the Administrative Agent and the
Collateral Agent may release or subordinate any Lien on any property granted to
or held by the Administrative Agent or the Collateral Agent under any Loan
Document to the holder of any Lien on such property that is permitted by
Sections 7.01(u) or (w) (in the case of clause (w), to the extent required by
the terms of the obligations secured by such Liens) pursuant to documents
reasonably acceptable to the Administrative Agent; and

(iii)any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder; provided that no such release shall
occur if such Subsidiary Guarantor continues to be a guarantor in respect of any
Indebtedness of any Loan Party.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Subsidiary Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.  In each
case as specified in this Section 9.10, the Administrative Agent or the
Collateral Agent will promptly upon the request of the Borrower (and each Lender
irrevocably authorizes the Administrative Agent and the Collateral Agent to), at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as the Borrower may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Subsidiary Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.10 (and
the Administrative Agent and the Collateral Agent may rely conclusively on a
certificate of a Responsible Officer of the Borrower to that effect provided to
it by any Loan Party upon its reasonable request without further inquiry).  Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent or the Collateral
Agent.  For the avoidance of doubt, no release of Collateral or Subsidiary
Guarantors effected in the manner permitted by this Section 9.10 shall require
the consent of any holder of obligations under Secured Hedge Agreements or any
Cash Management Agreements.

Section 9.11Cash Management Agreements and Secured Hedge Agreements

.  No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.04, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

-128-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 9.12Withholding Tax

.  To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender, Swing Line Lender or the L/C Issuer an
amount equal to any applicable withholding Tax.  If the IRS or any other
authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from any amount paid to or
for the account of any Lender, Swing Line Lender or the L/C Issuer for any
reason (including because the appropriate form was not delivered or was not
properly executed, or because such Lender, Swing Line Lender or the L/C Issuer
failed to notify the Administrative Agent of a change in circumstances that
rendered the exemption from, or reduction of, withholding Tax ineffective), such
Lender, Swing Line Lender or the L/C Issuer shall indemnify and hold harmless
the Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower and without limiting or expanding the
obligation of the Borrower to do so) for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties, additions to Tax or interest thereon, together with all expenses
incurred, including legal expenses and any out-of-pocket expenses, whether or
not such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender, Swing Line Lender or the L/C Issuer by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender,
Swing Line Lender and the L/C Issuer hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender, Swing
Line Lender or the L/C Issuer under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this Article IX.  The
agreements in this Article IX shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, Swing Line Lender or the L/C Issuer, the termination of the Loans and
the repayment, satisfaction or discharge of all obligations under this
Agreement.  Unless required by applicable Laws, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender, Swing Line Lender or the L/C Issuer any refund of Taxes
withheld or deducted from funds paid for the account of such Lender, Swing Line
Lender or the L/C Issuer.

ARTICLE X

MISCELLANEOUS

Section 10.01Amendments, Etc

.  No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent or ratification of the
Required Lenders or such other number or percentage of Lenders as may be
specified herein) and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent (it being understood that such
acknowledgement is ministerial in nature and must be made to the extent such
amendment, waiver or consent otherwise complies with the requirements of this
Section 10.01), and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that
(x) the Administrative Agent and the Borrower may, without the consent of the
Lenders, amend, modify or supplement this Agreement and any other Loan Document
to cure any ambiguity, typographical error, defect or inconsistency if such
amendment, modification or supplement does not adversely affect the

-129-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

rights of any Agent, any Lender or any L/C Issuer and (y) no such amendment,
waiver or consent shall:

(i)amend the provisions hereof to permit Interest Periods in excess of 6 months
without the written consent of each Lender affected thereby;

(ii)extend or increase the Revolving Credit Commitment of any Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 8.02)
without the written consent of such Lender (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Revolving Credit Commitments
shall not constitute an extension or increase of any Revolving Credit Commitment
of any Lender);

(iii)postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment, it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Loans shall not constitute a postponement of any
date scheduled for the payment of principal or interest;

(iv)reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, L/C Borrowing or L/C Advance, or any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender entitled to such amount (it being understood that (i) any change effected
pursuant to clause (ix) or (x) below shall not constitute such reduction and
(ii) the waiver of any Default shall not constitute a reduction of interest);
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest or Letter of Credit Fees at the Default Rate;

(v)change (A) Section 8.04 in a manner that would alter the application of
payments required thereby without the written consent of each Lender or (B) the
order of application of any reduction in the Revolving Credit Commitments or any
prepayment of Loans from the application thereof set forth in the applicable
provisions of Section 2.05(b) or 2.06(b), respectively, in any manner that
adversely affects the Lenders without the written consent of each Lender
adversely affected thereby;

(vi)change any provision of this Section 10.01 or the definition of “Required
Lenders” or “Supermajority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

(vii)other than in a transaction permitted under Section 7.05, release all or
substantially all of the Collateral in any transaction or series of related
transactions or subordinate the Secured Parties’ Lien with respect to the
Collateral without the written

-130-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

consent of each Lender; provided that the Collateral Agent may, without the
consent of any Revolving Credit Lender, release any Collateral that is sold or
transferred by a Loan Party, in each case in compliance with Section 7.05 or
released in compliance with Section 9.10 (in which case such release shall be
made by the Administrative Agent and/or the Collateral Agent acting alone);

(viii)other than in a transaction permitted under Section 7.05, release all or
substantially all of the Guarantors from the Guaranty, without the written
consent of each Lender, except to the extent the release of any Subsidiary
Guarantor from the Guaranty is permitted pursuant to Section 9.10 (in which case
such release shall be made by the Administrative Agent acting alone);

(ix)change the advance rates set forth in the definition of “Borrowing Base” or
“Eligible Project Back-Log” in a manner that is intended to increase the
availability under the Borrowing Base in any material respect, without the
written consent of all Lenders; provided that this clause (ix) shall not limit
the right of the Administrative Agent to adjust the Advance Rates as described
in the definition of the term “Eligible Project Back-Log”; or

(x)change or otherwise modify the eligibility criteria, eligible asset classes,
reserves, sublimits in respect of the Borrowing Base, or add new asset
categories to the Borrowing Base, including “Eligible Projects, “Eligible
Project Back-Log” and “Eligible Take-Out”, if such change, modification or
addition is intended to increase availability under the Borrowing Base, in each
case without the written consent of the Supermajority Lenders; provided that
this clause (x) shall not limit the right of the Administrative Agent to adjust
the Advance Rates as described in the definition of the term “Eligible Project
Back-Log”;

and provided, further, that:  (i) no amendment, waiver or consent shall, unless
in writing and signed by each L/C Issuer in addition to the Lenders required
above, affect the rights or duties of such L/C Issuer under this Agreement or
any Issuer Document relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.06(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; (v) no amendment, waiver or consent which would require the
consent of a Lender but for the fact that it is a Defaulting Lender shall be
enforced against it without its consent if such amendment, waiver or consent
affects such Defaulting Lender in a disproportionate manner; and (vi) no
amendment, waiver or consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan
Document.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Revolving Credit Commitment of such Lender may not be

-131-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

increased or extended without the consent of such Lender (it being understood
that any Revolving Credit Commitments or Loans held or deemed held by any
Defaulting Lender shall be excluded from a vote of the Lenders hereunder
requiring any consent of the Lenders).

Notwithstanding anything to the contrary contained in this Section 10.01, any
Collateral Document executed in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement, amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment, supplement or waiver is
delivered in order (i) to comply with local Law or advice of local counsel,
(ii) to cure ambiguities, omissions, mistakes or defects or (iii) to cause such
Collateral Document to be consistent with this Agreement and the other Loan
Documents.

Section 10.02Notices; Effectiveness; Electronic Communication

.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)if to any Loan Party, the Administrative Agent, the Collateral Agent, an L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02(a);
and

(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

-132-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received when sent;
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively,
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials through electronic
telecommunications or other information transmission systems, except for direct
or “economic” (as such term is used in Title 18, United States Code,
Section 1030(g)) (as opposed to special, indirect, consequential or punitive)
losses, claims, damages, liabilities or expenses to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to such direct or “economic”
damages).

(d)Change of Address, Etc.  Each of the Loan Parties, the Administrative Agent,
each L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e)Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices) purportedly given by or on behalf of the
Borrower or any other Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not

-133-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

preceded or followed by any other form of notice specified herein or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower in the absence of
gross negligence or willful misconduct.  All telephonic notices to and other
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.03No Waiver; Cumulative Remedies; Enforcement

.  No failure by any Lender or L/C Issuer or by the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (ii) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (iii) any
Lender from exercising setoff rights in accordance with Section 10.08 (subject
to the terms of Section 2.13) or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (y) in addition to the matters set forth in clauses (ii),
(iii) and (iv) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Section 10.04Expenses; Indemnity; Damage Waiver

.

(a)Costs and Expenses.  The Borrower agrees to pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated),

-134-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(ii) all reasonable out-of-pocket expenses incurred by any L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Lender or any L/C Issuer (including
the fees, charges and disbursements of any counsel for the Administrative Agent,
any Lender or any L/C Issuer) in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that the
Borrower shall not be required to reimburse the legal fees and expenses of more
than one outside counsel (in addition to any special counsel and up to one local
counsel in each applicable local jurisdiction) for all Persons indemnified under
this subsection (a) unless, in the opinion of counsel, representation of all
such indemnified persons would be inappropriate due to the existence of an
actual or potential conflict of interest.

(b)Indemnification.  The Borrower shall indemnify the Administrative Agent (and
any sub-agent thereof), the Collateral Agent (and any sub-agent thereof), each
Arranger, each Bookrunner, each Lender, each L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities (including any Environmental Liability) and reasonably
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee) incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the syndication of the
credit facilities provided for herein, the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by an L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned, leased, operated or licensed
to a franchisee by the Borrower or any Subsidiary, or any Environmental
Liability of the Borrower or any Subsidiary, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing
brought by a third party or by the Borrower or any other Loan Party or any of
the Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or (y) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for material breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

-135-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fail indefeasibly to pay any amount required under subsection (a) or (b) of this
Section 10.04 to be paid by it or them to the Administrative Agent (or any
sub-agent thereof), any L/C Issuer or any Related Party of any of the foregoing
(and without limiting their obligation to do so), each Lender severally agrees
to pay to the Administrative Agent (or any such sub‑agent), each L/C Issuer or
such Related Party, as the case may be, such Lender’s Applicable Adjusted
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or an L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or an L/C Issuer in connection with
such capacity.  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).  For the avoidance of doubt,
nothing in this Section 10.04(c) shall relieve the Borrower from its obligations
under Section 10.04(b).

(d)Waiver of Consequential Damages.  To the fullest extent permitted by
applicable Law, none of the Borrower or any Indemnitee shall assert, and the
Borrower and each Indemnitee hereby waive, any claim, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof; provided that nothing in
this sentence shall limit the Borrower’s obligation to indemnify the Indemnitees
pursuant to this Agreement and the other Loan Documents (including Section
10.04(b)) with respect to any such claim.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)Payments.  All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor; provided, however, that such
Indemnitee shall promptly refund such amount to the extent that there is a final
judicial or arbitral determination that such Indemnitee was not entitled to
indemnification or contribution rights with respect to such payment pursuant to
the express terms of this Section 10.04.

(f)Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

Section 10.05Payments Set Aside

.  To the extent that any payment by or on behalf of the Borrower or any other
Loan Party is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff,

-136-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (i) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (ii) each Lender
and L/C Issuer severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders and the L/C Issuers
under clause (ii) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

Section 10.06Successors and Assigns

.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any other attempted assignment or transfer by any
party hereto shall be null and void) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.06(f), or (iv) to an SPC in accordance with the provisions of
Section 10.06(g).  Nothing in this Agreement, expressed or implied, is intended
to confer, shall be construed to confer, or shall confer upon any Person (other
than the parties hereto, their respective successors and assigns permitted
hereby, Participants to the extent provided in subsection (d) of this
Section 10.06 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Arrangers, the Bookrunners, the
L/C Issuers and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment(s) and
the Loans (including for purposes of this Section 10.06(b), L/C Participations
and Swing Line Participations) at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

-137-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(B)in any case not described in subsection (b)(i)(A) of this Section 10.06, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans, L/C Participations and Swing Line Participations outstanding
thereunder) or, if the Revolving Credit Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not apply to the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.06 and, in
addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under clause (a), or
clause (f) or (g) (with respect to the Borrower only), of Section 8.01 has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender (other than a Defaulting Lender), an Affiliate of a Lender (other
than a Defaulting Lender) of similar creditworthiness or an Approved Fund;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Credit Commitment if such assignment is to a Defaulting Lender or to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;

(C)the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of any Revolving
Credit Commitment; and

-138-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Revolving Credit Commitment.

(iv)Assignment and Assumption.  The parties to each assignment shall execute
(except as otherwise contemplated in Section 3.07(b)) and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made to
(i) the Borrower or any of the Borrower’s Subsidiaries or Affiliates or (ii) any
Person that is a Disqualified Lender (it being understood that the
Administrative Agent shall have no obligation or duty to monitor or track
whether any Disqualified Lender shall have become an assignee or Lender
hereunder).

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, and the surrender by the assigning Lender of its
Notes, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.06(d).

(c)Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal and interest amounts of the Loans
and L/C Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and with respect to such Lender’s own

-139-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

interest only, any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  In addition, at any time that a request for a consent
for a material or other substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.  This Section 10.06(c) and Section 2.11 shall be construed so that all
Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations).

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, the Borrower or any of the Borrower’s
Subsidiaries or Affiliates or any Disqualified Lender (it being understood the
Administrative Agent shall have no duty to monitor or track whether a
Disqualified Lender has become a Participant hereunder)) (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and/or
the Loans (including such Lender’s participations in L/C Obligations and/or
Swing Line Loans) owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent, the Lenders and
the L/C Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clause (y) of the first proviso to
Section 10.01 that directly affects such Participant.  Subject to subsection (e)
of this Section 10.06, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations of those Sections, including Section 3.01(e)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b).  To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non‑fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Revolving Credit Commitments, Loans or Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary in connection with an audit or other proceeding to establish that
such Revolving Credit Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error and such Lender (and the Borrower, to the extent that the
Participant requests payment from the Borrower) shall treat each Person whose
name is recorded in the Participant Register as the

-140-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.

(e)Limitation Upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent, not to be
unreasonably withheld or delayed.

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)Special Purpose Funding Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under
Section 2.12(b)(i).  Subject to the provisions of this subsection (g), the Loan
Parties agree that each SPC shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 (subject to the requirements and limitations of those Sections) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.  Each party hereto hereby
agrees that (i) neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a Loan by an SPC hereunder
shall utilize the Revolving Credit Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent, assign all or any portion of its right to receive payment
with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating

-141-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

agency, commercial paper dealer or provider of any surety or guaranty or credit
or liquidity enhancement to such SPC.

(h)Resignation as an L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Citibank assigns all of its Revolving Credit Commitment and Revolving
Credit Loans pursuant to Section 10.06(b), Citibank may, upon 30 days’ notice to
the Borrower and the Lenders, resign as an L/C Issuer.  Notwithstanding anything
to the contrary contained herein, if at any time Goldman Sachs assigns all of
its Revolving Credit Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), Goldman Sachs may, upon 30 days’ notice to the Borrower,
resign as Swing Line Lender.  In the event of any such resignation as an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint any
Lender that has agreed (in its sole discretion) in writing to act as a successor
L/C Issuer or Swing Line Lender hereunder; provided, however, that no failure by
the Borrower to appoint any such successor shall affect the resignation of
Citibank as an L/C Issuer or Goldman Sachs the Swing Line Lender, as the case
may be.  If Citibank resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit issued by it which remain outstanding as of the effective date
of its resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund L/C
Participations).  If Goldman Sachs resigns as the Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (i) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (ii) such successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, issued by
the retiring L/C Issuer and remaining outstanding at the time of such succession
or make other arrangements satisfactory to Citibank to effectively assume the
obligations of Citibank with respect to such Letters of Credit.

Section 10.07Treatment of Certain Information; Confidentiality

.  Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below) and not to
disclose such information, except that Information may be disclosed:  (i) to its
Affiliates and to it and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) in which
case (other than in the case of any audit or examination conducted by bank
accountants on any governmental bank regulatory authority exercising examination
or regulatory authority over the Administrative Agent or such Lender or L/C
Issuer, as applicable) the Administrative Agent or such Lender or L/C Issuer, as
applicable, shall notify the Borrower prior to such disclosure, in any case, to
the extent legally permissible; (iii) to the extent required by applicable Laws
or regulations or by any subpoena or similar legal process; (iv) to any other
party hereto; (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or

-142-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (vi) subject to an agreement
containing provisions at least as restrictive as those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations; (vii) with the consent
of the Borrower; or (viii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries or Related Parties relating to the
Borrower or any Subsidiary or Related Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender or L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary other than by breach of
this Section 10.07; provided that, in the case of information received from the
Borrower or any Subsidiary after the Closing Date, such information is clearly
identified at the time of delivery as confidential or is delivered pursuant to
Section 6.01, 6.02 or 6.03 hereof.  Any Person required to maintain the
confidentiality of Information as provided in this Section 10.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential
information.  Notwithstanding the foregoing, any Agent and any Lender may place
advertisements in financial and other newspapers and periodicals or on a home
page or similar place for dissemination of information on the Internet or
worldwide web as it may choose, and circulate similar promotional materials,
after the closing of the transactions contemplated by this Agreement in the form
of a “tombstone” or otherwise describing the names of the Loan Parties, or any
of them, and the amount, type and closing date of such transactions, all at
their sole expense.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledge
that (i) the Information may include material non-public information concerning
the Borrower or the Subsidiaries, as the case may be, (ii) it has developed
compliance procedures regarding the use of material non-public information and
(iii) it will handle such material non-public information in accordance with
applicable Laws, including Federal, state and provincial securities Laws.

Section 10.08Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender and
each L/C Issuer and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, L/C Issuer
or any such Affiliate to or for the credit or the account of the Borrower or any
other Loan Party against any and all of the obligations of the Borrower or such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or an L/C Issuer, irrespective of whether or not such
Lender or L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or L/C Issuer different from the branch or office holding such

-143-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

deposit or obligated on such indebtedness.  The rights of each Lender, the L/C
Issuers and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuers or their respective Affiliates may have.  Each Lender and each
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

Section 10.09Interest Rate Limitation

.  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (i) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (ii) exclude voluntary prepayments and the effects thereof and
(iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

Section 10.10Counterparts; Integration; Effectiveness

.  This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 10.11Survival of Representations and Warranties

.  All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by any Agent or any Lender or on their behalf and notwithstanding that any
Agent or any Lender may have had notice or knowledge of any Default or Event of
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.12Severability

.  If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (i) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (ii) the parties shall endeavor in good
faith

-144-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 10.13[Reserved]

.

Section 10.14Governing Law; Jurisdiction Etc

.

(a)Governing Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN
LETTERS OF CREDIT AND OTHER THAN AS EXPRESSLY SET FORTH IN SUCH OTHER LOAN
DOCUMENTS) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).  EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR
RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993
REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 500, IN THE CASE
OF DOCUMENTARY LETTERS OF CREDIT OR TRADE LETTERS OF CREDIT, AND THE
INTERNATIONAL STANDBY PRACTICES 1998 PUBLISHED BY THE INSTITUTE OF INTERNATIONAL
BANKING LAW & PRACTICE, INC. (OR SUCH LATER VERSION THEREOF AS MAY BE IN EFFECT
AT THE TIME OF ISSUANCE), IN THE CASE OF STANDBY LETTERS OF CREDIT AND, AS TO
MATTERS NOT GOVERNED BY SUCH UNIFORM CUSTOMS AND/OR INTERNATIONAL STANDBY
PRACTICES, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

(b)Submission to Jurisdiction.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY

-145-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)Waiver of Venue.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)Service of Process.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.15[Reserved]

.

Section 10.16Waiver of Jury Trial

.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.17No Advisory or Fiduciary Responsibility

.  In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers, the Bookrunners and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Bookrunners and the Lenders, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is

-146-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Arranger, each Bookrunner and
each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent, trustee or fiduciary for the Borrower
or any of its Affiliates, or any other Person, (B) the Loan Documents do not
create any advisory, agency, trustee or fiduciary relationship between the
Administrative Agent, any Arranger, any Bookrunner or any Lender, on the one
hand, and the Borrower or any of its Affiliates, or any other Person, on the
other hand, and (C) none of the Administrative Agent, any Arranger, any
Bookrunner nor any Lender in their capacities as Administrative Agent, Arranger,
Bookrunner or Lender has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, each Arranger, each Bookrunner, each Lender and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, any Arranger, any Bookrunner nor any Lender
has any obligation to disclose any of such interests to the Borrower or any of
its Affiliates.  To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, any Arranger, any Bookrunner or any Lender with respect to any breach or
alleged breach of agency, trustee or fiduciary duties or obligations in
connection with any aspect of any transaction contemplated hereby.

Section 10.18Electronic Execution of Assignments and Certain Other Documents

.  The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 10.19USA PATRIOT Act Notice

.  Each Lender that is subject to the USA PATRIOT Act and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” Laws and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Loan Parties that pursuant to the requirements
of the USA PATRIOT Act or such other Laws, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the USA PATRIOT Act and such other Laws.  Each Loan
Party shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable anti-money laundering, antiterrorist financing,
government sanction and “know your client” Laws, including the USA PATRIOT Act.

-147-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

ARTICLE XI

GUARANTY

Section 11.01The Guaranty

.  Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not merely as a surety to each Secured
Party and their respective successors and assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of (i) Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code and (ii) any other
Debtor Relief Laws) on the Loans made by the Lenders to, and the Notes held by
each Lender of, the Borrower, and all other Obligations (other than with respect
to any Guarantor, Excluded Swap Obligations of such Guarantor) from time to time
owing to the Secured Parties by any Loan Party under any Loan Document or any
Secured Hedge Agreement or any Cash Management Agreement, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”).  The Guarantors hereby jointly and
severally agree that if the Borrower or other Guarantor(s) shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

Section 11.02Obligations Unconditional

.  (a) The obligations of the Guarantors under Section 11.01 shall constitute a
guarantee of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full).  Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:  at any time or from time to time,
without notice to the Guarantors, to the extent permitted by Law, the time for
any performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

(b)any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(c)the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended

-148-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

or waived in any respect or any other guarantee of any of the Guaranteed
Obligations or except as permitted pursuant to Section 11.10 any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with;

(d)any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(e)the release of any other Guarantor pursuant to Section 11.10.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations.  The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guaranty or acceptance of this Guaranty, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guaranty, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty.  This Guaranty shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto.  This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

Section 11.03Reinstatement

.  The obligations of the Guarantors under this Article XI shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of the Borrower or other Loan Party in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in
insolvency, bankruptcy or reorganization or otherwise.

Section 11.04Subrogation; Subordination

.  Each Guarantor hereby agrees that until the payment and satisfaction in full
in cash of all Guaranteed Obligations (other than (x) obligations under Secured
Hedge Agreements and Cash Management Agreements not yet due and payable and
(y) contingent indemnification obligations not yet accrued and payable), the
expiration or termination of the Revolving Credit Commitments of the Lenders
under this Agreement and the termination or expiration of all Letters of Credit
(except any Letter of Credit the Outstanding Amount of which the Obligations
related thereto has been Cash Collateralized or for which a

-149-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

backstop letter of credit reasonably satisfactory to the applicable L/C Issuer
has been put in place), it shall waive any claim and shall not exercise any
right or remedy, direct or indirect, arising by reason of any performance by it
of its guarantee in Section 11.01, whether by subrogation or otherwise, against
the Borrower or any other Guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.  Any Indebtedness of any Loan
Party permitted pursuant to Sections 7.03(b)(ii) or 7.03(d) shall be
subordinated to such Loan Party’s Obligations in the manner set forth in the
Intercompany Note evidencing such Indebtedness.

Section 11.05Remedies

.  The Guarantors jointly and severally agree that, as between the Guarantors
and the Lenders, the obligations of the Borrower under this Agreement and the
Notes, if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

Section 11.06Instruments for the Payment of Money

.  Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

Section 11.07Continuing Guaranty

.  The guarantee in this Article XI is a continuing guarantee of payment, and
shall apply to all Guaranteed Obligations whenever arising.

Section 11.08General Limitation on Guarantee Obligations

.  In any action or proceeding involving any state corporate limited partnership
or limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any other Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.11) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 11.09Information

.  Each Guarantor assumes all responsibility for being and keeping itself
informed of the Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks that each Guarantor assumes and
incurs under this Guaranty, and agrees that none of any Agent, any L/C Issuer or
any Lender shall have any duty to advise any Guarantor of information known to
it regarding those circumstances or risks.

-150-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 11.10Release of Subsidiary Guarantors

.  If, in compliance with the terms and provisions of the Loan Documents,
(i) all of the Equity Interests of any Subsidiary Guarantor are sold or
otherwise transferred (a “Transferred Guarantor”) to any Person that is not an
Affiliate of the Borrower, such Transferred Guarantor shall, upon the
consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 10.05 hereof) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Collateral Document and, in the case of a sale of all of the Equity Interests of
the Transferred Guarantor, the pledge of such Equity Interests to the Collateral
Agent pursuant to the Collateral Documents shall be automatically released, and,
so long as the Borrower shall have provided the Agents such certifications or
documents as any Agent shall reasonably request, the Administrative Agent and
the Collateral Agent shall, at such Transferred Guarantor’s expense, take such
actions as are necessary to effect each release described in this Section 11.10
in accordance with the relevant provisions of the Collateral Documents.

When all Revolving Credit Commitments hereunder have terminated or expired, and
all Loans or other Obligations (other than (x) obligations under Secured Hedge
Agreements and Cash Management Agreements not yet due and payable and
(y) contingent indemnification obligations not yet accrued and payable) which
are accrued and payable have been paid or satisfied in full in cash, and no
Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place), this Agreement, the other
Loan Documents and the Guaranty made herein shall terminate with respect to all
Obligations, except with respect to Obligations that expressly survive such
repayment pursuant to the terms of this Agreement or the other Loan
Documents.  The Collateral Agent shall, at each Guarantor’s expense, take such
actions as are necessary to release any Collateral owned by such Guarantor in
accordance with the relevant provisions of the Collateral Documents.

Section 11.11Right of Contribution

.  Each Guarantor hereby agrees that to the extent that a Guarantor shall have
paid more than its proportionate share of any payment made hereunder, such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder which has not paid its proportionate share of such
payment.  Each Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 11.04.  The provisions of this Section 11.11 shall in
no respect limit the obligations and liabilities of any  Guarantor to the
Administrative Agent, the Collateral Agent the L/C Issuer, the Swing Line Lender
and the Lenders, and each  Guarantor shall remain liable to the Administrative
Agent, the Collateral Agent, the L/C Issuer, the Swing Line Lender and the
Lenders for the full amount guaranteed by such Guarantor hereunder,

Section 11.12Cross-Guaranty

.  Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor as may be needed by such Specified Guarantor
from time to time to honor all of its obligations under its Guaranty and the
other Loan Documents in respect of any Swap Obligation (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 11.12 for
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 11.12 voidable under applicable law relating to fraudulent conveyance or
fraudulent

-151-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

transfer, and not for any greater amount).  The obligations and undertakings of
each Qualified ECP Guarantor under this Section 11.12 shall remain in full force
and effect until the Obligations have been indefeasibly paid and performed in
full and all Revolving Credit Commitments have been terminated.  Each Qualified
ECP Guarantor intends that this Section 11.12 constitute, and this Section 11.12
shall be deemed to constitute, an agreement for the benefit of each Specified
Guarantor for all purposes of the Commodity Exchange Act.

[Signature Pages Follow]

 

-152-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

VIVINT SOLAR, INC.,
as Borrower

By:

/s/ Thomas Plagemann_______________
Name: Thomas Plagemann
Title:   Executive Vice President, Capital Markets




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

VIVINT SOLAR HOLDINGS, INC.,
as Guarantor

By:

/s/ Thomas Plagemann_______________
Name: Thomas Plagemann
Title:   Executive Vice President, Capital Markets

VIVINT SOLAR OPERATIONS, LLC,
as Guarantor

By:

/s/ Thomas Plagemann_______________
Name: Thomas Plagemann
Title:   Executive Vice President, Capital Markets

VIVINT SOLAR DEVELOPER, LLC,
as Guarantor

By:

/s/ Thomas Plagemann_______________
Name: Thomas Plagemann
Title:   Executive Vice President, Capital Markets

VIVINT SOLAR PROVIDER, LLC,
as Guarantor

By:

/s/ Thomas Plagemann_______________
Name: Thomas Plagemann
Title:   Executive Vice President, Capital Markets




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

GOLDMAN SACHS LENDING PARTNERS LLC,
as Administrative Agent

By:

/s/ Charles D. Johnston_______________
Name: Charles D. Johnston
Title:   Authorized Signatory

GOLDMAN SACHS LENDING PARTNERS LLC,
as Collateral Agent

By:

/s/ Charles D. Johnston_______________
Name: Charles D. Johnston
Title:   Authorized Signatory

GOLDMAN SACHS LENDING PARTNERS LLC,
as Swing Line Lender

By:

/s/ Charles D. Johnston_______________
Name: Charles D. Johnston
Title:   Authorized Signatory

GOLDMAN SACHS LENDING PARTNERS LLC,
as Revolving Credit Lender

By:

/s/ Charles D. Johnston_______________
Name: Charles D. Johnston
Title:   Authorized Signatory




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

CITIBANK, N.A.,
as L/C Issuer

By:

/s/ Carl Cho________________________
Name: Carl Cho
Title:   Vice President

CITIBANK, N.A.,
as Revolving Credit Lender

By:

/s/ Carl Cho________________________
Name: Carl Cho
Title:   Vice President




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,
as Revolving Credit Lender

By:

/s/ Marguerite Sutton__________________
Name: Marguerite Sutton
Title:   Vice President

 




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Revolving Credit Lender

By:

/s/ Judy E Smith__________________
Name: Judy E. Smith
Title:   Authorized Signatory

By:

/s/ D. Andrew Maleta______________
Name: D. Andrew Maleta
Title:   Authorized Signatory




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Revolving Credit Lender

By:

/s/ Michael King        __________________
Name: Michael King
Title:   Vice President

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.